Exhibit 10.1

 

Published CUSIP Number:  01959FAE5

Revolving Credit CUSIP Number:  01959FAF2

 

 

CREDIT AGREEMENT

 

among

 

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG,

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD,

and

ALLIED WORLD ASSURANCE COMPANY, LTD

 

The LENDERS Party Hereto,

 

CITIBANK, N.A,

as Syndication Agent

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Swingline Lender

 

$200,000,000 Senior Unsecured Revolving Credit Facility

 

WELLS FARGO SECURITIES, LLC

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

Dated as of June 13, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

Section 1.1

Defined Terms

1

Section 1.2

Accounting Terms; GAAP and SAP

25

Section 1.3

Other Terms; Construction

26

Section 1.4

Times of Day

26

 

 

ARTICLE II

 

 

 

AMOUNT AND TERMS OF THE CREDIT

 

 

 

Section 2.1

Revolving Loan Commitments; Swingline Loans

26

Section 2.2

Borrowings

29

Section 2.3

Disbursements; Funding Reliance; Domicile of Loans

30

Section 2.4

Evidence of Debt; Revolving Notes

31

Section 2.5

Termination and Reduction of Commitments

32

Section 2.6

Mandatory Payments and Prepayments

32

Section 2.7

Voluntary Prepayments

33

Section 2.8

Interest

33

Section 2.9

Fees

35

Section 2.10

Conversions and Continuations

35

Section 2.11

Method of Payments; Computations; Apportionment of Payments

36

Section 2.12

Recovery of Payments

37

Section 2.13

Use of Proceeds

38

Section 2.14

Pro Rata Treatment

38

Section 2.15

Increased Costs; Change in Circumstances; Illegality

39

Section 2.16

Taxes

41

Section 2.17

Compensation

45

Section 2.18

Replacement Lenders

46

Section 2.19

Increase in Commitments

47

Section 2.20

Defaulting Lenders

49

Section 2.21

Cash Collateral

51

 

 

ARTICLE III

 

 

 

CONDITIONS PRECEDENT

 

 

 

Section 3.1

Conditions Precedent to the Closing Date

52

Section 3.2

Conditions Precedent to All Borrowings

54

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.1

Organization and Power

55

Section 4.2

Authorization; Enforceability

55

Section 4.3

No Violation

56

Section 4.4

Governmental and Third-Party Authorization; Permits

56

Section 4.5

Litigation

57

Section 4.6

Taxes

57

Section 4.7

Subsidiaries

57

Section 4.8

Full Disclosure

58

Section 4.9

Absence of Default

58

Section 4.10

Ownership of Property; Liens

58

Section 4.11

Margin Regulations

58

Section 4.12

No Material Adverse Effect

58

Section 4.13

Financial Matters

58

Section 4.14

ERISA

59

Section 4.15

Environmental Matters

60

Section 4.16

Compliance with Laws

60

Section 4.17

Regulated Industries

61

Section 4.18

Insurance

61

Section 4.19

Anti-Corruption Laws and Sanctions

61

Section 4.20

Status under Bermuda Law

62

Section 4.21

Status under Swiss Law

62

 

 

ARTICLE V

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

Section 5.1

GAAP Financial Statements

64

Section 5.2

Statutory Financial Statements

64

Section 5.3

Other Business and Financial Information

65

Section 5.4

Corporate Existence; Franchises; Maintenance of Properties

67

Section 5.5

Compliance with Laws

68

Section 5.6

Payment of Obligations

68

Section 5.7

Insurance

68

Section 5.8

Maintenance of Books and Records; Inspection

68

Section 5.9

Dividends

69

Section 5.10

Compliance with Anti-Corruption Laws and Sanctions

69

Section 5.11

Further Assurances

69

Section 5.12

Use of Proceeds

69

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI

 

 

 

FINANCIAL COVENANTS

 

 

 

Section 6.1

Maximum Consolidated Indebtedness to Total Capitalization

69

Section 6.2

Minimum Consolidated Net Worth

70

 

 

ARTICLE VII

 

 

 

NEGATIVE COVENANTS

 

 

 

Section 7.1

Fundamental Changes

70

Section 7.2

Indebtedness

70

Section 7.3

Liens

72

Section 7.4

Disposition of Assets

73

Section 7.5

Transactions with Affiliates

73

Section 7.6

Restricted Payments

74

Section 7.7

Accounting Changes

74

Section 7.8

Private Act

74

 

 

ARTICLE VIII

 

 

 

EVENTS OF DEFAULT

 

 

 

Section 8.1

Events of Default

74

Section 8.2

Remedies; Termination of Commitments, Acceleration, Etc

77

Section 8.3

Remedies; Set Off

78

 

 

ARTICLE IX

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

Section 9.1

Appointment and Authority

78

Section 9.2

Rights as a Lender

79

Section 9.3

Exculpatory Provisions

79

Section 9.4

Reliance by Administrative Agent

80

Section 9.5

Delegation of Duties

80

Section 9.6

Resignation of Administrative Agent

80

Section 9.7

Non-Reliance on Administrative Agent and Other Lenders

81

Section 9.8

No Other Duties, Etc.

82

Section 9.9

Administrative Agent May File Proofs of Claim

82

 

 

ARTICLE X

 

 

 

MISCELLANEOUS

 

 

 

Section 10.1

Expenses; Indemnity; Damage Waiver

83

 

iii

--------------------------------------------------------------------------------


 

Section 10.2

Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process

84

Section 10.3

Waiver of Jury Trial

86

Section 10.4

Notices; Effectiveness; Electronic Communication

86

Section 10.5

Amendments, Waivers, etc.

87

Section 10.6

Successors and Assigns

89

Section 10.7

No Waiver

93

Section 10.8

Survival

94

Section 10.9

Severability

94

Section 10.10

Construction

94

Section 10.11

Confidentiality

94

Section 10.12

Judgment Currency

95

Section 10.13

Counterparts; Integration; Effectiveness

96

Section 10.14

Disclosure of Information

96

Section 10.15

USA PATRIOT Act; Anti-Money Laundering Laws

96

Section 10.16

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

96

Section 10.17

Certain Swiss Holding Tax Matters

97

Section 10.18

Representations by Lenders

97

 

 

ARTICLE XI

 

 

 

THE GUARANTY

 

 

 

Section 11.1

The Guaranty

98

Section 11.2

Guaranty Unconditional

98

Section 11.3

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

99

Section 11.4

Waiver by the Guarantors

99

Section 11.5

Subrogation

99

Section 11.6

Stay of Acceleration

100

Section 11.7

Continuing Guaranty; Assignments

100

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

Exhibit A-1

Form of Revolving Note

 

Exhibit A-2

Form of Swingline Note

 

Exhibit B-1

Form of Notice of Borrowing

 

Exhibit B-2

Form of Notice of Conversion/Continuation

 

Exhibit C

Form of Compliance Certificate

 

Exhibit D

Form of Assignment and Assumption

 

Exhibit E-1

Form of U.S. Tax Certificate (For Foreign Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit E-2

Form of U.S. Tax Certificate (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)

Exhibit E-3

Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-4

Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

 

 

SCHEDULES

 

 

 

Schedule 1.1(a)

Commitments and Notice Addresses

 

Schedule 4.7

Subsidiaries

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of June 13, 2016, is made among ALLIED WORLD
ASSURANCE COMPANY HOLDINGS, AG, a Swiss corporation (“Swiss Holdings”), ALLIED
WORLD ASSURANCE COMPANY HOLDINGS, LTD, an exempted company incorporated in
Bermuda (“Holdings”), ALLIED WORLD ASSURANCE COMPANY, LTD, an exempted company
incorporated in Bermuda (“Allied World”), the Lenders party hereto, CITIBANK,
N.A., as Syndication Agent for the Lenders and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as Administrative Agent.

 

RECITALS

 

The Borrowers have requested, and subject to the terms and conditions set forth
in this Agreement, the Lenders have agreed to extend certain credit to the
Borrowers.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Defined Terms.  For purposes of
this Agreement, in addition to the terms defined elsewhere herein, the following
terms shall have the meanings set forth below (such meanings to be equally
applicable to the singular and plural forms thereof):

 

“Account Designation Letter” means a letter from any Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of such
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which such Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder, which accounts shall be with banks located in the United States.

 

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which any Credit Party directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, amalgamation, merger or
otherwise, or (ii) acquires Capital Stock of any Person having at least a
majority of combined voting power of the then outstanding Capital Stock of such
Person.

 

“Additional Lender” has the meaning given to such term in Section 2.19(a).

 

“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Margin for Base Rate Loans as in effect at such time.

 

--------------------------------------------------------------------------------


 

“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate as in effect at such time plus the Applicable
Margin for LIBOR Loans as in effect at such time.

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Section 9.1.

 

“Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. 
Notwithstanding the foregoing, none of the Administrative Agent, the Swingline
Lender or any Lender shall be deemed an “Affiliate” of any Credit Party.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Allied World” has the meaning given to such term in the introductory paragraph
of this Agreement.

 

“Annual Statement” means, with respect to any Insurance Subsidiary for any
fiscal year, the annual financial statements of such Insurance Subsidiary as
required to be filed with the Insurance Regulatory Authority of its jurisdiction
of domicile and in accordance with the laws of such jurisdiction, together with
all exhibits, schedules, certificates and actuarial opinions required to be
filed or delivered therewith.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Credit Party or its Subsidiaries from time to
time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Margin” means, at any time, the applicable margin (i) to be added to
the LIBOR Rate for purposes of determining the Adjusted LIBOR Rate, (ii) to be
added to the Base Rate for purposes of determining the Adjusted Base Rate, and
(iii) to be used in calculating the Commitment Fees payable pursuant to
Section 2.9(b), in each case as determined under the following matrix with
reference to the higher of (a) Holdings’ non-credit enhanced, long-term senior
unsecured debt rating by Moody’s, and (b) Swiss Holdings’ non-credit enhanced,
long-term senior unsecured debt rating by Standard & Poor’s (each, a “Debt
Rating”):

 

2

--------------------------------------------------------------------------------


 

Pricing Level

 

Standard &
Poor’s/Moody’s
Rating

 

Commitment
Fee

 

Applicable
Margin for
LIBOR
Loans

 

Applicable
Margin for
Base Rate
Loans

 

I

 

A / A2 or above

 

0.125

%

1.125

%

0.125

%

II

 

A- / A3

 

0.150

%

1.250

%

0.250

%

III

 

BBB+ / Baa1

 

0.175

%

1.375

%

0.375

%

IV

 

BBB / Baa2

 

0.200

%

1.500

%

0.500

%

V

 

BBB- / Baa3 or below

 

0.250

%

1.750

%

0.750

%

 

Notwithstanding anything set forth herein to the contrary, (i) if at any time
the difference between the Debt Ratings is more than one rating grade, then for
purposes of determining the applicable pricing level (the “Pricing Level”) set
forth above, the rating one level below the higher rating will apply, and
(ii) if one of the Debt Ratings shall not be in effect, then for purposes of
determining the Pricing Level set forth above, the Pricing Level shall be based
upon the Debt Rating that is in effect.

 

On each Adjustment Date (as hereinafter defined), the Applicable Margin for all
Loans and Commitment Fees shall be adjusted effective as of such date in
accordance with the above matrix; provided, however, that, notwithstanding the
foregoing or anything else herein to the contrary, if at any time (i) an Event
of Default shall have occurred and be continuing, or (ii) neither Debt Rating
shall be in effect, then, at all such times, the Pricing Level shall be
determined in accordance with Level V of the above matrix (notwithstanding the
actual level).  For purposes of this definition, “Adjustment Date” means the
date on which either Moody’s or Standard & Poor’s publicly announces any change
in its Debt Rating (other than as a result of a change in the rating system of
Moody’s or Standard & Poor’s).If the rating system of Moody’s or Standard &
Poor’s shall change, or if both such rating agencies shall cease to be in the
business of rating corporate debt obligations, the Credit Parties and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agencies
and, pending the effectiveness of any such amendment, the Pricing Level shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of any Credit Party, any officer of such Credit Party duly
authorized by resolution of the board of directors or other governing body of
such Credit Party to take such action on its behalf, and whose signature and
incumbency shall have been certified to the Administrative Agent in a manner
reasonably acceptable to the Administrative Agent.

 

“Availability Period” means the period from and including the Closing Date to
the Commitment Termination Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means 11 U.S.C. §§101 et seq.

 

“Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 8.1(f) or Section 8.1(g).

 

“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime commercial lending rate (which may not necessarily be its lowest or
best lending rate), as adjusted to conform to changes as of the opening of
business on the date of any such change in such prime rate, (ii) the Federal
Funds Rate plus 0.5% per annum, as adjusted to conform to changes as of the
opening of business on the date of any such change in the Federal Funds Rate and
(iii) the LIBOR Rate for an interest period of one month plus 1.00%.

 

“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the Adjusted Base Rate.

 

“Borrower” means any of Holdings, Allied World, and Swiss Holdings, as the
context may require, and “Borrowers” means all of the foregoing.

 

“Borrowing” means the incurrence by a Borrower (including as a result of
conversions or continuations of outstanding Revolving Loans pursuant to
Section 2.10) on a single date of a group of Revolving Loans pursuant to
Section 2.2 of a single Type (or a Swingline Loan made by the Swingline Lender)
and, in the case of LIBOR Loans, as to which a single Interest Period is in
effect.

 

“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.

 

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina, New
York, New York, the cantons of Zug and Zurich, Switzerland, or Bermuda are
authorized or required by law to be closed,

 

4

--------------------------------------------------------------------------------


 

and/or (ii) in respect of any determination relevant to a LIBOR Loan, any such
day that is also a day on which trading in Dollar deposits is conducted by banks
in the London interbank Eurodollar market.

 

“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation and (ii) with
respect to any Person that is not a corporation, or a natural person, any and
all partnership, membership, limited liability company or other equity interests
of such Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Swingline Lender, as collateral for
the obligations of the Lenders to fund participations in respect of Swingline
Loans, cash or deposit account balances.  “Cash Collateral” has a meaning
correlative to the foregoing and shall include the proceeds of Cash Collateral
and other credit support.

 

“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality
thereof, backed by the full faith and credit of the United States of America and
maturing within one year from the date of acquisition, (ii) commercial paper
issued by any Person, maturing within 270 days from the date of acquisition and,
at the time of acquisition, having a rating of at least A-1 or the equivalent
thereof by Standard & Poor’s or at least P-1 or the equivalent thereof by
Moody’s, (iii) bankers’ acceptances, time deposits and certificates of deposit
maturing within 270 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof (y) that has combined capital and surplus of at least $500,000,000 or
(z) that has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s or at least A2 or the equivalent thereof by Moody’s, (iv) repurchase
obligations with a term not exceeding thirty (30) days with respect to
underlying securities of the types described in clause (i) above entered into
with any bank or trust company meeting the qualifications specified in
clause (iii) above, and (v) money market funds at least 95% of the assets of
which are continuously invested in securities of the foregoing types.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (i) the adoption or taking effect of any law, rule, regulation or
treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and

 

5

--------------------------------------------------------------------------------


 

Consumer Protection Act of 2010 and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives to which a Lender is subject promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
implemented or issued.

 

“Claims” has the meaning given to such term in the definition of “Environmental
Claims”.

 

“Closing Date” has the meaning given to such term in Section 3.1

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, with respect to any Lender at any time, the obligation of
such Lender to make Revolving Loans and to purchase participations in Swingline
Loans up to the amount set forth opposite such Lender’s name on Schedule
1.1(a) under the caption “Commitment”, or, if such Lender has entered into one
or more Assignment and Assumptions, the aggregate commitment set forth for such
Lender at such time in the Register maintained by the Administrative Agent
pursuant to Section 10.6(c) as such Lender’s “Commitment,” as such amount may be
reduced, increased or terminated at or prior to such time pursuant to the terms
hereof.

 

“Commitment Fee” has the meaning given to such term in Section 2.9(b).

 

“Commitment Increase” has the meaning given to such term in Section 2.19(a).

 

“Commitment Increase Date” has the meaning given to such term in
Section 2.19(c).

 

“Commitment Letter” means the commitment letter from the Joint Arrangers to the
Credit Parties, dated May 11, 2016.

 

“Commitment Termination Date” means the Maturity Date or such earlier date of
termination of the Commitments pursuant to Section 2.5 or Section 8.2.

 

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.

 

“Consolidated Indebtedness” means, at any time, the aggregate (without
duplication) of all Indebtedness of Swiss Holdings and its Subsidiaries (whether
or not reflected on the balance sheet of Swiss Holdings or any of its
Subsidiaries), determined on a consolidated basis in accordance with GAAP, and
for the avoidance of doubt shall not include (i) obligations in respect of
undrawn letters of credit, and (ii) the obligations of Swiss Holdings or any of
its Subsidiaries under any Hybrid Equity Securities to the extent that the total
book value of such Hybrid Equity Securities does not exceed 15% of Total
Capitalization.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any period, Net Income for Swiss Holdings
and its Subsidiaries for such period and as reflected on the consolidated
financial statements of Swiss Holdings and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Net Worth” means, at any time, the consolidated shareholders’
equity of Swiss Holdings and its Subsidiaries, determined in accordance with
GAAP and as reflected on the consolidated financial statements of Swiss Holdings
and its Subsidiaries, excluding (i) accumulated other comprehensive income
(loss) (including any such income (loss) arising from adjustments pursuant to
Statement No. 115 of the Financial Accounting Standards Board of the United
States of America) and (ii) any Disqualified Capital Stock.

 

“Control” means, with respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; and the terms “Controlled” and “Controlling” have correlative
meanings.

 

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.

 

“Credit Documents” means this Agreement, the Revolving Notes, the Swingline
Note, the Fee Letters, the provisions of the Commitment Letter regarding the
payment of fees that expressly survive the termination thereof, and all other
agreements, instruments, documents and certificates now or hereafter executed
and delivered to the Administrative Agent or any Lender by or on behalf of any
Credit Party with respect to this Agreement.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of
(i) the aggregate principal amount of all Revolving Loans made by such Lender
that are outstanding at such time and (ii) such Lender’s obligation to purchase
participations in Swingline Loans at such time.

 

“Credit Party” means any Borrower and any Guarantor, as the context may require,
and “Credit Parties” means all of the foregoing.

 

“Debtor Relief Laws” means the Bankruptcy Code, Part XIII of the Companies Act
1981 of Bermuda, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States, Bermuda, Switzerland or other applicable jurisdictions or of any
Insurance Regulatory Authority from time to time in effect and affecting the
rights of creditors generally.

 

“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.

 

“Defaulting Lender” means any Lender that (i) has failed to fund all or any
portion of its Ratable Share of any Revolving Loans or its participations in any
Swingline Loans within two Business Days of the date such Borrowing was required
to be funded hereunder, unless such Lender, acting reasonably and in good faith,
notifies the Administrative Agent and the Credit Parties in writing that such
failure is the result of such Lender’s determination that one or more

 

7

--------------------------------------------------------------------------------


 

conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (ii) has notified the Credit Parties, the Administrative
Agent, or the Swingline Lender in writing that it does not intend to comply with
any or all of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with any or all of its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit (unless such writing or public statement
relates to such Lender’s obligation to fund a Revolving Loan hereunder and
states that such position is based on such Lender’s determination, acting
reasonably and in good faith, that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (iii) has
failed, within three Business Days after receipt of a written request from the
Administrative Agent or a Credit Party, to confirm that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (iii) upon receipt of such
written confirmation by the Administrative Agent and such Credit Party),
(iv) has failed to pay to the Administrative Agent, Swingline Lender, or any
Lender when due an amount owed by such Lender pursuant to the terms of this
Agreement within two Business Days of the date when due or (v) has, or has a
direct or indirect parent company that has, (x) become the subject of a
proceeding under any Debtor Relief Law, (y) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(z) become the subject of a Bail-In Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock of that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (i) through (v) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Credit Parties, Swingline Lender, and each Lender.

 

“Deloitte” means Deloitte & Touche LLP.

 

“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (a) debt securities or (b) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the Maturity Date; provided, however, that only the
portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the

 

8

--------------------------------------------------------------------------------


 

holder thereof, or is so convertible or exchangeable on or prior to such date
shall be deemed to be Disqualified Capital Stock.

 

“Dollars” or “$” means dollars of the United States of America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural person or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person) approved by (y) the Administrative Agent
and the Swingline Lender, and (z) unless a Default or Event of Default has
occurred and is continuing, Swiss Holdings (each such approval not to be
unreasonably withheld or delayed); provided, that Swiss Holdings shall be deemed
to have approved any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof; provided further that notwithstanding the foregoing, “Eligible
Assignee” shall not include (i) Swiss Holdings or any of its Affiliates or
Subsidiaries, (ii) any Defaulting Lender, or (iii) any Non-Qualifying Lender,
unless the Obligations have become due and payable (at maturity, by acceleration
or otherwise).

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, written notices of noncompliance or violation, investigations by
any Governmental Authority or proceedings (collectively, “Claims”) relating in
any way to any actual or alleged violation of or liability under any
Environmental Law by Swiss Holdings or any of its Subsidiaries in respect of the
conduct of their business or the ownership and/or operation of their respective
properties, including (i) any and all Claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from any alleged injury or threat of
injury to human health or the environment arising from exposure to, or the
release or threatened release of, any Hazardous Substances.

 

“Environmental Laws” means any and all federal, state, local and foreign laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of Governmental Authorities, relating to the protection of
human health, occupational safety with

 

9

--------------------------------------------------------------------------------


 

respect to exposure to Hazardous Substances, or the environment, now or
hereafter in effect, and in each case as amended from time to time, including
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, Swiss Holdings or any of its Subsidiaries, within
the meaning of Sections 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.

 

“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable:  (i) a Reportable Event, (ii) a complete or partial
withdrawal by Swiss Holdings or any ERISA Affiliate from a Multiemployer Plan
that results in liability under Section 4201 or 4204 of ERISA, or the receipt by
Swiss Holdings or any ERISA Affiliate of notice from a Multiemployer Plan that
it is insolvent pursuant to Section 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA, (iii) the distribution
by Swiss Holdings or any ERISA Affiliate under Section 4041 or 4041A of ERISA of
a notice of intent to terminate any Plan or the taking of any action to
terminate any Plan, (iv) the commencement of proceedings by the PBGC under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or the receipt by Swiss Holdings or any ERISA Affiliate of
a notice from any Multiemployer Plan that such action has been taken by the PBGC
with respect to such Multiemployer Plan, (v) the institution of a proceeding by
any fiduciary of any Multiemployer Plan against Swiss Holdings or any ERISA
Affiliate to enforce Section 515 of ERISA, which is not dismissed within thirty
(30) days, (vi) the imposition upon Swiss Holdings or any ERISA Affiliate of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, or the imposition or threatened
imposition of any Lien upon any assets of Swiss Holdings or any ERISA Affiliate
as a result of any alleged failure to comply with the Code or ERISA in respect
of any Plan, (vii) the engaging in or otherwise becoming liable for a nonexempt
Prohibited Transaction by Swiss Holdings or any ERISA Affiliate, (viii) a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary of any
Plan for which Swiss Holdings or any of its ERISA Affiliates may be directly or
indirectly liable or (ix) the adoption of an amendment to any Plan that,
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would result
in the loss of tax-exempt status of the trust of which such Plan is a part if
Swiss Holdings or an ERISA Affiliate fails to timely provide security to such
Plan in accordance with the provisions of such sections.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” has the meaning given to such term in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

10

--------------------------------------------------------------------------------


 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) any Taxes imposed on or measured by its net income (however
denominated), and any franchise Taxes and branch profits Taxes, in each case
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), (ii) in the case of a Foreign Lender (other than an
assignee pursuant to a request by Swiss Holdings under Section 2.18(a)), any
withholding Tax or deduction of Tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Credit
Parties with respect to such withholding tax or deduction of tax pursuant to
Section 2.16(a), (iii) Taxes attributable to such Recipient’s failure to comply
with Section 2.16(f) and (iv) any U.S. federal withholding Taxes imposed under
FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent. 
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than 0%,
such rate shall be deemed to be 0% for purposes of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fee Letters” means (i) the letter agreement from the Administrative Agent and
Wells Fargo Securities, LLC to the Credit Parties, dated May 11, 2016 relating
to certain fees payable by the Credit Parties in respect of the transactions
contemplated by this Agreement, and (ii) the letter agreement from Citigroup
Global Markets Inc. to the Credit Parties, dated May 11, 2016, relating to
certain fees payable by the Credit Parties in respect of the transactions
contemplated by this Agreement.

 

“Financial Officer” means, with respect to Swiss Holdings, the chief financial
officer, vice president — finance, principal accounting officer or treasurer of
Swiss Holdings.

 

“Financial Strength Rating” means the financial strength rating issued with
respect to any Insurance Subsidiary by A.M. Best Company (or its successor).

 

11

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

 

“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States of
America by Swiss Holdings or any one or more of its Subsidiaries primarily for
the benefit of employees of Swiss Holdings or such Subsidiaries residing outside
the United States of America, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Swingline Lender, such Defaulting Lender’s Ratable Share of
outstanding Swingline Loans, other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied and maintained in effect from time to time
(subject to the provisions of Section 1.2).

 

“Governmental Authority” means the government of the United States of America,
Bermuda, Switzerland or any other nation, or of any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, self-regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantor” means any of Swiss Holdings and Holdings (in their respective
capacities as a Guarantor under ARTICLE XI), and any other Person who, at the
election of Swiss Holdings, joins this Agreement as a Guarantor (by executing
joinder documentation and delivering customary certificates and legal opinions
reasonably acceptable to the Administrative Agent) to guaranty the Obligations
pursuant to ARTICLE XI, as the context may require.  Guarantors means all of the
foregoing.

 

“Guaranty” means the undertakings by each Guarantor under ARTICLE XI.

 

“Guaranty Obligation” means, with respect to any Person, at the time of
determination, any direct or indirect liability of such Person with respect to
any Indebtedness, liability or other obligation (the “primary obligation”) of
another Person (the “primary obligor”), whether or not contingent, (i) to
purchase, repurchase or otherwise acquire such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
provide funds (x) for the payment or discharge of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any

 

12

--------------------------------------------------------------------------------


 

balance sheet item, level of income or financial condition of the primary
obligor (including keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements), (iii) to purchase property, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor in respect thereof to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss or failure or inability to
perform in respect thereof; provided, however, that, with respect to Swiss
Holdings and its Subsidiaries, the term Guaranty Obligation shall not
include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Guaranty Obligation of any guaranteeing Person
hereunder shall be deemed to be the lower of (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made and (b) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of such Guaranty Obligation shall be
such guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by such guaranteeing Person in good faith.

 

“Guidelines” means, collectively, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22.
September 1986), guideline S-02.122.1 in relation to bonds of April 1999
(Merkblatt “Obligationen” vom April 1999), guideline S-02.130.1 in relation to
money market instruments and accounts receivable of April 1999 (Merkblatt vom
April 1999 betreffend Geldmarktpapiere und Buchforderungen inländischer
Schuldner), guideline S-02.128 in relation to syndicated credit facilities of
January 2000 (Merkblatt “Steuerliche Behandlung von Konsortialdarlehen,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen” vom Januar 2000),
circular letter no. 34 in relation to customer credit balances of 26 July 2011
(Kreisschreiben Nr. 34 vom 26. Juli 2011 betreffend “Kundenguthaben”) and the
circular letter No. 15 of 7 February 2007 (1-015-DVS-2007) in relation to bonds
and derivative financial instruments as subject matter of taxation of Swiss
federal income tax, Swiss withholding tax and Swiss stamp taxes (Kreisschreiben
Nr. 15 “Obligationen und derivative Finanzinstrumente als Gegenstand der
direkten Bundessteuer, der Verrechnungssteuer und der Stempelabgaben” vom 7.
February 2007), in each case as issued, amended or replaced from time to time,
by the Swiss Federal Tax Administration or as applied in accordance with a tax
ruling (if any) issued by the Swiss Federal Tax Administration, or as
substituted or superseded and overruled by any law, statute, ordinance, court
decision, regulation or the like as in force from time to time.

 

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria:  (i) it is designated as a hazardous waste, hazardous
substance, hazardous material, pollutant, contaminant or toxic substance under
any Environmental Law, (ii) it is toxic, explosive, corrosive, ignitable,
infectious, radioactive, mutagenic or otherwise hazardous to human health or the
environment and is or becomes regulated under any Environmental Law, or (iii) it
is or contains, without limiting the foregoing, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or wastes, crude oil, nuclear fuel, natural gas or synthetic
gas.

 

13

--------------------------------------------------------------------------------


 

“Hedge Agreement” means any interest rate, credit default or foreign currency
rate swap, future, cap, collar, hedge, forward rate or other similar agreement
or arrangement (including any option to enter into any of the foregoing)
designed to protect against fluctuations in interest rates, credit spreads,
currency exchange rates, inflation rates or commodity prices.

 

“Historical Statutory Statements” has the meaning given to such term in
Section 4.13(b).

 

“Holdings” has the meaning given to such term in the introductory paragraph of
this Agreement.

 

“Hybrid Equity Securities” shall mean any hybrid preferred securities consisting
of trust preferred securities, deferrable interest subordinated debt securities,
mandatory convertible debt or other hybrid securities that are shown on the
consolidated financial statements of Swiss Holdings as liabilities and
(i) treated as equity by Standard & Poor’s, and (ii) that, by its terms (or by
the terms of any security into which it is convertible for or which it is
exchangeable) or upon the happening of any event or otherwise, does not mature
or is not mandatorily redeemable or is not subject to any mandatory repurchase
requirement, at any time on or prior to the date which is six months after the
Maturity Date.

 

“Increasing Lender” has the meaning given to such term in Section 2.19(a).

 

“Indebtedness” means, with respect to any Person, at the time of determination
(without duplication), (i) all obligations of such Person for borrowed money,
(ii) all obligations of such Person evidenced by notes, bonds, debentures or
similar instruments, or upon which interest payments are customarily made,
(iii) the maximum stated or face amount of all surety bonds, letters of credit
(other than letters of credit securing obligations entered into in the ordinary
course of business of such Person to the extent such letters of credit are not
drawn upon) and bankers’ acceptances issued or created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (iv) all obligations of such Person to pay the deferred purchase
price of property or services (excluding trade payables and similar obligations
incurred in the ordinary course of business and not more than 60 days past due),
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person,
(vi) all Capital Lease Obligations of such Person, (vii) all Disqualified
Capital Stock issued by such Person, with the amount of Indebtedness represented
by such Disqualified Capital Stock being equal to the greater of its voluntary
or involuntary liquidation preference and its maximum fixed repurchase price,
(viii) the principal balance outstanding and owing by such Person under any
synthetic lease, tax retention operating lease or similar off-balance sheet
financing product, (ix) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (x) the Net Termination Obligations of such
Person under any Hedge Agreements, and (xi) all indebtedness of the types
referred to in clauses (i) through (x) above (A) of any partnership or
unincorporated joint venture in which such Person is a general partner or joint
venturer to the extent such Person is liable therefor or (B) secured by any Lien
on any property or asset owned or held by such Person regardless of whether or
not the indebtedness secured thereby shall have been incurred or assumed by such
Person or is nonrecourse to the credit of such Person, the amount thereof being
equal to the value of the property or assets subject to such Lien; provided that
Indebtedness shall

 

14

--------------------------------------------------------------------------------


 

not include obligations with respect to Primary Policies and Reinsurance
Agreements which are entered into in the ordinary course of business.

 

“Indemnified Taxes” means Taxes (including, for the avoidance of doubt, Other
Taxes) other than Excluded Taxes.

 

“Indemnitee” has the meaning given to such term in Section 10.1(b).

 

“Initial Loans” has the meaning given to such term in Section 2.19(d).

 

“Insurance Regulatory Authority” means, with respect to any Insurance
Subsidiary, the insurance department or similar Governmental Authority charged
with regulating insurance companies or insurance holding companies, in its
jurisdiction of domicile and, to the extent that it has regulatory authority
over such Insurance Subsidiary, in each other jurisdiction in which such
Insurance Subsidiary conducts business or is licensed to conduct business.

 

“Insurance Subsidiary” means each Subsidiary of Swiss Holdings the ability of
which to pay dividends is regulated by an Insurance Regulatory Authority or that
is otherwise required to be regulated thereby in accordance with the applicable
Requirements of Law of its jurisdiction of domicile.

 

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date of the Borrowing of such LIBOR Loan (or the date of any continuation of, or
conversion into, such LIBOR Loan), and ending one, two, three or six months (or,
if acceptable to all of the Lenders, twelve months) thereafter, as selected by
the applicable Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation; provided, that:

 

(i)                                     all LIBOR Loans comprising a single
Borrowing shall at all times have the same Interest Period;

 

(ii)                                  each successive Interest Period applicable
to such LIBOR Loan shall commence on the day on which the next preceding
Interest Period applicable thereto expires;

 

(iii)                               LIBOR Loans may not be outstanding under
more than five (5) separate Interest Periods at any one time (for which purpose
Interest Periods shall be deemed to be separate even if they are coterminous);

 

(iv)                              if any Interest Period otherwise would expire
on a day that is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day unless such next succeeding Business Day falls in
another calendar month, in which case such Interest Period shall expire on the
next preceding Business Day;

 

(v)                                 no Interest Period shall extend beyond the
Maturity Date;

 

(vi)                              if any Interest Period begins on a day for
which there is no numerically corresponding day in the calendar month during
which such Interest Period would

 

15

--------------------------------------------------------------------------------


 

otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month; and

 

(vii)                           no Borrower may select any Interest Period (and
consequently, no LIBOR Loans shall be made or continued) if a Default or Event
of Default shall have occurred and be continuing at the time of such Notice of
Borrowing or Notice of Conversion/Continuation with respect to any Borrowing.

 

“Invested Assets” means cash, Cash Equivalents, short term investments,
investments held for sale and any other assets which are treated as investments
under GAAP.

 

“Joint Arrangers” means Wells Fargo Securities, LLC and Citigroup Global Markets
Inc. in their capacities as joint lead arrangers and joint bookrunners.

 

“Lender” means each Person signatory hereto as a “Lender” and each other Person
that becomes a “Lender” hereunder pursuant to Section 2.18, Section 2.19, or
Section 10.6(b), having a Commitment (or after the Commitments have terminated,
holding outstanding Credit Exposure).  Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in an
Assignment and Assumption, or such other office as may be otherwise designated
in writing from time to time by such Lender to Swiss Holdings and the
Administrative Agent, which office may be a domestic or foreign branch or
Affiliate of such Lender.  A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans.

 

“LIBOR Loan” means, at any time, any Revolving Loan that bears interest at such
time at the applicable Adjusted LIBOR Rate.

 

“LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the same
Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest (rounded upward, if necessary, to the
nearest 1/16 of one percentage point) as set by the ICE Benchmark Administration
(“ICE”) (or the successor thereto if ICE is no longer making such rate
available) for deposits in Dollars appearing on Reuters Screen LIBOR01 (or any
successor page) or (z) if no such rate is available, the rate of interest
determined by the Administrative Agent to be the rate or the arithmetic mean of
rates (rounded upward, if necessary, to the nearest 1/16 of one percentage
point) at which Dollar deposits in immediately available funds are offered to
first-tier banks in the London interbank Eurodollar market, in each case under
(y) and (z) above at approximately 11:00 a.m., London time, two (2) Business
Days prior to the first day of such Interest Period for a period substantially
equal to such Interest Period, by (ii) (A) if there is any Lender which at the
time of determination is subject to the Reserve Requirement, an amount equal to
1.00 minus the Reserve Requirement (expressed as a decimal) for such Interest
Period or (B) if there is no such Lender at the time of determination, 1.00.  If
Reuters no longer reports the LIBOR Rate, the Administrative Agent may select a
reasonable replacement index or replacement page, as the case may be, reasonably
acceptable to

 

16

--------------------------------------------------------------------------------


 

Swiss Holdings for determination of the rate under clause (i) above. 
Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, then
such rate shall be deemed zero for purposes of this Agreement.

 

“Licenses” has the meaning given to such term in Section 4.4(c).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including the interest of any vendor or lessor
under any conditional sale agreement, title retention agreement, Capital Lease
or any other lease or arrangement having substantially the same effect as any of
the foregoing.

 

“Loans” means the collective reference to the Revolving Loans and Swingline
Loans, and “Loan” means any of such Loans.

 

“Losses” has the meaning given to such term in Section 10.1(b).

 

“Margin Stock” has the meaning given to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, liabilities (actual or contingent) operations or conditions of the
Credit Parties and their Subsidiaries taken as a whole (provided, that any
change in general economic conditions or effects resulting from factors
generally affecting companies in the industry in which the Credit Parties
conduct business shall not, in and of itself, constitute (or be taken into
account in determining the occurrence of) a Material Adverse Effect, but only if
such change does not, individually or in the aggregate, have a disproportionate
impact on the Credit Parties, taken as a whole, relative to other companies in
similar businesses)), (ii) the ability of any Credit Party to perform its
material obligations under this Agreement or any of the Credit Documents to
which it is a party or (iii) the legality, validity, binding effect or
enforceability against any Credit Party of this Agreement or any of the Credit
Documents to which it is a party.

 

“Material Insurance Subsidiary” means each Insurance Subsidiary that is a
Material Subsidiary.

 

“Material Subsidiary” means each of (i) Allied World, (ii) Holdings, (iii) at
the relevant time of determination, any other Subsidiary having (after the
elimination of intercompany accounts) (y) in the case of a non-Insurance
Subsidiary, (A) assets constituting at least 10% of the total assets of Swiss
Holdings and its Subsidiaries on a consolidated basis, (B) revenues for the four
quarters most recently ended constituting at least 10% of the total revenues of
Swiss Holdings and its Subsidiaries on a consolidated basis, or (C) Net Income
for the four quarters most recently ended constituting at least 10% of the
Consolidated Net Income of Swiss Holdings and its Subsidiaries, in each case
determined in accordance with GAAP as of the date of the GAAP financial
statements most recently delivered under Section 5.1 prior to such time (or,
with regard to determinations at any time prior to the initial delivery of
financial statements under Section 5.1, as of the date of the most recent
financial statements referred to in Section 4.13(a)), or (z) in the case of an
Insurance Subsidiary, (A) assets constituting at least 10% of the aggregate
assets of all of the Insurance Subsidiaries of Swiss Holdings, or (B) gross
written premiums for

 

17

--------------------------------------------------------------------------------


 

the four quarters most recently ended (or, if not readily available, the fiscal
year most recently ended) constituting at least 10% of the aggregate gross
written premiums (without duplication) of all of the Insurance Subsidiaries of
Swiss Holdings, in each case determined in accordance with SAP as of the date of
the statutory financial statements most recently delivered under Section 5.2
prior to such time (or, with regard to determinations at any time prior to the
initial delivery of financial statements under Section 5.2, as of the date of
the most recent financial statements referred to in Section 4.13(b)) and
(iv) any Subsidiary that has any of the foregoing as a Subsidiary.

 

“Maturity Date” means the fifth anniversary of the Closing Date; provided that
if such date is not a Business Day, the Maturity Date shall be the immediately
preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which Swiss Holdings or any ERISA Affiliate
makes, is making or is obligated to make contributions or has made or been
obligated to make contributions.

 

“Net Income” means, with respect to any Person for any period, the net income
(or loss) of such Person for such period determined in accordance with GAAP.

 

“Net Termination Obligations” means, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
obligations(s) determined in accordance therewith, such termination
obligation(s), and (b) for any date prior to the date referenced in clause (a),
the amount(s) determined as the mark-to-market value(s) for such Hedge
Agreements, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Hedge Agreements,
reputable pricing agent or custodian bank (which may include a Lender or any
Affiliate of a Lender).

 

“Non-Bank Rules” means, collectively, the Ten Non-Bank Rule and the Twenty
Non-Bank Rule.

 

“Non-Qualifying Lender” means a Person that is not a Qualifying Lender.

 

“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).

 

“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.10(b).

 

“Obligations” means all principal of and interest on the Loans and all fees,
expenses, indemnities and other obligations owing, due or payable at any time by
any Credit Party to the Administrative Agent, Swingline Lender, any Lender, or
any other Person entitled thereto (including interest or fees accruing after the
filing of a petition or commencement of a case by or with respect to any Credit
Party seeking relief under any Debtor Relief Laws, whether or not the claim for
such interest or fees is allowed in such proceeding), under this Agreement or
any of the other Credit Documents, in each case whether direct or indirect,
joint or several, absolute or

 

18

--------------------------------------------------------------------------------


 

contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, and whether existing by contract, operation of law or otherwise.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document except any such Taxes that are Other Taxes
imposed with respect to assignment other than an assignment made pursuant to
Section 2.18.

 

“Participant” has the meaning given to such term in Section 10.6(d).

 

“Participant Register” has the meaning assigned to such term in Section 10.6(e).

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001).

 

“Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate in writing to the Lenders and the Credit Parties for such purpose from
time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(i) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.6; (ii) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings and with respect to
which adequate reserves have been established, and are being maintained, in
accordance with GAAP; (iii) pledges or deposits to secure obligations under
workers’ compensation, unemployment, old-age pensions, retirement benefits laws
or similar legislation or to secure public or statutory obligations; (iv) zoning
restrictions, easements, rights of way and other encumbrances on title to real
property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes and any exception to coverage described in mortgagee policies
of title insurance, (v) Liens arising by virtue of trust arrangements, withheld
balances, or any other collateral or security arrangements (other than letters
of credit) incurred in

 

19

--------------------------------------------------------------------------------


 

connection with any Primary Policies or Reinsurance Agreements in the ordinary
course of business or capital support agreements or any other agreements by the
Credit Parties in support of the capital of any Insurance Subsidiary, or
guarantees or any other agreements by the Credit Parties guaranteeing the
obligations of any Insurance Subsidiary under any Primary Policies or
Reinsurance Agreements entered into in the ordinary course of business;
(vi) lease deposits, (vii) Liens arising by virtue of any statutory or common
law provision relating to bankers’ liens, rights of set-off, revocation, refund
or chargeback or other similar rights or remedies existing solely with respect
to cash and Cash Equivalents on deposit pursuant to standard banking
arrangements or under the Uniform Commercial Code or any similar law;
(viii) Liens in favor of the Administrative Agent and the Lenders created by or
otherwise existing under or in connection with this Agreement and the other
Credit Documents; (ix) any attachment or judgment Lien not constituting an Event
of Default under Section 8.1(h); (x) Liens that arise in favor of banks under
Article 4 of the Uniform Commercial Code or any similar law on items in
collection and the documents relating thereto and proceeds thereof; (xi) Liens
arising from the filing (for notice purposes only) of UCC-1 financing statements
(or equivalent filings, registrations or agreements in foreign jurisdictions) in
respect of true leases otherwise permitted hereunder; (xii) any leases,
subleases, licenses or sublicenses granted by any Credit Party and its
Subsidiaries to third parties in the ordinary course of business and not
interfering in any material respect with the business of such Credit Party or
any of its Subsidiaries, and any interest or title of a lessor, sublessor,
licensor or sublicensor under any lease or license permitted under this
Agreement and (xiii) any Lien existing on any property or asset prior to the
acquisition thereof by any Credit Party or any of its Subsidiaries, or existing,
on any property or asset of any Person that becomes a Subsidiary of any Credit
Party after the date hereof prior to the time such Person becomes a Subsidiary,
as the case may be; provided that (1) such Lien is not created in contemplation
of or in connection with such acquisition or such Person becoming such a
Subsidiary, as the case may be, (2) such Lien does not apply to any other
property or assets of such Credit Party or such Subsidiary and (3) such Lien
secures only those obligations which it secures on the date of such acquisition
or the date such Person becomes such a Subsidiary, as the case may be.

 

“Permitted Transactions” means (i) obligations of the Credit Parties or any
Insurance Subsidiary (including without limitation any guarantee by a Credit
Party or any of its Subsidiaries of such Person’s Insurance Subsidiaries’
obligations thereunder) under Primary Policies and Reinsurance Agreements
(including security posted to secure obligations thereunder), (ii) Guaranty
Obligations of the Credit Parties or any of their Subsidiaries with respect to
the payment of any real property lease for office premises entered into by a
direct or indirect Subsidiary of such Person in the ordinary course of business,
(iii) Obligations of the Credit Parties or any of their Subsidiaries arising in
the ordinary course of business pursuant to letters to certain insurers,
reinsurers and insurance brokers to contribute or cause to be contributed
sufficient capital surplus to any direct or indirect Insurance Subsidiary of
such Person in the event that such Insurance Subsidiary is unable or unwilling
in whole or in part for financial reasons to make payment of any of its claims,
losses or expenses pursuant to Primary Policies or Reinsurance Agreement issued
to clients of the addressees of such letters and (iv) Guaranty Obligations by
any Insurance Subsidiary in favor of any of its Insurance Subsidiaries to
maintain the capital of such Insurance Subsidiary at 150% of the required
regulatory level.

 

20

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which Swiss Holdings or any ERISA
Affiliate may have any liability.

 

“Preferred Securities” means, with respect to any Person, any Capital Stock of
such Person that has preferential rights with respect to dividends or
redemptions or upon liquidation or dissolution of such Person over shares of
common stock or any Capital Stock of such Person.

 

“Primary Policies” means any insurance policies issued by an Insurance
Subsidiary.

 

“Private Act” means private legislation enacted in Bermuda sought by any Credit
Party with the intention that such legislation apply specifically to any Credit
Party, in whole or in part.

 

“Process Agent” has the meaning given to such term in Section 10.2(d).

 

“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of Section 4975
(c)(2) or 4975(d) of the Code.

 

“Qualifying Lender” means a Person (including any commercial bank or financial
institution (irrespective of its jurisdiction of organization)) acting on its
own account which has a banking license in force and effect issued in accordance
with the banking laws in its jurisdiction of incorporation, or if acting through
a branch, issued in accordance with the banking laws in the jurisdiction of such
branch, and which, in both cases, effectively exercises as its main purpose a
true banking activity, having bank personnel, premises, communication devices of
its own and authority of decision making all in accordance and as defined in the
Guidelines or in the legislation and explanatory notes addressing the same
issues which are in force at such time.

 

“Ratable Share” of any amount means, as adjusted pursuant to Section 2.20(b), at
any time for each Lender, a percentage obtained by dividing such Lender’s
Commitment at such time by the Aggregate Commitments then in effect, provided
that, if the Commitment Termination Date has occurred, the Ratable Share of each
Lender shall be determined by dividing such Lender’s Credit Exposure by the
aggregate Credit Exposure of all Lenders then outstanding.

 

“Recipient” means the Administrative Agent, the Swingline Lender, and any
Lender, as applicable.

 

“Register” has the meaning given to such term in Section 10.6(c).

 

“Regulations D, T, U and X” means Regulations D, T, U and X, respectively, of
the Federal Reserve Board.

 

“Reinsurance Agreement” means any agreement, contract, treaty, policy,
certificate or other arrangement whereby any Insurance Subsidiary agrees to
assume from or reinsure an

 

21

--------------------------------------------------------------------------------


 

insurer or reinsurer all or part of the liability of such insurer or reinsurer
under a policy or policies of insurance issued by such insurer or reinsurer.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means, with respect to any Plan, (i) any “reportable event”
within the meaning of Section 4043(c) of ERISA for which the 30-day notice under
Section 4043(a) of ERISA has not been waived by the PBGC (including any failure
to meet the minimum funding standard of, or timely make any required installment
under, Section 412 of the Code or Section 302 of ERISA, regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code), (ii) any
such “reportable event” subject to advance notice to the PBGC under
Section 4043(b)(3) of ERISA, (iii) any application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code, and
(iv) a cessation of operations described in Section 4062(e) of ERISA.

 

“Required Lenders” means, at any time, the Lenders whose Commitments (or, after
the termination of the Commitments, Credit Exposure) represent at least a
majority, at such time, of the Aggregate Commitments (or, after the termination
of the Aggregate Commitments, the aggregate Credit Exposure); provided that the
Commitment of, and the portion of the outstanding Credit Exposure held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders so long as the circumstances causing such
Lender to be a Defaulting Lender have not been cured.

 

“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, self-regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Credit Documents.

 

“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including basic, supplemental, marginal and
emergency reserves) applicable to the Administrative Agent under Regulation D
with respect to “Eurocurrency liabilities” within the meaning of Regulation D,
or under any similar or successor regulation with respect to Eurocurrency
liabilities or Eurocurrency funding.

 

“Responsible Officer” means, with respect to any Credit Party, the president,
the chief executive officer, the chief financial officer, the vice
president-finance, the principal accounting officer or the treasurer of such
Credit Party, and any other officer or similar official thereof responsible for
the administration of the obligations of such Credit Party in respect of this
Agreement or any other Credit Document.

 

22

--------------------------------------------------------------------------------


 

“Revolving Loan” means any revolving loan made by a Lender to a Borrower
pursuant to Section 2.1(a).

 

“Revolving Notes” means, with respect to any Lender requesting the same, the
promissory note of each Borrower in favor of such Lender evidencing the
Revolving Loans made by such Lender to such Borrower pursuant to Section 2.1, in
substantially the form of Exhibit A-1.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, the
United Nations, Switzerland or other relevant sanctions authority.

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation,
Cuba, Iran, North Korea, Sudan, Syria, Myanmar and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

 

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the relevant Insurance Regulatory Authority
of its jurisdiction of domicile, consistently applied and maintained, as in
effect from time to time, subject to the provisions of Section 1.2.

 

“Standard & Poor’s” means Standard & Poor’s Financial Services, LLC.

 

“Subsequent Borrowing” has the meaning given to such term in Section 2.19(d).

 

“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than 50% of the outstanding Capital Stock having ordinary voting
power to elect a majority of the board of directors, board of managers or other
governing body of such Person, is at the time, directly or indirectly, owned or
controlled by such Person and one or more of its other Subsidiaries or a
combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency).  When used
without reference to a parent entity, the term “Subsidiary” shall be deemed to
refer to a Subsidiary of Swiss Holdings.

 

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder.

 

“Swingline Loan” means any swingline loan made by the Swingline Lender to a
Borrower pursuant to Section 2.1(b), and all such swingline loans collectively
as the context requires.

 

23

--------------------------------------------------------------------------------


 

“Swingline Note” means a promissory note made by the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2.

 

“Swingline Participation Amount” has the meaning given to such term in
Section 2.1(b)(ii)(C).

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the total Commitments.  The Swingline Sublimit is part of, and not in
addition to, the total Commitments.

 

“Swiss Borrower” means a Borrower which is incorporated in Switzerland or which
is otherwise deemed to be a resident in Switzerland for purposes of Swiss
Withholding Tax.

 

“Swiss Holdings” has the meaning given to such term in the introductory
paragraph of this Agreement.

 

“Swiss Withholding Tax” means any Taxes levied pursuant to the Swiss Federal Act
on Withholding Tax (Bundesgesetz über die (Verrechnungssteuer vom 13. Oktober
1965, SR 642.21).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Ten Non-Bank Rule” means the rule that the aggregate number of creditors (or
deemed creditors) of a Swiss Borrower under this Agreement which are not
Qualifying Lenders must not exceed ten, all in accordance with the Guidelines or
legislation or explanatory notes addressing the same issues which are in force
at such time.

 

“Total Capitalization” means, as of any date of determination, the sum of
(i) Consolidated Net Worth as of such date, (ii) Consolidated Indebtedness (but
excluding any Hybrid Equity Securities) as of such date and (iii) the aggregate
obligations of the Credit Parties and their Subsidiaries under any Hybrid Equity
Securities as of such date.

 

“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

 

“Twenty Non-Bank Rule” means the rule that (without duplication) the aggregate
number of creditors (or deemed creditors) (including the Lenders), which are
Non-Qualifying Lenders, of a Swiss Borrower under all its outstanding debts
relevant for classification as debenture (Kassenobligation) (within the meaning
of the Guidelines) (including Indebtedness arising under this Agreement and
intra-group loans (if and to the extent intra-group loans are not exempt in

 

24

--------------------------------------------------------------------------------


 

accordance with the ordinance of the Swiss Federal Council of 18 June 2010
amending the Swiss Federal Ordinance on withholding tax and the Swiss Federal
Ordinance on stamp duties with effect as of 1 August 2010), loans, facilities
and/or private placements (including under the Credit Documents)) must not at
any time exceed 20, all in accordance with the Guidelines or legislation or
explanatory notes addressing the same issues which are in force at such time.

 

“Type” has the meaning given to such term in Section 2.2(a).

 

“Unfunded Pension Liability” means, with respect to any Plan, the excess of its
benefit liabilities under Section 4001(a)(16) of ERISA over the current value of
its assets, determined in accordance with the applicable actuarial assumptions
used for funding under Section 412 of the Code for the applicable plan year.

 

“Unutilized Commitment” means, at any time for each Lender, such Lender’s
Commitment less such Lender’s Credit Exposure at such time.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary is owned, directly or
indirectly, by such Person, except for directors’ qualifying shares.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2                                    Accounting Terms; GAAP and SAP. 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP or SAP, as the
context requires, each as in effect from time to time; provided that, if Swiss
Holdings notifies the Administrative Agent that the Credit Parties request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or SAP, as the case may be, or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Credit Parties that the Required Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such change in GAAP or SAP, as the case may be, or in
the application thereof, then such provision shall be interpreted on the basis
of GAAP or SAP, as the case may be, as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.Notwithstanding the
foregoing, (i) all financial statements delivered hereunder shall be prepared,
and all financial covenants contained herein shall be calculated, without giving
effect to any election under Financial Accounting Standards No. 159 (ASC 825)
and FASB ASC 470-20 (or any similar accounting principle) permitting a Person to
value Indebtedness at the fair

 

25

--------------------------------------------------------------------------------


 

value thereof and (ii) all Indebtedness shall be deemed to be carried at 100% of
the outstanding principal amount thereof.

 

Section 1.3                                    Other Terms; Construction.

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented, restated or otherwise modified (subject to any
restrictions on such amendments, supplements, restatements or modifications set
forth herein or in any other Credit Document), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
permitted hereunder, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Credit Document, shall be construed to
refer to such Credit Document in its entirety and not to any particular
provision thereof, (iv) all references in a Credit Document to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law or regulation herein shall,
unless otherwise specified, include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law or
regulation, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

Section 1.4                                    Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

ARTICLE II

 

AMOUNT AND TERMS OF THE CREDIT

 

Section 2.1                                    Revolving Loan Commitments;
Swingline Loans.

 

(a)                                 Revolving Loans.  Upon and subject to the
terms and conditions hereof, each Lender hereby agrees to make Revolving Loans
to any Borrower from time to time on any Business Day during the Availability
Period; provided that no Lender shall be obligated to make any Revolving Loan
if, immediately after giving effect thereto (and to any concurrent repayment of
Swingline Loans with proceeds thereof), (i) the Credit Exposure of such Lender
would exceed its Commitment at such time, (ii) the aggregate Credit Exposure
would exceed the Aggregate Commitments at such time, or (iii) the applicable
conditions in Section 3.2 are not met.  Within

 

26

--------------------------------------------------------------------------------


 

the foregoing limits, and subject to and on the terms and conditions hereof, the
Borrowers may borrow, repay and reborrow Revolving Loans on a revolving basis.

 

(b)                                 Swingline Loans.

 

(i)                                     Availability.  Upon and subject to the
terms and conditions hereof, the Swingline Lender hereby agrees to make
Swingline Loans to any Borrower from time to time on any Business Day during the
Availability Period; provided, that after giving effect thereto, (A) the
aggregate principal amount of outstanding Swingline Loans shall not exceed the
lesser of (1) the Swingline Sublimit and (2) the Unutilized Commitment of the
Swingline Lender, (B) the Credit Exposure of any Lender shall not exceed its
Commitment at such time, (C) the aggregate Credit Exposure shall not exceed the
Aggregate Commitments at such time, and (D) the applicable conditions in
Section 3.2 are met; provided, further, that the Swingline Lender shall have no
obligation to make Swingline Loans at any time a Lender is a Defaulting Lender
hereunder, unless the Swingline Lender has entered into satisfactory
arrangements with the Borrowers, the other Lenders, or such Defaulting Lender to
eliminate the Swingline Lender’s risk with respect to such Defaulting Lender
(after giving effect to Section 2.20(b)); provided, further, that the Swingline
Lender shall not be required to make a Swingline Loan to refinance any
outstanding Swingline Loan.

 

(ii)                                  Refunding.

 

(A)                               The Swingline Lender may (whether or not an
Event of Default has occurred and is continuing), on behalf of any Borrower
(each of which hereby irrevocably directs the Swingline Lender to act on its
behalf) by written notice to the Administrative Agent given no later than 11:00
a.m. on any Business Day request each Lender to make, and each Lender hereby
agrees to make, a Revolving Loan as a Base Rate Loan in an amount equal to such
Lender’s Ratable Share of the aggregate amount of the Swingline Loans
outstanding on the date of such notice, to repay the Swingline Lender.  Each
Lender shall make the amount of such Revolving Loan available to the
Administrative Agent in immediately available funds at the Payment Office not
later than 1:00 p.m. on the day specified in such notice.  The proceeds of such
Revolving Loans (to the extent made available to the Administrative Agent) shall
be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Swingline
Loans.  No Lender’s obligation to fund its respective Ratable Share of a
Swingline Loan shall be affected by any other Lender’s failure to fund its
Ratable Share of a Swingline Loan, nor shall any Lender’s Ratable Share be
increased as a result of any such failure of any other Lender to fund its
Ratable Share.  Any such Swingline Loans repaid shall no longer be outstanding
as Swingline Loans but shall be outstanding Revolving Loans.

 

(B)                               Subject to Section 2.1(b)(ii)(C), the Borrower
that received the Swingline Loan shall pay to the Swingline Lender on demand in
immediately available funds the amount of such Swingline Loans to the extent
amounts

 

27

--------------------------------------------------------------------------------


 

received from the Lenders are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded.  In addition, the Borrower
irrevocably authorizes the Administrative Agent to charge any account maintained
by the Borrower with the Swingline Lender (up to the amount available therein)
in order to immediately pay the Swingline Lender the amount of such Swingline
Loans to the extent amounts received from the Lenders are not sufficient to
repay in full the outstanding Swingline Loans requested or required to be
refunded.  If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Lenders.

 

(C)                               If for any reason any Swingline Loan cannot be
refinanced with a Revolving Loan pursuant to Section 2.1(b)(ii)(A), each Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.1(b)(ii)(A) purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to such
Lender’s Ratable Share of the aggregate principal amount of Swingline Loans then
outstanding.  Each Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its Swingline Participation Amount. 
Whenever, at any time after the Swingline Lender has received from any Lender
such Lender’s Swingline Participation Amount, the Swingline Lender receives any
payment on account of the Swingline Loans, the Swingline Lender will distribute
to such Lender its Swingline Participation Amount (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded and, in the case of
principal and interest payments, to reflect such Lender’s Ratable Share of such
payment if such payment is not sufficient to pay the principal of and interest
on all Swingline Loans then due); provided that in the event that such payment
received by the Swingline Lender is required to be returned, such Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.

 

(D)                               Each Lender’s obligation to make the Revolving
Loans referred to in Section 2.1(b)(ii)(A) and to purchase participating
interests pursuant to Section 2.1(b)(ii)(C) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Lender or any
Borrower may have against the Swingline Lender, any Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default, (C) any adverse change in the condition (financial or
otherwise) of the Borrower, (D) any breach of this Agreement or any other Credit
Document by any Borrower, or Lender or (E) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

28

--------------------------------------------------------------------------------


 

(E)                                If any Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.1(b) by the time specified herein, the Swingline Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable Federal
Funds Rate, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan or Swingline Participation
Amount, as the case may be.  A certificate of the Swingline Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (E) shall be conclusive absent manifest error.

 

Section 2.2                                    Borrowings.

 

(a)                                 The Loans shall be denominated in Dollars
and, at the option of the applicable Borrower and subject to the terms and
conditions of this Agreement, be either Base Rate Loans or LIBOR Loans (each, a
“Type” of Loan), provided that (i) all Revolving Loans comprising the same
Borrowing shall, unless otherwise specifically provided herein, be of the same
Type, and (ii) all Swingline Loans shall be Base Rate Loans.

 

(b)                                 In order to make a Borrowing (other than
Borrowings involving continuations or conversions of outstanding Revolving
Loans, which shall be made pursuant to Section 2.10), the applicable Borrower
will give the Administrative Agent written notice not later than 11:00 a.m.,
three (3) Business Days prior to each Borrowing of LIBOR Loans and not later
than 10:00 a.m., on the same Business Day prior to each Borrowing of Base Rate
Loans and Swingline Loans.  Each such notice (each, a “Notice of Borrowing”)
shall be irrevocable, shall be given in the form of Exhibit B-1 and shall
specify (1) the aggregate principal amount, initial Type of the Loans to be made
pursuant to such Borrowing, and whether such Loans are Revolving Loans or
Swingline Loans, (2) in the case of a Borrowing of LIBOR Loans, the initial
Interest Period to be applicable thereto, and (3) the requested Borrowing Date,
which shall be a Business Day.  Upon its receipt of a Notice of Borrowing, the
Administrative Agent will promptly notify each Lender of the proposed
Borrowing.  Notwithstanding anything to the contrary contained herein:

 

(i)                                     (A) each Borrowing of Base Rate Loans
(other than Swingline Loans) shall be in a principal amount not less than
$1,000,000 or, if greater, an integral multiple of $100,000 in excess thereof,
(B) each Borrowing of LIBOR Loans shall be in a principal amount not less than
$3,000,000 or, if greater, an integral multiple of $500,000 in excess thereof,
and (C) each Borrowing of Swingline Loans shall be in a principal amount not
less than $500,000 or, if greater, an integral multiple of $100,000 in excess
thereof (or, in each case if less than the minimum amount or if not in such an
integral multiple, in the amount of the aggregate Unutilized Commitments (or the
unutilized Swingline Sublimit, as the case may be));

 

29

--------------------------------------------------------------------------------


 

(ii)                                  if the applicable Borrower shall have
failed to designate the Type of Loans in a Notice of Borrowing, then the Loans
shall be made as Base Rate Loans; and

 

(iii)                               if the applicable Borrower shall have failed
to specify an Interest Period to be applicable to any Borrowing of LIBOR Loans,
then such Borrower shall be deemed to have selected an Interest Period of one
month.

 

(c)                                  Not later than 1:00 p.m. on the requested
Borrowing Date, (i) each Lender will make available to the Administrative Agent
at the Payment Office an amount, in Dollars and in immediately available funds,
equal to its Ratable Share of such requested Borrowing as its Revolving Loan or
Revolving Loans, and (ii) the Swingline Lender will make available to the
Administrative Agent at the Payment Office an amount, in Dollars and in
immediately available funds, the Swingline Loans.  As promptly as practicable,
upon satisfaction of the applicable conditions set forth in Section 3.2 (and, if
such Borrowing is the initial Loans, Section 3.1), the Administrative Agent
shall make all funds so received available to the applicable Borrower in like
funds as received by the Administrative Agent in accordance with Section 2.3(a).

 

Section 2.3                                    Disbursements; Funding Reliance;
Domicile of Loans.

 

(a)                                 Each Borrower hereby authorizes the
Administrative Agent to disburse the proceeds of each Borrowing it makes in
accordance with the terms of any written instructions from any Authorized
Officer of such Borrower; provided that the Administrative Agent shall not be
obligated under any circumstances to forward amounts to any account not listed
in an Account Designation Letter or to any account that is not with a bank
located in the United States.  Any Borrower may at any time deliver to the
Administrative Agent an Account Designation Letter listing any additional
accounts or deleting any accounts listed in a previous Account Designation
Letter.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
Ratable Share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.2
and may (but shall not be so required to), in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
such Borrower, the Adjusted Base Rate.  If such Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period.  If such Lender
pays its Ratable Share of the applicable Borrowing to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Revolving Loan included
in such Borrowing.  Any payment by any Borrower shall be without

 

30

--------------------------------------------------------------------------------


 

prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(c)                                  Each Lender may, at its option, make and
maintain any Loan at, to or for the account of any of its Lending Offices,
provided that any exercise of such option shall not affect any obligations of
the applicable Borrower to repay such Loan to or for the account of such Lender
or otherwise to make payment in accordance with the terms of this Agreement.

 

(d)                                 The obligations of the Lenders hereunder to
make Revolving Loans are several and not joint.  The failure of any Lender to
make any such Revolving Loan on any date shall not relieve any other Lender of
its corresponding obligation, if any, hereunder to do so on such date, but no
Lender shall be responsible for the failure of any other Lender to so make its
Revolving Loan hereunder.

 

Section 2.4                                    Evidence of Debt; Revolving
Notes.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to the applicable Lending Office of such Lender resulting from the
Revolving Loans made by such Lending Office of such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lending
Office of such Lender from time to time under this Agreement.

 

(b)                                 The Administrative Agent shall maintain the
Register pursuant to Section 10.6(c), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each such Loan, the Type of each such Loan and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the applicable Borrower to each Lender hereunder in
respect of each such Loan, and (iii) the amount of any sum received by the
Administrative Agent hereunder from the applicable Borrower and each Lender’s
Ratable Share thereof.

 

(c)                                  The entries made in the Register and
subaccounts maintained pursuant to Section 2.4(b) (and, if consistent with the
entries of the Administrative Agent, the accounts maintained pursuant to
Section 2.4(a)) shall, to the extent permitted by applicable law, be conclusive
evidence of the existence and amounts of the obligations of the applicable
Borrower therein recorded absent manifest error; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of each Borrower to repay (with applicable
interest) the Obligations of such Borrower under this Agreement.

 

(d)                                 The Revolving Loans made by each Lender
shall, if requested by the applicable Lender (which request shall be made to the
Administrative Agent), be evidenced by a Revolving Note appropriately completed
in substantially the form of Exhibit A-1, executed by each Borrower and payable
to the order of such Lender.  Each Revolving Note shall be entitled to all of
the benefits of this Agreement and the other Credit Documents and shall be
subject to the provisions hereof and thereof.The Swingline Loans shall, if
requested by the Swingline Lender (which request shall be made to the
Administrative Agent), be evidenced by a Swingline Note appropriately completed
in substantially the form of Exhibit A-2, executed by each Borrower

 

31

--------------------------------------------------------------------------------


 

and payable to the order of the Swingline Lender.  Each Swingline Note shall be
entitled to all of the benefits of this Agreement and the other Credit Documents
and shall be subject to the provisions hereof and thereof.

 

Section 2.5                                    Termination and Reduction of
Commitments.

 

(a)                                 The Aggregate Commitments and the commitment
of the Swingline Lender to make Swingline Loans shall be automatically and
permanently terminated on the Commitment Termination Date.

 

(b)                                 At any time and from time to time after the
date hereof, upon not less than three (3) Business Days’ prior written notice to
the Administrative Agent, Swiss Holdings may terminate in whole or reduce in
part the aggregate Unutilized Commitments; provided that any such partial
reduction shall be in an aggregate amount of not less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof, and applied
ratably among the Lenders according to their respective Commitments.  The amount
of any termination or reduction made under this Section 2.5(b) may not
thereafter be reinstated.Notwithstanding any provision of this Agreement to the
contrary, any reduction of the Commitments pursuant to this Section 2.5(b) that
has the effect of reducing the aggregate Commitments to an amount less than the
amount of the Swingline Sublimit at such time shall result in an automatic
corresponding reduction of the Swingline Sublimit to the amount of the aggregate
Commitments (as so reduced), without any further action on the part of any party
hereto.

 

(c)                                  All Commitment Fees accrued in respect of
the Unutilized Commitments until the effective date of any termination thereof
shall be paid on the effective date of such termination.

 

Section 2.6                                    Mandatory Payments and
Prepayments.

 

(a)                                 Except to the extent due or paid sooner
pursuant to the provisions hereof, each Borrower shall repay to the Lenders on
the Commitment Termination Date the aggregate outstanding principal amount of
all Revolving Loans made to such Borrower.  The aggregate outstanding principal
of each Swingline Loan shall be due and payable in full on the earlier of
(i) the date 10 Business Days after such Swingline Loan is made and (ii) the
Commitment Termination Date.

 

(b)                                 In the event that, at any time, the
aggregate Credit Exposure (excluding the aggregate amount of any Swingline Loans
to be repaid with the proceeds of Revolving Loans made on the date of
determination) shall exceed the aggregate Commitments at such time (after giving
effect to any concurrent termination or reduction thereof), each Borrower will
immediately prepay (i) the outstanding principal amount of Swingline Loans made
to it, and (ii) to the extent of any such excess remaining after prepayment in
full of outstanding Swingline Loans, the outstanding principal amount of
Revolving Loans made to it, in each case in its pro rata portion (according to
the then outstanding principal amount of Swingline Loans and Revolving Loans
made to each Borrower) of the amount of such excess.

 

32

--------------------------------------------------------------------------------


 

Section 2.7                                    Voluntary Prepayments.

 

(a)                                 At any time and from time to time, each
Borrower may prepay its Loans, in whole or in part, together with accrued
interest to the date of prepayment, without premium or penalty (except as
provided in clause (iii) below), upon written notice given to the Administrative
Agent not later than 11:00 a.m. three (3) Business Days prior to each intended
prepayment of LIBOR Loans, one (1) Business Day prior to each intended
prepayment of Base Rate Loans (other than Swingline Loans) and not later than
2:00 p.m. on the date of each intended prepayment of Swingline Loans; provided
that (i) each partial prepayment shall be in a principal amount of $1,000,000 or
an integral multiple of $100,000 in excess thereof for Revolving Loans and in a
principal amount of $500,000 or an integral multiple of $100,000 in excess
thereof for Swingline Loans, (ii) no partial prepayment of LIBOR Loans made
pursuant to any single Borrowing shall reduce the aggregate outstanding
principal amount of the remaining LIBOR Loans under such Borrowing to less than
$3,000,000 or to any greater amount not an integral multiple of $500,000 in
excess thereof, and (iii) unless made together with all amounts required under
Section 2.17 to be paid as a consequence of such prepayment, a prepayment of a
LIBOR Loan may be made only on the last day of the Interest Period applicable
thereto.  Each such notice shall specify the proposed date of such prepayment
and the aggregate principal amount and Type of the Loans to be prepaid (and, in
the case of LIBOR Loans, the Interest Period of the Borrowing pursuant to which
made), and shall be irrevocable and shall bind such Borrower to make such
prepayment on the terms specified therein.  Loans prepaid pursuant to this
Section 2.7(a) may be reborrowed, subject to the terms and conditions of this
Agreement.  In the event the Administrative Agent receives a notice of
prepayment under this Section, the Administrative Agent will give prompt notice
thereof to the Lenders; provided that if such notice has also been furnished to
the Lenders, the Administrative Agent shall have no obligation to notify the
Lenders with respect thereto.

 

(b)                                 Subject to the provisions of
Section 2.20(a)(ii), each prepayment of Revolving Loans made pursuant to this
Section 2.7 shall be applied among the Lenders in accordance with their
respective Ratable Shares.

 

Section 2.8                                    Interest.

 

(a)                                 Subject to the provisions of Section 2.8(b),
each Loan shall bear interest on the outstanding principal amount thereof, from
the date of Borrowing thereof until such principal amount shall be paid in full,
(i) at the Adjusted Base Rate, during such periods as such Loan is a Base Rate
Loan (including each Swingline Loan), and (ii) at the Adjusted LIBOR Rate, as in
effect from time to time during such periods as such Loan is a LIBOR Loan.

 

(b)                                 Upon the occurrence and during the
continuance of any Event of Default under Section 8.1(a), and (at the election
of the Required Lenders) upon the occurrence and during the continuance of any
other Event of Default, all outstanding principal amounts of the Loans and, to
the greatest extent permitted by law, all interest accrued on the Loans and all
other accrued and outstanding fees and other amounts hereunder, shall bear
interest at a rate per annum equal to the interest rate applicable from time to
time thereafter to such Loans (whether the Adjusted Base Rate or the Adjusted
LIBOR Rate) plus 2% (or, in the case of interest, fees and other amounts for
which no rate is provided hereunder, at the Adjusted Base Rate plus 2%), and, in
each case, such default interest shall be payable on demand.  To the greatest
extent permitted by law, interest shall continue to accrue after the filing by
or against any Credit Party of any petition seeking any relief in bankruptcy or
under any Debtor Relief Law.

 

33

--------------------------------------------------------------------------------


 

(c)                                  Accrued (and theretofore unpaid) interest
shall be payable as follows:

 

(i)                                     in respect of each Base Rate Loan
(including any Base Rate Loan or portion thereof paid or prepaid pursuant to the
provisions of Section 2.6 or Section 2.7, except as provided hereinbelow), in
arrears on the last Business Day of each calendar quarter; provided, that in the
event of any repayment or prepayment of any Base Rate Loan, then accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment;

 

(ii)                                  in respect of each LIBOR Loan (including
any LIBOR Loan or portion thereof paid or prepaid pursuant to the provisions of
Section 2.6 or Section 2.7, except as provided hereinbelow), in arrears (y) on
the last Business Day of the Interest Period applicable thereto (subject to the
provisions of clause (iv) in the definition of “Interest Period”) and (z) in
addition, in the case of an Interest Period of six months or longer, on each
date that falls every three months after the beginning of such Interest Period;
provided, that in the event all LIBOR Loans made pursuant to a single Borrowing
are repaid or prepaid in full, then accrued interest in respect of such LIBOR
Loans shall be payable together with such repayment or prepayment on the date
thereof; and

 

(iii)                               in respect of any Loan, at maturity (whether
pursuant to acceleration or otherwise) and, after maturity, on demand.

 

(d)                                 Nothing contained in this Agreement or in
any other Credit Document shall be deemed to establish or require the payment of
interest to any Lender at a rate in excess of the maximum rate permitted by
applicable law.  If the amount of interest payable for the account of any Lender
on any interest payment date would exceed the maximum amount permitted by
applicable law to be charged by such Lender, the amount of interest payable for
its account on such interest payment date shall be automatically reduced to such
maximum permissible amount and the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
applicable Borrower.

 

(e)                                  The Administrative Agent shall promptly
notify the applicable Borrower and the Lenders upon determining the interest
rate for each Borrowing of LIBOR Loans after its receipt of the relevant Notice
of Borrowing or Notice of Conversion/Continuation, and upon each change in the
Base Rate; provided, however, that the failure of the Administrative Agent to
provide the applicable Borrower or the Lenders with any such notice shall
neither affect any obligations of such Borrower or the Lenders hereunder nor
result in any liability on the part of the Administrative Agent to any Borrower
or any Lender.  Each such determination (including each determination of the
Reserve Requirement) shall, absent manifest error, be conclusive and binding on
all parties hereto.

 

(f)                                   Minimum Interest:  Without derogation or
duplication of the provisions set forth in Section 2.16, all interest payable
under this Agreement is expressed as a minimum interest rate.  The parties
hereto have assumed that interest at such rates is not and will not become
subject to Swiss Withholding Tax. Notwithstanding that the parties hereto do not
anticipate that any payment of interest will be subject to Swiss Withholding
Tax, each Lender, Swiss Holdings and the Administrative Agent agree that if
Swiss Withholding Tax is imposed on any interest

 

34

--------------------------------------------------------------------------------


 

payment by Swiss Holdings to any Lender and it is unlawful for any reason for
Swiss Holdings to comply with Section 2.16 when it would otherwise be required
to make any payment under such Section (taking into account the exclusion set
forth in Section 2.16(c)), and if the relevant payment is effectively not made,
then any payment of interest to be made by Swiss Holdings to such Lender shall
be increased to an amount which (after making any deduction of the
Non-refundable Portion of Swiss Withholding Tax (as defined below)) results in a
payment to such Lender of an amount equal to the payment which would have been
due had no deduction of Swiss Withholding Tax been required. In calculating the
amount due pursuant to the foregoing sentence, Swiss Withholding Tax shall be
calculated on the full grossed-up interest amount. For purposes of the
foregoing, “Non-refundable Portion of Swiss Withholding Tax” means Swiss
Withholding Tax at the standard rate (which, as of the date of this Agreement,
is 35%) unless according to an applicable double tax treaty, the Non-refundable
Portion of Swiss Withholding Tax for any Lender is a specified lower rate, in
which case such lower rate shall be applied in relation to such Lender.  No
payment pursuant to this Section 2.8(f) shall be in duplication of any payment
pursuant to Section 2.16.

 

Section 2.9            Fees.  The Borrowers agree to pay:

 

(a)           To the Joint Arrangers and Wells Fargo, in its capacity as
Administrative Agent, for their own respective accounts, fees in the amounts and
at the times specified in the Fee Letters.

 

(b)           To the Administrative Agent, subject to Section 2.20(a)(iii), for
the account of each Lender, a commitment fee (the “Commitment Fee”) for each
calendar quarter (or portion thereof) at a per annum rate equal to the
Applicable Margin in effect for such fee from time to time on such Lender’s
Ratable Share of the average daily aggregate Unutilized Commitments, payable in
arrears (i) on the last Business Day of each calendar quarter, commencing with
the first such date to occur after the Closing Date through the Commitment
Termination Date, and (ii) on the Commitment Termination Date.  Swingline Loans
shall not be considered usage of the Commitments for purposes of calculating the
Commitment Fee.

 

Section 2.10          Conversions and Continuations.

 

(a)           Each Borrower may elect (i) to convert all or a portion of the
outstanding principal amount of any of its Base Rate Loans (other than Swingline
Loans) into LIBOR Loans, or to convert any of its LIBOR Loans the Interest
Periods for which end on the same day into Base Rate Loans, or (ii) upon the
expiration of any Interest Period, to continue all or a portion of the
outstanding principal amount of any of its LIBOR Loans the Interest Periods for
which end on the same day for an additional Interest Period, provided that
(x) any such conversion of LIBOR Loans into Base Rate Loans shall be in a
principal amount not less than $1,000,000 or, if greater, an integral multiple
of $100,000 in excess thereof; any such conversion of Base Rate Loans of the
same Borrowing into, or continuation of LIBOR Loans shall be in a principal
amount not less than $3,000,000 or, if greater, an integral multiple of $500,000
in excess thereof; and no partial conversion of LIBOR Loans of the same
Borrowing shall reduce the outstanding principal amount of such LIBOR Loans to
less than $3,000,000 or to any greater amount not an integral multiple of
$500,000 in excess thereof, (y) except as otherwise provided in Section 2.15(f),
LIBOR Loans may be converted into Base Rate Loans (other than Swingline Loans)

 

35

--------------------------------------------------------------------------------


 

only on the last day of the Interest Period applicable thereto (and, in any
event, if a LIBOR Loan is converted into a Base Rate Loan on any day other than
the last day of the Interest Period applicable thereto, the respective Borrower
will pay, upon such conversion, all amounts required under Section 2.17 to be
paid as a consequence thereof) and (z) no conversion of Base Rate Loans into
LIBOR Loans or continuation of LIBOR Loans shall be permitted during the
continuance of a Default or Event of Default.  Notwithstanding anything to the
contrary herein, a Swingline Loan may not be converted to a LIBOR Loan.

 

(b)           Each Borrower must give the Administrative Agent written notice
not later than 11:00 a.m. three (3) Business Days prior to the intended
effective date of any conversion of Base Rate Loans into, or continuation of,
LIBOR Loans and one (1) Business Day prior to the intended effective date of any
conversion of LIBOR Loans into Base Rate Loans.  Each such notice (each, a
“Notice of Conversion/Continuation”) shall be irrevocable, shall be given in the
form of Exhibit B-2 and shall specify (x) the date of such conversion or
continuation (which shall be a Business Day), (y) in the case of a conversion
into, or a continuation of, LIBOR Loans, the Interest Period to be applicable
thereto, and (z) the aggregate amount and Type of the Revolving Loans being
converted or continued.  Upon the receipt of a Notice of
Conversion/Continuation, the Administrative Agent will promptly notify each
Lender of the proposed conversion or continuation.  In the event that any
Borrower shall fail to deliver a Notice of Conversion/Continuation as provided
herein with respect to any of its outstanding LIBOR Loans, such LIBOR Loans
shall automatically be converted to Base Rate Loans upon the expiration of the
Interest Period applicable thereto (unless repaid pursuant to the terms
hereof).  In the event that any Borrower shall have failed to specify an
Interest Period to be applicable to any conversion into, or continuation of, its
LIBOR Loans, then such Borrower shall be deemed to have selected an Interest
Period of one month.

 

Section 2.11          Method of Payments; Computations; Apportionment of
Payments.

 

(a)           All payments by the Credit Parties hereunder (whether of
principal, interest, fees, or under Sections 2.15, 2.16 or 2.17, or otherwise)
shall be made without setoff, counterclaim or other defense, in Dollars and in
immediately available funds to the Administrative Agent, for the account of the
Lenders entitled to such payment or the Swingline Lender, as the case may be
(except as otherwise expressly provided herein as to payments required to be
made directly to the Administrative Agent or the Lenders) at the Payment Office,
prior to 2:00 p.m. on the date payment is due.  Any payment made as required
hereinabove, but after 2:00 p.m., shall be deemed to have been made on the next
succeeding Business Day.  If any payment falls due on a day that is not a
Business Day, then such due date shall be extended to the next succeeding
Business Day (except that in the case of LIBOR Loans to which the provisions of
clause (iv) in the definition of “Interest Period” are applicable, such due date
shall be the next preceding Business Day), and such extension of time shall then
be included in the computation of payment of interest, fees or other applicable
amounts.

 

(b)           Subject to Section 2.20(a)(ii), the Administrative Agent will
distribute to the Lenders like amounts relating to payments made to the
Administrative Agent for the account of the Lenders as follows:  (i) if the
payment is received by 12:00 noon, in immediately available funds, the
Administrative Agent will make available to each relevant Lender on the same
date, by wire transfer of immediately available funds, such Lender’s ratable
share of such payment

 

36

--------------------------------------------------------------------------------


 

(based on the percentage that the amount of the relevant payment owing to such
Lender bears to the total amount of such payment owing to all of the relevant
Lenders), and (ii) if such payment is received after 12:00 noon, or in other
than immediately available funds, the Administrative Agent will make available
to each such Lender its ratable share (based on the percentage that the amount
of the relevant payment owing to such Lender bears to the total amount of such
payment owing to all of the relevant Lenders) of such payment by wire transfer
of immediately available funds on the next succeeding Business Day (or in the
case of uncollected funds, as soon as practicable after collected).  If the
Administrative Agent shall not have made a required distribution to the relevant
Lenders as required hereinabove after receiving a payment for the account of
such Lenders, the Administrative Agent will pay to each such Lender, on demand,
its ratable share (calculated as set forth above) of such payment with interest
thereon at the Federal Funds Rate for each day from the date such amount was
required to be disbursed by the Administrative Agent until the date repaid to
such Lender.  Each payment to the Administrative Agent on account of principal
of or interest on the Swingline Loans or of any fee, commission or other amounts
payable to the Swingline Lender shall be made in a like manner, but for the
account of the Swingline Lender.

 

(c)           Unless the Administrative Agent shall have received notice from
the applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders or Swingline Lender
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders or Swingline Lender, as the case may be, the amount due.  In such event,
if such Borrower has not in fact made such payment, then each of the relevant
Lenders or the Swingline Lender as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Swingline Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(d)           All computations of interest and fees hereunder (including
computations of the Reserve Requirement) shall be made on the basis of a year
consisting of (i) in the case of interest on Base Rate Loans (when such
calculation is based on the prime rate), 365/366 days, as the case may be, or
(ii) in all other instances, 360 days; and in each case under (i) and
(ii) above, with regard to the actual number of days (including the first day,
but excluding the last day) elapsed.

 

Section 2.12          Recovery of Payments.

 

(a)           Each Credit Party agrees that to the extent it makes a payment or
payments to or for the account of the Administrative Agent, the Swingline
Lender, or any Lender, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law (whether as a result of any demand, settlement, litigation or
otherwise), then, to the extent of such payment or repayment, the Obligation
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been received.

 

37

--------------------------------------------------------------------------------


 

(b)           If any amounts distributed by the Administrative Agent to any
Lender are subsequently returned or repaid by the Administrative Agent to the
applicable Credit Party, its representative or successor in interest, or any
other Person, whether by court order, by settlement approved by such Lender, or
pursuant to applicable Requirements of Law, such Lender will, promptly upon
receipt of notice thereof from the Administrative Agent, pay the Administrative
Agent such amount.  If any such amounts are recovered by the Administrative
Agent from such Borrower, its representative or successor in interest or such
other Person, the Administrative Agent will redistribute such amounts to the
Lenders on the same basis as such amounts were originally distributed.

 

Section 2.13          Use of Proceeds.  The proceeds of the Loans shall be used
by the Borrowers for general corporate purposes not in contravention of any
Requirement of Law or of the Credit Documents.

 

Section 2.14          Pro Rata Treatment.

 

(a)           All fundings, continuations and conversions of Revolving Loans
shall be made by the Lenders pro rata on the basis of their respective Ratable
Shares or on the basis of their respective outstanding Revolving Loans (in the
case of continuations and conversions of Revolving Loans pursuant to
Section 2.10), as the case may be, from time to time.

 

(b)           All payments from or on behalf of each Borrower on account of any
Obligations of such Borrower shall be apportioned ratably among the Lenders
based upon their respective shares, if any, of the Obligations with respect to
which such payment was made.

 

(c)           If any Lender (other than the Swingline Lender with respect to
Swingline Loans) shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and such other Obligations owing them, provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section shall not be construed to
apply to (x) any payment made by any Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans to any assignee or participant, other
than to any Borrower or any Subsidiary thereof (as to which the provisions of
this Section 2.14(c) shall apply).  Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrower in the

 

38

--------------------------------------------------------------------------------


 

amount of such participation.  If under any applicable bankruptcy, insolvency or
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section 2.14(c) applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 2.14(c) to share in the
benefits of any recovery on such secured claim.

 

Section 2.15          Increased Costs; Change in Circumstances; Illegality.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan (including any Base Rate Loan if any Person seeking compensation
in respect of its Base Rate Loans determines in good faith that the Base Rate
does not compensate such person in full for any increased cost or expense
covered by this subsection (i)), insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by any Lender (except the Reserve Requirement reflected in the
LIBOR Rate);

 

(ii)           subject any Recipient to any Taxes of any kind whatsoever with
respect to this Agreement or any LIBOR Loan made by it, or change the basis of
taxation of payments to such Recipient in respect thereof (except for
Indemnified Taxes covered by Section 2.16 and the imposition of, or any change
in the rate of, any Excluded Tax payable by such Lender); or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Loans (including any Base
Rate Loan if any Person seeking compensation in respect of its Base Rate Loans
determines in good faith that the Base Rate does not compensate such person in
full for any increased cost or expense covered by this subsection (iii)) made by
such Lender (except for Indemnified Taxes covered by Section 2.16 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender or such other Recipient, or to reduce the
amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or other Recipient, the applicable Borrower will pay to
such Lender or other Recipient such additional amount or amounts as will
compensate such Lender or other Recipient for such additional costs incurred or
reduction suffered, provided that nothing in this Section 2.15(a) shall be
construed to entitle any Lender or any Recipient to compensation from any
Borrower under this Section 2.15(a) if such Lender or such Recipient has been
compensated in full from such Borrower pursuant to another provision in this
Agreement.

 

(b)           If any Lender reasonably determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding liquidity or capital requirements has or
would have the effect of reducing the rate of

 

39

--------------------------------------------------------------------------------


 

return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender, the Loans made by such Lender, or participations in Swingline Loans held
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the applicable
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company as specified in
Section 2.15(a) or Section 2.15(b), and the calculation of such amount or
amounts in reasonable detail (along with supporting documentation), and
delivered to the applicable Borrower shall be conclusive absent manifest error. 
The applicable Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that no
Borrower shall be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 120 days prior to the date that such Lender notifies any such
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 120 days period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)           If, on or prior to the first day of any Interest Period, (x) the
Administrative Agent shall have determined that Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period, (y) the Administrative Agent shall have determined
that adequate and reasonable means do not exist for ascertaining the applicable
LIBOR Rate for such Interest Period or (z) the Administrative Agent shall have
received written notice from the Required Lenders of their determination that
the rate of interest referred to in the definition of “LIBOR Rate” upon the
basis of which the Adjusted LIBOR Rate for LIBOR Loans for such Interest Period
is to be determined will not adequately and fairly reflect the cost to such
Lenders of making or maintaining LIBOR Loans during such Interest Period, the
Administrative Agent will forthwith so notify Swiss Holdings and the Lenders in
writing.  Upon such notice, (i) all then outstanding LIBOR Loans shall
automatically, on the expiration date of the respective Interest Periods
applicable thereto (unless then repaid in full), be converted into Base Rate
Loans, (ii) the obligation of the Lenders to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to the
Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified Swiss Holdings and the Lenders in
writing.  The Administrative Agent and each

 

40

--------------------------------------------------------------------------------


 

applicable Lender shall promptly notify Swiss Holdings and the Administrative
Agent (as applicable) when such circumstances cease to exist.

 

(f)            Notwithstanding any other provision in this Agreement, if, at any
time after the date hereof and from time to time, any Lender shall have
determined in good faith that any Change in Law, has or would have the effect of
making it unlawful for such Lender to make or to continue to make or maintain
LIBOR Loans, such Lender will forthwith so notify the Administrative Agent and
Swiss Holdings in writing.  Upon such notice, (i) each of such Lender’s then
outstanding LIBOR Loans shall automatically, on the expiration date of the
respective Interest Period applicable thereto (or, to the extent any such LIBOR
Loan may not lawfully be maintained as a LIBOR Loan until such expiration date,
upon such notice) and to the extent not sooner prepaid, be converted into a Base
Rate Loan, (ii) the obligation of such Lender to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to any Borrowing for which the Administrative Agent has received a Notice of
Borrowing but for which the Borrowing Date has not arrived), and (iii) any
Notice of Borrowing or Notice of Conversion/Continuation given at any time
thereafter with respect to LIBOR Loans shall, as to such Lender, be deemed to be
a request for a Base Rate Loan, in each case until such Lender shall have
determined that the circumstances giving rise to such suspension no longer exist
and shall have so notified the Administrative Agent, and the Administrative
Agent shall have so notified Swiss Holdings in writing.  Each such Lender shall
promptly notify Swiss Holdings and the Administrative Agent when such
circumstances no longer exist.

 

Section 2.16          Taxes.

 

(a)           Any and all payments by or on account of any obligation of any
Credit Party under any Credit Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)           Without limiting the provisions of Section 2.16(a), the Credit
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(c)           Subject to Section 2.16(f), each Credit Party shall, jointly and
severally, indemnify each Recipient, within 10 Business Days after written
demand therefor, for the full amount of any Indemnified Taxes with respect to
payments by any Credit Party under this Agreement or any other Credit Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) paid by such Recipient, and any

 

41

--------------------------------------------------------------------------------


 

reasonable and documented out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the applicable Credit Party
by a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.  A Credit Party is not required to indemnify a Recipient under
this Section 2.16(c) or to make an increased payment in accordance with
Section 2.8(f) (but only to that Recipient), in each case solely with respect to
any Swiss Withholding Tax, if on the date on which the payment falls due, the
relevant Recipient is not or has ceased to be a Qualifying Lender as a result of
any reason attributable to that Recipient, other than as a result of (i) any
Change in Law after the date such Recipient became a party to this Agreement or
(ii) such Recipient having become a party to this Agreement after the Loans, all
interest thereon and all other amounts payable under this Agreement and the
other Credit Documents have become forthwith due and payable (at maturity, by
acceleration or otherwise).

 

(d)           Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.6(e) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.16(d).

 

(e)           As soon as practicable after any payment of Indemnified Taxes by
any Credit Party to a Governmental Authority, such Credit Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to Swiss Holdings and the Administrative Agent, at the time or times
reasonably requested by Swiss Holdings or the Administrative Agent, such
properly completed and executed documentation reasonably requested by Swiss
Holdings or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by Swiss Holdings or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Swiss Holdings or the Administrative Agent as will enable Swiss
Holdings or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting

 

42

--------------------------------------------------------------------------------


 

requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in clauses (i), (ii) and (iv) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would violate any Requirement of Law.

 

Without limiting the generality of the foregoing, in the event that any Borrower
is or becomes a U.S. Person:

 

(i)            any Lender that is a U.S. Person shall deliver to Swiss Holdings
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Swiss Holdings or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

(ii)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Swiss Holdings and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Swiss Holdings or the Administrative
Agent), whichever of the following is applicable:

 

(A)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(B)          executed copies of IRS Form W-8ECI;

 

(C)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E; or

 

(D)          to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable, as Swiss Holdings or the
Administrative Agent may reasonably request; provided that if the Foreign Lender
is a

 

43

--------------------------------------------------------------------------------


 

partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

 

(iii)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Swiss Holdings and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Swiss Holdings or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Swiss Holdings or the Administrative
Agent to determine the withholding or deduction required to be made; and

 

(iv)          if a payment made to a Recipient under any Credit Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Recipient
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to Swiss Holdings and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Swiss Holdings or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Swiss Holdings or the Administrative Agent as may be
necessary for Swiss Holdings or the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Swiss Holdings and the
Administrative Agent in writing of its legal inability to do so.

 

(g)           If the Administrative Agent, any Lender or the Swingline Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by any
Credit Party or with respect to which any Credit Party has paid additional
amounts, in either case pursuant to this Section 2.16, it shall pay to such
Credit Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Credit Party), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or Swingline
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that such Credit Party, upon the request of the Administrative Agent, such
Lender or Swingline Lender, agrees to repay the amount paid over to such Credit
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental

 

44

--------------------------------------------------------------------------------


 

Authority) to the Administrative Agent, such Lender or Swingline Lender in the
event such indemnified party is required to repay such refund to such
Governmental Authority.  This Section 2.16(g) shall not be construed to require
the Administrative Agent, the Lender or the Swingline Lender to make available
its tax returns (or any other information relating to its Taxes that it deems
confidential) to any Credit Party or any other Person.

 

(h)           Each of the Administrative Agent, the Swingline Lender and each
Lender agrees to cooperate with any reasonable request made by any Credit Party
in respect of a claim of a refund in respect of Indemnified Taxes as to which it
has been indemnified by such Credit Party or with respect to which such Credit
Party has paid additional amounts pursuant to this Section 2.16, provided that
(i) such Credit Party has agreed in writing to pay all of the Administrative
Agent’s or Swingline Lender’s or such Lender’s reasonable out-of-pocket costs
and expenses relating to such claim, (ii) the Administrative Agent or Swingline
Lender or such Lender determines, in its good faith judgment, that it would not
be disadvantaged, unduly burdened or prejudiced as a result of such claim and
(iii) such Credit Party furnishes, upon request of the Administrative Agent, or
Swingline Lender or such Lender, an opinion of tax counsel (such opinion and
such counsel to be reasonably acceptable to such Lender, or Swingline Lender or
the Administrative Agent) to the effect that such Indemnified Taxes were wrongly
or illegally imposed.

 

Section 2.17          Compensation.  Each Borrower will compensate each Lender
upon demand for all losses, expenses and liabilities (including any loss,
expense or liability incurred by reason of the liquidation or redeployment of
deposits or other funds required by such Lender to fund or maintain such
Borrower’s LIBOR Loans) that such Lender may incur or sustain (i) if for any
reason (other than a default by such Lender) a Borrowing or continuation of, or
conversion into, a LIBOR Loan of such Borrower does not occur on a date
specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation, (ii) if any repayment, prepayment or conversion of any
LIBOR Loan of such Borrower occurs on a date other than the last day of an
Interest Period applicable thereto (including as a consequence of any assignment
made pursuant to Section 2.18(a) or any acceleration of the maturity of the
Loans pursuant to Section 8.2), (iii) if any prepayment of any LIBOR Loan of
such Borrower is not made on any date specified in a notice of prepayment given
by such Borrower or (iv) as a consequence of any other failure by such Borrower
to make any payments with respect to any LIBOR Loan of such Borrower when due
hereunder.  Calculation of all amounts payable to a Lender under this
Section 2.17 shall be made as though such Lender had actually funded its
relevant LIBOR Loan through the purchase of a Eurodollar deposit bearing
interest at the LIBOR Rate in an amount equal to the amount of such LIBOR Loan,
having a maturity comparable to the relevant Interest Period; provided, however,
that each Lender may fund its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this Section 2.17.  The applicable Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.  A certificate (which shall be in reasonable detail) showing the
bases for the determinations set forth in this Section 2.17 by any Lender as to
any additional amounts payable pursuant to this Section 2.17 shall be submitted
by such Lender to the applicable Borrower either directly or through the
Administrative Agent.  Determinations set forth in any such certificate made in
good faith for purposes of this Section 2.17 of any such losses, expenses or
liabilities shall be conclusive absent manifest error.

 

45

--------------------------------------------------------------------------------


 

Section 2.18          Replacement Lenders.

 

(a)           Swiss Holdings may, at any time at its sole expense and effort,
require any Lender (i) that has requested compensation from any Borrower under
Section 2.15(a) or Section 2.15(b) or payments from any Borrower under
Section 2.16, (ii) the obligation of which to make or maintain LIBOR Loans has
been suspended under Section 2.15(f), (iii) that is a Defaulting Lender, or
(iv) that is a Non-Qualifying Lender, in any case upon notice to such Lender and
the Administrative Agent, to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.6), all of its interests, rights and obligations under
this Agreement and the related Credit Documents to an Eligible Assignee that
shall assume such obligations (which Eligible Assignee may be another Lender, if
a Lender accepts such assignment); provided that:

 

(i)            the Administrative Agent shall have received the assignment fee
specified in Section 10.6(b)(iv);

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.17) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or any Borrower (in
the case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a request for
compensation under Section 2.15(a) or Section 2.15(b) or payments required to be
made pursuant to Section 2.16, such assignment will result in a reduction in
such compensation or payments thereafter; and

 

(iv)          such assignment does not conflict with applicable Requirements of
Law.

 

A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
Swiss Holdings to require such assignment cease to apply.

 

(b)           If any Lender requests compensation under Section 2.15(a) or
Section 2.15(b), or any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender gives a notice pursuant to Section 2.15(f), then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15(a), Section 2.15(b) or Section 2.16, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 2.15(f), as applicable, and (ii) in each case would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  Swiss Holdings, on behalf of the Borrowers,
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

46

--------------------------------------------------------------------------------


 

Section 2.19          Increase in Commitments.

 

(a)           Any Borrower shall have the right, at any time and from time to
time after the Closing Date by written notice to and in consultation with the
Administrative Agent, to request an increase in the Aggregate Commitments (each
such requested increase, a “Commitment Increase”), by having one or more
existing Lenders increase their respective Commitments then in effect (each, an
“Increasing Lender”), by adding as a Lender with a new Commitment hereunder one
or more Persons that are not already Lenders (each, an “Additional Lender”), or
a combination thereof; provided that (i) any such request for a Commitment
Increase shall be in a minimum amount of $25,000,000 or an integral multiple of
$1,000,000 in excess thereof, (ii) immediately after giving effect to any
Commitment Increase, the aggregate of all Commitment Increases effected after
the Closing Date shall not exceed $150,000,000, and (iii) no existing Lender
shall be obligated to increase its Commitment as a result of any request for a
Commitment Increase by a Borrower unless it agrees in its sole discretion to do
so.

 

(b)           Each Additional Lender must qualify as an Eligible Assignee (the
approval of which by the Administrative Agent and the Swingline Lender shall not
be unreasonably withheld, conditioned or delayed) and Swiss Holdings and each
Additional Lender shall execute a joinder agreement together with all such other
documentation as the Administrative Agent and Swiss Holdings may reasonably
require, all in form and substance reasonably satisfactory to the Administrative
Agent and Swiss Holdings, to evidence the Commitment of such Additional Lender
and its status as a Lender hereunder.

 

(c)           If the Aggregate Commitments are increased in accordance with this
Section, the Administrative Agent and Swiss Holdings shall determine the
effective date (the “Commitment Increase Date,” which shall be a Business Day
not fewer than thirty (30) days prior to the Commitment Termination Date) and
the final amount and allocation of such increase.  The Administrative Agent
shall promptly notify Swiss Holdings and the Lenders of the final amount and
allocation of such increase and the Commitment Increase Date.  The
Administrative Agent is hereby authorized, on behalf of the Lenders, to enter
into any amendments to this Agreement and the other Credit Documents as the
Administrative Agent shall reasonably deem appropriate to effect such Commitment
Increase.

 

(d)           Notwithstanding anything set forth in this Section 2.19 to the
contrary, no increase in the Aggregate Commitments pursuant to this Section 2.19
shall be effective unless:

 

(i)            The Administrative Agent shall have received the following, each
dated the Commitment Increase Date and in form and substance reasonably
satisfactory to the Administrative Agent:

 

(A)          as to each Increasing Lender, evidence of its agreement to provide
a portion of the Commitment Increase, and as to each Additional Lender, a duly
executed joinder agreement together with all other documentation required by the
Administrative Agent pursuant to Section 2.19(b);

 

47

--------------------------------------------------------------------------------


 

(B)          an instrument, duly executed by each Credit Party, acknowledging
and reaffirming its obligations under this Agreement and the other Credit
Documents;

 

(C)          a certificate of the secretary or an assistant secretary or other
appropriate officer of each Credit Party, certifying to and attaching the
resolutions adopted by the board of directors (or similar governing body) of
such Credit Party approving or consenting to such Commitment Increase;

 

(D)          a certificate of a Financial Officer of Swiss Holdings, certifying
that (y) as of the Commitment Increase Date, all representations and warranties
of the Credit Parties contained in this Agreement and the other Credit Documents
qualified as to materiality are true and correct and those not so qualified are
true and correct in all material respects, both immediately before and after
giving effect to the Commitment Increase and any Borrowings in connection
therewith (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty is true and correct (if qualified as to materiality)
or true and correct in all material respects (if not so qualified), in each case
as of such date), and (z) no Default or Event of Default has occurred and is
continuing, both immediately before and after giving effect to such Commitment
Increase (including any Borrowings in connection therewith and the application
of the proceeds thereof); and

 

(ii)           In the case of any Loan in connection with such Commitment
Increase, the conditions precedent set forth in Section 3.2 shall have been
satisfied.

 

To the extent necessary to keep the outstanding Loans ratable in the event of
any non-ratable increase in the aggregate Commitments, on the Commitment
Increase Date, (i) all then outstanding LIBOR Loans (the “Initial Loans”) shall
automatically be converted into Base Rate Loans, (ii) immediately after the
effectiveness of the Commitment Increase, the applicable Borrowers shall, if
they so request, convert such Base Rate Loans into LIBOR Loans (the “Subsequent
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Initial Loans and of the Types and for the Interest Periods
specified in a Notice of Conversion/Continuation delivered to the Administrative
Agent in accordance with Section 2.10, (iii) each Lender shall pay to the
Administrative Agent in immediately available funds an amount equal to the
difference, if positive, between (y) such Lender’s Ratable Share (calculated
after giving effect to the Commitment Increase) of the Subsequent Borrowings and
(z) such Lender’s Ratable Share (calculated without giving effect to the
Commitment Increase) of the Initial Loans, (iv) after the Administrative Agent
receives the funds specified in clause (iii) above, the Administrative Agent
shall pay to each Lender the portion of such funds equal to the difference, if
positive, between (y) such Lender’s Ratable Share (calculated without giving
effect to the Commitment Increase) of the Initial Loans and (z) such Lender’s
Ratable Share (calculated after giving effect to the Commitment Increase) of the
amount of the Subsequent Borrowings, (v) the Lenders shall be deemed to hold the
Subsequent Borrowings ratably in accordance with their respective Commitments
(calculated after giving effect to the Commitment Increase), (vi) each
applicable Borrower shall pay all accrued but unpaid interest on the Initial
Loans to the Lenders

 

48

--------------------------------------------------------------------------------


 

entitled thereto, and (vii) Schedule 1.1(a) shall automatically be amended to
reflect the Commitments of all Lenders after giving effect to the Commitment
Increase.  The conversion of the Initial Loans pursuant to clause (i) above
shall be subject to indemnification by the applicable Borrowers pursuant to the
provisions of Section 2.17 if the Commitment Increase Date occurs other than on
the last day of the Interest Period relating thereto.

 

Section 2.20          Defaulting Lenders.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)            Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders and in Section 10.5.

 

(ii)           Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to ARTICLE VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 8.3 shall be applied at such time or times as may be
determined by the Administrative Agent as follows:

 

(A)          first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder;

 

(B)          second, to the payment of any amounts owing by such Defaulting
Lender to the Swingline Lender hereunder;

 

(C)          third, if so determined by the Administrative Agent or requested by
the Swingline Lender, to be held as Cash Collateral for the Fronting Exposure of
the Swingline Lender with respect to such Defaulting Lender in accordance with
Section 2.21;

 

(D)          fourth, as the applicable Borrower may request (so long as no
Default or Event of Default has occurred and is continuing), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
Ratable Share as required by this Agreement, as determined by the Administrative
Agent;

 

(E)           fifth, if so determined by the Administrative Agent and Swiss
Holdings, to be held in a non-interest bearing deposit account and released in
order to satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans (including Swingline Loans) under this Agreement;

 

(F)           sixth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement;

 

49

--------------------------------------------------------------------------------


 

(G)          seventh, so long as no Default or Event of Default has occurred and
is continuing, to the payment of any amounts owing to any Credit Party as a
result of any judgment of a court of competent jurisdiction obtained by such
Credit Party against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and

 

(H)          eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction;

 

provided that if (x) such payment is a payment of the principal amount of any
Loans or funded participations in Swingline Loans in respect of which such
Defaulting Lender has not fully funded its Ratable Share, and (y) such Loans
were made at a time when the conditions set forth in Section 3.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and funded
participations in Swingline Loans to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or funded
participations in Swingline Loans owed to, such Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by such Defaulting Lender or to
post Cash Collateral pursuant to this Section 2.20(a)(ii) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents thereto.

 

(iii)          No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such Commitment Fee that otherwise
would have been required to have been paid to that Defaulting Lender).  With
respect to any Commitment Fee not required to be paid to any Defaulting Lender
pursuant to the previous sentence, the Borrowers shall (x) pay to each
non-Defaulting Lender that portion of such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Swingline Loans that has been reallocated to such non-Defaulting Lender pursuant
to Section 2.20(b) and (y) not be required to pay the remaining amount of any
such fee.

 

(b)           All or any part of such Defaulting Lender’s Fronting Exposure in
respect of Swingline Loans shall automatically (effective on the day such Lender
becomes a Defaulting Lender) be reallocated among the non-Defaulting Lenders in
accordance with their respective Credit Exposures (calculated without regard to
such Defaulting Lender’s Commitment), irrespective of whether the conditions in
Section 3.2 are satisfied, but in each case only to the extent that such
reallocation does not cause the Credit Exposure of any non-Defaulting Lender to
exceed such non-Defaulting Lender’s Commitment.  Subject to Section 10.16, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

 

(c)           If the reallocation described in Section 2.20(b) cannot, or can
only partially, be effected, the Borrowers shall, without prejudice to any right
or remedy available to them hereunder or under law, within one Business Day
following notice from the Administrative Agent or the Swingline Lender deliver
Cash Collateral in accordance with Section 2.21.

 

50

--------------------------------------------------------------------------------


 

(d)           If Swiss Holdings, the Administrative Agent, and the Swingline
Lender agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), such Defaulting Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Swingline Loans to be held on a pro rata basis by the Lenders
in accordance with their respective Credit Exposures (without giving effect to
Section 2.20(b)), whereupon such Defaulting Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of any Credit Party while that
Lender was a Defaulting Lender; provided further that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

Section 2.21          Cash Collateral.

 

(a)           At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or the
Swingline Lender (with a copy to the Administrative Agent), the Borrowers shall
deliver to the Administrative Agent Cash Collateral in an amount equal to the
Fronting Exposure of the Swingline Lender with respect to such Defaulting Lender
(determined after giving effect to Section 2.20(b)) in regards to Swingline
Loans made to such Borrower.  The Administrative Agent shall deposit such Cash
Collateral in a special collateral account of such Borrower pursuant to
arrangements satisfactory to the Administrative Agent, the Borrowers and the
Swingline Lender (such account, the “Cash Collateral Account”) for the benefit
of the Swingline Lender.

 

(b)           The Borrowers, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grant to the Administrative Agent, for
the benefit of the Swingline Lender, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lender’s obligation to fund participations in respect of Swingline Loans, to be
applied pursuant to subsection (c) below.  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or the Swingline Lender, or that the
total amount of such Cash Collateral is less than the Swingline Lender’s
Fronting Exposure with respect to such Defaulting Lender, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.21 shall be held and
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may be provided for herein.

 

51

--------------------------------------------------------------------------------


 

(d)           Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure shall be released promptly following (i) the
elimination of the applicable Fronting Exposure giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Defaulting
Lender (or, as appropriate, its assignee)) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided
that, subject to Section 2.20(a)(ii) the Person providing Cash Collateral and
the Swingline Lender may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

Section 3.1            Conditions Precedent to the Closing Date.  The obligation
of each Lender to make Loans hereunder shall become effective on the date (the
“Closing Date”) on which each of the following conditions is satisfied (or
waived in accordance with Section 10.5):

 

(a)           On the Closing Date, (i) the Credit Parties, the Administrative
Agent and each Lender shall have signed a counterpart of this Agreement and
shall have delivered (or transmitted electronically) the same to the
Administrative Agent; and (ii) there shall have been delivered to the
Administrative Agent for the account of the Swingline Lender and each Lender
that has requested the same a Swingline Note and/or Revolving Note, as
applicable, executed by each Borrower, in each case in the amount, maturity and
as otherwise provided herein;

 

(b)           On the Closing Date, the Administrative Agent shall have received
(i) an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, addressed to the Administrative Agent and each of the
Lenders and dated the Closing Date, from Kelley Drye & Warren LLP, special New
York counsel to the Credit Parties, (ii) an opinion, in form and substance
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and each of the Lenders and dated the Closing Date, from
Conyers Dill & Pearman Limited, special Bermuda counsel to the Credit Parties,
and (iii) an opinion, substantially in the form distributed to and agreed with
the Administrative Agent prior to signing of this Agreement, addressed to the
Administrative Agent and each of the Lenders and dated the Closing Date, from
Baker & McKenzie, special Swiss counsel to the Credit Parties, in respect of the
capacity of Swiss Holdings to enter into this Agreement;

 

(c)           On the Closing Date, the Administrative Agent shall have received
a certificate, signed by a Responsible Officer of each Credit Party, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
(i) each of the representations and warranties set forth in this Agreement and
in the other Credit Documents qualified as to materiality are true and correct
and those not so qualified are true and correct in all material respects, each
as of the Closing Date (except to the extent any such representation or warranty
is expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct (if qualified as to materiality)
or true and correct in all material respects (if not so qualified), in each case
as of such date), (ii) there is no pending or threatened litigation, bankruptcy
or other proceeding in which there is a reasonable likelihood of an adverse
determination which could reasonably be expected to result in a Material Adverse
Effect or

 

52

--------------------------------------------------------------------------------


 

which seeks to restrain, enjoin or prevent the closing of the credit facility
provided for herein, (iii) no Default or Event of Default exists as of the
Closing Date and (iv) there has not occurred or become known to the
Administrative Agent since December 31, 2015, a change, occurrence or
development that could reasonably be expected to have a Material Adverse Effect;

 

(d)           On the Closing Date, the Administrative Agent shall have received
a certificate of the secretary or an assistant secretary of each Credit Party,
in form and substance reasonably satisfactory to the Administrative Agent,
certifying (i) that attached thereto is (A) with respect to each Credit Party
other than Swiss Holdings, a true and complete copy of the articles or
certificate of incorporation, certificate of formation or other organizational
document and all amendments thereto of such Credit Party or (B) with respect to
Swiss Holdings, an excerpt from the Commercial Register of the Canton of Zug, in
each case, certified as of a recent date by the Secretary of State (or
comparable Governmental Authority, if available,) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws or similar governing document of such Credit Party, as then in effect and
as in effect at all times from the date on which the resolutions referred to in
clause (iii) below were adopted to and including the date of such certificate,
and (iii) that attached thereto is a true and complete copy of resolutions
adopted by the board of directors (or similar governing body) of such Credit
Party authorizing the execution, delivery and performance of this Agreement and
the other Credit Documents to which it is a party, and as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing this
Agreement or any of the other Credit Documents, and attaching all such copies of
the documents described above;

 

(e)           All approvals, permits and consents of any Governmental
Authorities (including all relevant Insurance Regulatory Authorities) or other
Persons required in connection with the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby shall have been
obtained (without the imposition of conditions that are not reasonably
acceptable to the Administrative Agent), and all related filings, if any, shall
have been made, and all such approvals, permits, consents and filings shall be
in full force and effect and the Administrative Agent shall have received such
copies thereof as it shall have reasonably requested and such documents and
papers where appropriate to be certified by proper corporate or governmental
authorities; all applicable waiting periods shall have expired without any
adverse action being taken by any Governmental Authority having jurisdiction;
and no action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before, and no order, injunction or
decree shall have been entered by, any court or other Governmental Authority, in
each case to enjoin, restrain or prohibit, to obtain substantial damages in
respect of, or that is otherwise related to or arises out of, this Agreement,
any of the other Credit Documents or the consummation of the transactions
contemplated hereby or thereby, or that could reasonably be expected to have a
Material Adverse Effect;

 

(f)            Since December 31, 2015, both immediately before and after giving
effect to the making of the initial Loans (if any), there shall not have
occurred a change, occurrence or development that could reasonably be expected
to have a Material Adverse Effect;

 

(g)           On the Closing Date, there shall exist no Default or Event of
Default, and all representations and warranties made by each Credit Party
contained herein or in any other Credit

 

53

--------------------------------------------------------------------------------


 

Document qualified as to materiality shall be are true and correct and those not
so qualified shall be true and correct in all material respects (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects (or, if qualified as to materiality, in all respects) only as
of such specified date);

 

(h)           The Credit Parties shall have paid (i) to the Joint Arrangers and
the Administrative Agent, the fees specified in the Fee Letters to be paid to
them on the Closing Date, (ii) to the Administrative Agent, the initial payment
of the annual administrative fee described in the Fee Letter between the Credit
Parties and the Administrative Agent, and (iii) all other fees and reasonable
expenses of the Joint Arrangers, the Administrative Agent and the Lenders
required hereunder or under any other Credit Document to be paid on or prior to
the Closing Date (including legal fees and expenses) pursuant to the Commitment
Letter;

 

(i)            The current Financial Strength Rating of each Material Insurance
Subsidiary is “B++” or better;

 

(j)            The Administrative Agent shall have received an Account
Designation Letter from an Authorized Officer of each Borrower;

 

(k)           The Administrative Agent shall have received from the Credit
Parties all documentation and other information reasonably requested by the
Administrative Agent in order to comply with requirements of any Anti-Money
Laundering Laws, including, without limitation,  any applicable “know your
customer” rules and regulations and the PATRIOT Act; and

 

(l)            The Administrative Agent shall have received such other
documents, certificates, opinions and instruments in connection with the
transactions contemplated hereby as it shall have reasonably requested.

 

Without limiting the generality of the provisions of Section 9.4, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 3.2            Conditions Precedent to All Borrowings.  The obligation
of each Lender to make any Loans (other than Revolving Loans made for the
purpose of repaying Swingline Loans pursuant to Section 2.1(b)(ii)) shall be
subject to the prior or concurrent satisfaction (in form and substance
reasonably satisfactory to the Administrative Agent) of each of the conditions
precedent set forth below:

 

(a)           The Closing Date shall have occurred;

 

(b)           The applicable Borrower shall have delivered a Notice of Borrowing
in accordance with Section 2.2(b);

 

54

--------------------------------------------------------------------------------


 

(c)           Each of the representations and warranties of the Credit Parties
set forth in this Agreement and in the other Credit Documents qualified as to
materiality are true and correct and those not so qualified are true and correct
in all material respects, in each case only as of the date of any Borrowing,
with the same effect as if made on and as of such date, both immediately before
and after the making of the Loans (except to the extent any such representation
or warranty is expressly stated to have been made as of a specific date, in
which case such representation or warranty is true and correct (if qualified as
to materiality) or true and correct in all material respects (if not so
qualified), in each case only on and as of such specific date), provided that
the representation and warranty set forth in Section 4.12 shall only be made on
the Closing Date;

 

(d)           With respect to the making of any Loan, the limitation on amounts
set forth under Section 2.1 will not be exceeded immediately after giving effect
thereto;

 

(e)           No Default or Event of Default shall have occurred and be
continuing on such date, both immediately before and after giving effect to such
Borrowing; and

 

(f)            So long as any Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loans unless it is satisfied
that it will have no Fronting Exposure after giving effect to such Swingline
Loan.

 

Each giving of a Notice of Borrowing and the consummation of each Borrowing,
shall be deemed to constitute a representation and warranty by the applicable
Borrower that the statements contained in Section 3.2(c) through
Section 3.2(e) above are true, both as of the date of such notice or request and
as of the date such Loan is made.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to extend the credit contemplated hereby, each of the
Credit Parties (solely as to itself and its Subsidiaries) represents and
warrants to the Administrative Agent and the Lenders as follows:

 

Section 4.1            Organization and Power.  Each Credit Party and its
Material Subsidiaries (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has the
full corporate power and authority to own and hold its property and to engage in
its business as presently conducted, and (iii) is duly qualified to do business
as a foreign corporation and is in good standing in each jurisdiction where the
nature of its business or the ownership of its properties requires it to be so
qualified, except where the failure to be so qualified could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 4.2            Authorization; Enforceability.  Such Credit Party has the
full corporate power and authority to execute, deliver and perform its
obligations under the Credit Documents to which it is or will be a party and has
taken all necessary corporate action to execute, deliver and perform its
obligations under each of the Credit Documents to which it is or will be a
party,

 

55

--------------------------------------------------------------------------------


 

and has, or on the Closing Date (or any later date of execution and delivery)
will have, validly executed and delivered each of the Credit Documents to which
it is or will be a party.  This Agreement constitutes, and each of the other
Credit Documents upon execution and delivery by each Credit Party that is a
party thereto will constitute, the legal, valid and binding obligation of each
Credit Party that is a party hereto or thereto, enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, fraudulent
transfer, moratorium or other similar laws affecting creditors’ rights generally
or by general equitable principles regardless of whether enforceability is
considered in a proceeding in equity or at law.

 

Section 4.3            No Violation.  The execution, delivery and performance by
each Credit Party of this Agreement and each of the other Credit Documents to
which it is or will be a party, and compliance by it with the terms hereof and
thereof, do not and will not (i) violate any provision of its certificate of
incorporation, articles of association, bylaws or organizational regulations (or
other similar organizational document or governing document), (ii) contravene
any other Requirement of Law applicable to it, (iii) conflict with, result in a
breach of or constitute (with notice, lapse of time or both) a default under any
material indenture, agreement or other instrument to which it is a party, by
which it or any of its properties is bound or to which it is subject, or
(iv) result in or require the creation or imposition of any Lien upon any of its
properties or assets, other than, in the case of clauses (ii), (iii) and (iv),
such contraventions, conflicts, breaches, defaults and creation or imposition of
Liens that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

Section 4.4            Governmental and Third-Party Authorization; Permits.

 

(a)           No consent, approval, authorization or other action by, notice to,
or registration or filing with, any Governmental Authority or other Person is or
will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by such Credit Party of this Agreement or
any of the other Credit Documents to which it is or will be a party or the
legality, validity or enforceability hereof or thereof, other than such
consents, approvals, authorizations and other actions which the failure to
obtain could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(b)           Each such Credit Party and its Subsidiaries has, and is in good
standing with respect to, all governmental approvals, licenses, permits and
authorizations necessary to conduct its business as presently conducted and to
own or lease and operate its properties, except for those the failure to obtain
which could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

(c)           Each Insurance Subsidiary holds licenses (including licenses or
certificates of authority from relevant Insurance Regulatory Authorities),
permits or authorizations in all jurisdictions necessary to transact its
insurance and reinsurance business (collectively, the “Licenses”), except where
the failure to hold such License would not reasonably be expected to have a
Material Adverse Effect.  (i) No such License is the subject of a proceeding for
suspension, revocation or limitation or any similar proceedings, and (ii) no
such suspension, revocation or limitation is threatened in writing by any
relevant Insurance Regulatory Authority,

 

56

--------------------------------------------------------------------------------


 

that, in each instance under (i) and (ii) above, could individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 4.5            Litigation.  There are no actions, investigations, suits
or proceedings pending or, to the knowledge of the Credit Parties, threatened,
at law or in equity before any Governmental Authority or in arbitration, against
or affecting such Credit Party, any of its Subsidiaries or any of their
respective properties (i) in which there is a reasonable likelihood of an
adverse determination which could reasonably be expected to result in a Material
Adverse Effect, or (ii) with respect to this Agreement or any of the other
Credit Documents to which such Credit Party is a party.

 

Section 4.6            Taxes.  Each of such Credit Party and its Subsidiaries
has timely filed all U.S. federal, state, local and foreign tax returns and
reports required to be filed by it and has paid all Taxes, assessments, fees and
other charges levied upon it or upon its properties that are shown thereon as
due and payable, other than (i) those Taxes, assessments, fees and other charges
that are being contested in good faith and by proper proceedings and for which
adequate reserves have been established in accordance with GAAP, or (ii) where
the failure to file such returns and reports or the failure to pay such Taxes,
assessments, fees and other charges could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Such returns are
true, correct and complete in all material respects.  There is no ongoing audit
or examination or other investigation by any Governmental Authority of the Tax
liability of such Credit Party or any of its Subsidiaries the outcome of which
could reasonably be expected to have a Material Adverse Effect.  There is no
unresolved claim by any Governmental Authority concerning the Tax liability of
such Credit Party or any of its Subsidiaries for any period for which Tax
returns have been or were required to have been filed, other than claims for
which adequate reserves have been established in accordance with GAAP or that
could not reasonably be expected to have a Material Adverse Effect.

 

Section 4.7            Subsidiaries.

 

(a)           Set forth on Schedule 4.7 is a complete and accurate list of all
of the Subsidiaries of Swiss Holdings as of the Closing Date, together with, for
each such Subsidiary, and, as to each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding direct ownership
interests in such Subsidiary, (iii) the percentage of ownership of such
Subsidiary represented by such ownership interests and (iv) indicates whether
such Subsidiary is an Insurance Subsidiary.  Each of Swiss Holdings and its
Subsidiaries owns, free and clear of Liens, and has the unencumbered right to
vote, all outstanding ownership interests in each Person shown to be held by it
in Schedule 4.7.

 

(b)           No Subsidiary is a party to any agreement or instrument or
otherwise subject to any restriction or encumbrance that restricts or limits its
ability to make dividend payments or other distributions in respect of its
Capital Stock, to repay Indebtedness owed to such Credit Party or any other
Subsidiary, to make loans or advances to such Credit Party or any other
Subsidiary, or to transfer any of its assets or properties to such Credit Party
or any other Subsidiary, in each case other than such restrictions or
encumbrances existing under or by reason of the Credit Documents or applicable
Requirements of Law.

 

57

--------------------------------------------------------------------------------


 

Section 4.8            Full Disclosure.  All factual information heretofore,
contemporaneously or hereafter furnished in writing to the Administrative Agent,
the Joint Arrangers or any Lender by or on behalf of such Credit Party for
purposes of or in connection with this Agreement or any of the other Credit
Documents is or will be true and accurate in all material respects on the date
as of which such information is dated or certified (or, if such information has
been updated, amended or supplemented, on the date as of which any such update,
amendment or supplement is dated or certified) and not made incomplete by
omitting to state a material fact necessary to make the statements contained
herein and therein, in light of the circumstances under which such information
was provided, not misleading.  As of the Closing Date, there is no fact known to
any Responsible Officer of such Credit Party that has, or could reasonably be
expected to have, a Material Adverse Effect, which fact has not been set forth
herein, in the financial statements of Swiss Holdings and its Subsidiaries
furnished to the Administrative Agent and/or the Lenders, or in any certificate,
opinion or other written statement made or furnished by the Credit Parties to
the Administrative Agent and/or the Lenders.

 

Section 4.9            Absence of Default.  No Default or Event of Default has
occurred and is continuing or would result from the consummation of any
transaction contemplated by this Agreement or any other Credit Document.

 

Section 4.10          Ownership of Property; Liens.  Each such Credit Party and
its Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of such Credit Party and its Subsidiaries is
subject to no Liens, other than Liens permitted under Section 7.3.

 

Section 4.11          Margin Regulations.  Neither such Credit Party nor any of
its Subsidiaries is engaged principally or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.  No proceeds of the Loans will be used, directly or indirectly, to
purchase or carry any Margin Stock, to extend credit for such purpose or for any
other purpose that could violate or be inconsistent with Regulations T, U or X
or Section 7 of the Exchange Act.

 

Section 4.12          No Material Adverse Effect.  There has been no Material
Adverse Effect since December 31, 2015, and there exists no change, occurrence
or development, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

Section 4.13          Financial Matters.

 

(a)           Swiss Holdings has heretofore furnished to the Administrative
Agent copies of (i) the audited consolidated balance sheets of Swiss Holdings
and its Subsidiaries as of December 31, 2015 and 2014 and the related statements
of income, stockholders’ equity and cash flows for the fiscal years or period
then ended, together with the opinion of Deloitte thereon, and (ii) the
unaudited consolidated balance sheet of Swiss Holdings and its Subsidiaries as
of March 31, 2016, and the related statements of income, stockholders’ equity
and cash flows for the three-month period then ended.  Such consolidated
financial statements have been prepared in

 

58

--------------------------------------------------------------------------------


 

accordance with GAAP (subject, with respect to the unaudited financial
statements, to the absence of notes required by GAAP and to normal year-end
adjustments) and present fairly, in all material respects, the financial
position of Swiss Holdings and its Subsidiaries, and the results of their
operations and their cash flows, as of the dates and for the periods indicated. 
Except for liabilities and obligations disclosed or provided for in the most
recent financial statements referred to above and the notes thereto or the most
recent financial statements and the notes thereto delivered pursuant to
Section 5.1, as of the date of such financial statements, none of the Credit
Parties had any material liability or obligation that, in accordance with GAAP,
would have been required to have been disclosed or provided for in such
financial statements or the notes thereto.

 

(b)           Swiss Holdings has heretofore furnished to the Administrative
Agent copies of  the Annual Statements of each Material Insurance Subsidiary as
of December 31, 2015 and 2014 and for the fiscal years then ended, each as filed
with the relevant Insurance Regulatory Authority, (collectively, the “Historical
Statutory Statements”).  The Historical Statutory Statements (including the
provisions made therein for investments and the valuation thereof, reserves,
policy and contract claims and statutory liabilities) have been prepared, in all
material respects, in accordance with SAP (except as may be reflected in the
notes thereto), were in all material respects, in compliance with applicable
Requirements of Law when filed and present fairly in all material respects the
financial condition of the respective Material Insurance Subsidiaries covered
thereby as of the respective dates thereof and the results of operations,
changes in capital and surplus and cash flows of the respective Material
Insurance Subsidiaries covered thereby for the respective periods then ended. 
Except for liabilities and obligations disclosed or provided for in the
Historical Statutory Statements (including reserves, policy and contract claims
and statutory liabilities), no Material Insurance Subsidiary had, as of the date
of its respective Historical Statutory Statements, any material liabilities or
obligations of any nature whatsoever (whether absolute, contingent or otherwise
and whether or not due) that, in accordance with SAP, would have been required
to have been disclosed or provided for in such Historical Statutory Statements.

 

(c)           Neither (i) the board of directors of such Credit Party, a
committee thereof or an authorized officer of such Credit Party has concluded
that any financial statement previously furnished to the Administrative Agent or
any Lender should no longer be relied upon because of an error, nor (ii) has
such Credit Party been advised by its auditors that a previously issued audit
report or interim review cannot be relied upon.

 

Section 4.14          ERISA

 

(a)           Each such Credit Party and its ERISA Affiliates is in compliance
in all respects with the applicable provisions of ERISA, and each Plan is and
has been administered in compliance in all respects with all applicable
Requirements of Law, including the applicable provisions of ERISA and the Code,
except for any noncompliance that could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  No ERISA Event
(i) has occurred within the five-year period prior to the Closing Date and is
continuing, or (ii) to the knowledge of such Credit Party, is reasonably
expected to occur with respect to any Plan, in either case that could reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.  No Plan has any Unfunded Pension Liability as of the date of the most
recent

 

59

--------------------------------------------------------------------------------


 

actuarial report applicable thereto, and no such Credit Party or any of its
ERISA Affiliates has engaged in a transaction that would be subject to
Section 4069 or 4212(c) of ERISA, in either instance where the same could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(b)           No such Credit Party nor any of its ERISA Affiliates has had a
complete or partial withdrawal from any Multiemployer Plan for which there
exists unsatisfied withdrawal liability that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, and no such
Credit Party nor any of its ERISA Affiliates would become subject to any
withdrawal liability under ERISA that could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect if such Credit Party or
any such ERISA Affiliate were to withdraw completely from all Multiemployer
Plans as of the most recent valuation date for the Multiemployer Plans.  To the
knowledge of such Credit Party, no Multiemployer Plan is “insolvent” within the
meaning of such terms under ERISA.

 

(c)           Each Foreign Pension Plan has been maintained in compliance with
its terms and with the requirements of any and all applicable Requirements of
Law and has been maintained, where required, in good standing with applicable
regulatory authorities, except where the failure to do any of the foregoing has
not had, or could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.  All contributions required to be made
with respect to a Foreign Pension Plan have been timely made, except where the
failure to do any of the foregoing has not had, or could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.  No Credit Party or any of its Subsidiaries has incurred any obligation
in connection with the termination of, or withdrawal from, any Foreign Pension
Plan, except for any obligations which have not had, or could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.  The present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Pension Plan, determined as of the end of the most
recently ended fiscal year of Swiss Holdings on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities
(any such excess a “value shortfall”), except for any such value shortfalls
which have not had, or could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

Section 4.15          Environmental Matters.  Except with respect to any matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither Swiss Holdings nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required for its
business under any Environmental Law, or (ii) is involved in any suit, action or
proceeding, or has received any written notice, complaint or other request for
information from any Governmental Authority or other Person, with respect to any
actual or alleged Environmental Claims.  For the avoidance of doubt, this
Section 4.15 shall not apply to any suits, actions, claims or proceedings
against Swiss Holdings and its Subsidiaries with respect to Primary Policies and
Reinsurance Agreements entered into in the ordinary course of business.

 

Section 4.16          Compliance with Laws.  Each such Credit Party and its
Subsidiaries has timely filed all reports, documents and other materials
required to be filed by it under all

 

60

--------------------------------------------------------------------------------


 

applicable Requirements of Law with any Governmental Authority, has retained all
records and documents required to be retained by it under all applicable
Requirements of Law, and is otherwise in compliance with all applicable
Requirements of Law in respect of the conduct of its business and the ownership
and operation of its properties, except for any failure to timely file, any
failure to retain and any noncompliance that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 4.17          Regulated Industries.  No such Credit Party is (i) an
“investment company,” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, or (ii) required to be
licensed under The Investment Business Act of 2003 of Bermuda.

 

Section 4.18          Insurance.  The assets, properties and business of such
Credit Party and its Material Subsidiaries are insured against such hazards and
liabilities, under such coverages and in such amounts, as are customarily
maintained by prudent companies similarly situated and under policies issued by
insurers of recognized responsibility.

 

Section 4.19          Anti-Corruption Laws and Sanctions.

 

(a)           None of (i) any Credit Party, any Subsidiary, any of their
respective directors, officers, or, to the knowledge of such Credit Party or
such Subsidiary, any of their respective employees or Affiliates, or (ii) any
agent or representative of any Credit Party or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, (A) is a Sanctioned Person or currently the subject or target of any
Sanctions, (B) has its assets located in a Sanctioned Country, (C) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons, (D) has taken any action, directly or indirectly, that would
result in a violation by such Persons of any Anti-Corruption Laws, or (E) has
violated any Anti-Money Laundering Law.  Each Credit Party and its Subsidiaries
has implemented and maintains in effect policies and procedures designed to
ensure compliance by such Credit Party and its Subsidiaries and their respective
directors, officers, employees, agents and Affiliates with the Anti-Corruption
Laws and Sanctions.  Each Credit Party and its Subsidiaries, and to the
knowledge of such Credit Party, each director, officer, employee, agent and
Affiliate of such Credit Party and each such Subsidiary, is in compliance with
the Anti-Corruption Laws and Sanctions in all material respects.

 

(b)           No proceeds of any Loans have been used, directly or indirectly,
by any Borrower, any of its Subsidiaries or any of its or their respective
directors, officers, employees and agents (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or involving any
Sanctioned Country, including any payments (directly or indirectly) to a
Sanctioned Person or a Sanctioned Country or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

Section 4.20          Status under Bermuda Law.  With respect to each of
Holdings and Allied World:

 

61

--------------------------------------------------------------------------------


 

(a)           Such Borrower is subject to civil and commercial Requirements of
Law with respect to its obligations under the Credit Documents, and the
execution, delivery, and performance by such Borrower of each of the Credit
Documents to which it is a party constitute and will constitute private and
commercial acts and not public or governmental acts.  No such Borrower or any of
its property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the Laws of
Bermuda in respect of its obligations under the Credit Documents;

 

(b)           The Credit Documents are in proper legal form under the laws of
Bermuda for the enforcement thereof against such Borrower under the Requirements
of Law of such jurisdiction, and to ensure the legality, validity,
enforceability, priority, or admissibility in evidence of the Credit Documents. 
It is not necessary to ensure the legality, validity, enforceability, priority,
or admissibility in evidence of the Credit Documents against such Borrower that
the Credit Documents be filed, registered, or recorded with, or executed or
notarized before, any court or other authority in Bermuda or that any
registration charge or stamp or similar tax be paid on or in respect of the
Credit Documents or any other document, except for (i) the filing of a charge
with the Bermuda Registrar of Companies, (ii) any such filing, registration,
recording, execution, or notarization as has been made or is not required to be
made until the Credit Document or any other document is sought to be enforced,
and (iii) any charge or tax as has been timely paid;

 

(c)           As of the Closing Date, there is no tax, impost, duty, fee,
assessment, or other governmental charge, or any deduction or withholding,
imposed by any Government Authority in or of Bermuda either (i) on or by virtue
of the execution or delivery of the Credit Documents or (ii) on any payment to
be made by such Borrower pursuant to the Credit Documents; and

 

(d)           The execution, delivery, and performance of the Credit Documents
executed by such Borrower are, under applicable foreign exchange control
regulations of Bermuda, not subject to any notification or authorization except
(i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

Section 4.21          Status under Swiss Law.  With respect to Swiss Holdings:

 

(a)           Swiss Holdings is subject to Requirements of Law with respect to
its obligations under the Credit Documents, and the execution, delivery, and
performance by Swiss Holdings of each of the Credit Documents to which it is a
party will not constitute public or governmental acts.  Neither Swiss Holdings
nor any of its property has any immunity from jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the Laws
of Switzerland in respect of its obligations under the Credit Documents;

 

(b)           The Credit Documents are in proper legal form under the laws of
Switzerland for the enforcement thereof against Swiss Holdings under the
Requirements of Law of such jurisdiction, and to ensure the legality, validity,
enforceability, priority, or admissibility in evidence of the Credit Documents. 
It is not necessary to ensure the legality, validity,

 

62

--------------------------------------------------------------------------------


 

enforceability, priority, or admissibility in evidence of the Credit Documents
against Swiss Holdings that the Credit Documents be filed, registered, or
recorded with, or executed or notarized before, any court or other authority in
Switzerland or that any registration charge or stamp or similar tax be paid on
or in respect of the Credit Documents or any other document, except for (i) any
such filing, registration, recording, execution, or notarization as has been
made or is not required to be made until the Credit Document or any other
document is sought to be enforced, and (ii) any charge or tax as has been timely
paid;

 

(c)           Subject to compliance by Swiss Holdings with the Non-Bank Rules,
as of the Closing Date, there is no tax, impost, duty, fee, assessment, or other
governmental charge, or any deduction or withholding, imposed by any Government
Authority in or of Switzerland either (i) on or by virtue of the execution or
delivery of the Credit Documents or (ii) on any payment to be made by Swiss
Holdings pursuant to the Credit Documents; and

 

(d)           The execution, delivery, and performance of the Credit Documents
executed by Swiss Holdings are, under applicable foreign exchange control
regulations of Switzerland, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

(e)           Swiss Holdings is in compliance with the Non-Bank Rules, it being
understood that (i) Swiss Holdings shall assume for the purpose of this
representation that no Lender has (A) incorrectly declared its status as a
Qualifying Lender, (B) breached the assignment, participation, sub-participation
or other transfer provisions set forth in Section 10.6 or (C) ceased to be a
Qualifying Lender after the date it became a Lender under this Agreement and
(ii) this representation and warranty shall not be deemed to be breached in case
the Non-Bank Rules are violated as a result of transfers to, or other
transactions with, Persons not qualifying as Qualifying Lenders after all
interest thereon and all other amounts payable under this Agreement and the
other Credit Documents have become forthwith due and payable (at maturity, by
acceleration or otherwise).

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the termination of the Commitments and the payment in full in cash of all
principal and interest with respect to the Loans, together with all fees,
expenses and other amounts then due and owing hereunder, each of the Credit
Parties (solely as to itself and its Subsidiaries) covenants and agrees that,:

 

Section 5.1            GAAP Financial Statements.  Swiss Holdings will deliver
to the Administrative Agent (for distribution to the Lenders):

 

(a)           As soon as available and in any event within forty-five (45) days
(or, if earlier, the fifth Business Day following the date upon which Swiss
Holdings files its quarterly report under

 

63

--------------------------------------------------------------------------------


 

the Exchange Act rules and regulations) after the end of each of the first three
fiscal quarters of each fiscal year, beginning with the fiscal quarter ending
June 30, 2016, unaudited consolidated and consolidating balance sheets of Swiss
Holdings and its Subsidiaries as of the end of such fiscal quarter and unaudited
consolidated and consolidating statements of income and unaudited consolidated
statements of comprehensive income, cash flows and changes in shareholders’
equity for Swiss Holdings and its Subsidiaries for the fiscal quarter then ended
and for that portion of the fiscal year then ended, in each case setting forth
comparative consolidated figures as of the end of and for the corresponding
period in the preceding fiscal year, all in reasonable detail and prepared in
accordance with GAAP (subject to the absence of notes required by GAAP and
subject to normal year-end adjustments) applied on a basis consistent with that
of the preceding quarter or containing disclosure of the effect on the financial
condition or results of operations of any change in the application of
accounting principles and practices during such quarter; and

 

(b)           As soon as available and in any event within ninety (90) days (or,
if earlier, the fifth Business Day following the date upon which Swiss Holdings
files its annual report under the Exchange Act rules and regulations) after the
end of each fiscal year, beginning with fiscal year ending December 31, 2016, an
audited consolidated and unaudited consolidating balance sheet of Swiss Holdings
and its Subsidiaries as of the end of such fiscal year and the related audited
consolidated and unaudited consolidating statements of income and unaudited
consolidated statements of comprehensive income, cash flows and shareholders’
equity for Swiss Holdings and its Subsidiaries for the fiscal year then ended,
including the notes thereto, in each case setting forth comparative consolidated
figures as of the end of and for the preceding fiscal year, all in reasonable
detail and (with respect to the audited statements) certified by the independent
certified public accounting firm regularly retained by Swiss Holdings or another
independent certified public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent, together with a report
thereon by such accountants that is not qualified as to going concern or scope
of audit and to the effect that such consolidated financial statements present
fairly, in all material respects, the financial position of Swiss Holdings and
its Subsidiaries, and the results of their operations and their cash flows, as
of the dates and for the periods indicated, in accordance with GAAP.

 

Section 5.2            Statutory Financial Statements.  Swiss Holdings will
deliver to the Administrative Agent (for distribution to the Lenders) as soon as
available and in any event within five Business Days after the required filing
date, an Annual Statement of each of its Material Insurance Subsidiaries as of
the end of each fiscal year beginning with the fiscal year ending December 31,
2016, in the form filed with the Insurance Regulatory Authority in its
jurisdiction of domicile, prepared in accordance with SAP, in each case applied
on a basis consistent with that of the preceding reporting period or containing
disclosure of the effect on the financial condition or results of operations of
any change in the application of accounting principles and practices during such
year.

 

Documents required to be delivered pursuant to Section 5.1, Section 5.2 or
Section 5.3(c) may, at Swiss Holdings’ option, be delivered electronically and,
if so delivered, shall be deemed to have been delivered on the date (i) on which
Swiss Holdings posts such documents, or provides a link thereto, on a website on
the internet at a website address previously specified to the Administrative
Agent and the Lenders; or (ii) on which such documents are posted on behalf

 

64

--------------------------------------------------------------------------------


 

of Swiss Holdings on Intralinks, SyndTrak or another relevant website, if any,
to which each of the Administrative Agent and each Lender has access; provided
that (x) upon the request of the Administrative Agent or any Lender lacking
access to the internet, Intralinks or SyndTrak, Swiss Holdings shall deliver
paper copies of such documents to the Administrative Agent or such Lender (until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender) and (y) Swiss Holdings shall notify (which
may be by a facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any documents.  The Administrative Agent shall have no
obligation to request the delivery of, or to maintain copies of, the documents
referred to in the proviso to the immediately preceding sentence or to monitor
compliance by Swiss Holdings with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

Section 5.3                                    Other Business and Financial
Information.  Swiss Holdings will deliver to the Administrative Agent (for
distribution to the Lenders):

 

(a)                                 Concurrently with each delivery of the
financial statements described in Section 5.1, a Compliance Certificate in the
form of Exhibit C with respect to the period covered by the financial statements
then being delivered, executed by a Financial Officer of Swiss Holdings,
together with a Covenant Compliance Worksheet reflecting the computation of the
respective financial covenants set forth in ARTICLE VI of this Agreement as of
the last day of the period covered by such financial statements;

 

(b)                                 Promptly upon filing with the relevant
Insurance Regulatory Authority and in any event within 150 days after the end of
each fiscal year, beginning with the fiscal year ending December 31, 2016, a
copy of any financial analysis or opinion prepared regarding the adequacy of
such Material Insurance Subsidiary’s loss reserves as of such fiscal year-end,
together with a copy of its management discussion and analysis in connection
therewith (but only if and to the extent required by the applicable Insurance
Regulatory Authority with regard to such Material Insurance Subsidiary), each in
the format prescribed by the applicable insurance laws of such Material
Insurance Subsidiary’s jurisdiction of domicile;

 

(c)                                  Promptly after and in any event no later
than the fifth Business Day after the sending, filing or receipt thereof, copies
of (i) all financial statements, reports, notices and proxy statements that
Swiss Holdings or any of its Material Subsidiaries shall send or make available
generally to its shareholders, (ii) all reports (other than earnings press
releases) on Form 10-Q, Form 10-K or Form 8-K (or their successor forms) or
registration statements and prospectuses (other than on Form S-8 or its
successor form) that Swiss Holdings or any of its Material Subsidiaries shall
render to or file with the Securities and Exchange Commission, the Financial
Institutions Regulatory Authority or any national securities exchange, (iii) all
reports on Form A (or any successor form) that any Material Insurance Subsidiary
shall file with any Insurance Regulatory Authority, and (iv) all material
filings made under applicable state insurance holding company acts in the United
States by Swiss Holdings or any of its Material Subsidiaries, including filings
seeking approval of transactions with Affiliates;

 

(d)                                 Promptly after (and in any event within five
Business Days after (or within three Business Days after in the case of clause
(i) below)) any Responsible Officer of any Credit Party obtaining knowledge
thereof, written notice of any of the following:

 

65

--------------------------------------------------------------------------------


 

(i)                                     the occurrence of any Default or Event
of Default, together with a written statement of a Responsible Officer of such
Credit Party specifying the nature of such Default or Event of Default, the
period of existence thereof and the action that such Credit Party has taken and
proposes to take with respect thereto;

 

(ii)                                  the institution or threatened institution
of any action or suit against or affecting Swiss Holdings or any of its
Subsidiaries, or any investigation or proceeding by any Insurance Regulatory
Authority or other Governmental Authority (other than inquiries and routine
periodic investigations or reviews), in which there is a reasonable likelihood
of an adverse determination which could reasonably be expected to result in a
Material Adverse Effect, and any material development in any litigation or other
proceeding previously reported pursuant to Section 4.5 or this subsection (d);

 

(iii)                               the receipt by Swiss Holdings or any of its
Subsidiaries from any Insurance Regulatory Authority or other Governmental
Authority of (i) any written notice asserting any failure by Swiss Holdings or
any of its Subsidiaries to be in compliance with applicable Requirements of Law
or that threatens the taking of any action against Swiss Holdings or such
Subsidiary or sets forth circumstances that, if taken or adversely determined,
could reasonably be expected to have a Material Adverse Effect, or (ii) any
written notice of any actual or threatened suspension, limitation or revocation
of, failure to renew, or imposition of any restraining order, escrow or
impoundment of funds in connection with, any license, permit, accreditation or
authorization of Swiss Holdings or any of its Subsidiaries, as to which there is
a reasonable possibility of an adverse determination which could reasonably be
expected to result in a Material Adverse Effect;

 

(iv)                              the occurrence of any ERISA Event that has
had, or could reasonably be expected to have, a Material Adverse Effect,
together with (x) a written statement of a Responsible Officer of Swiss Holdings
specifying the details of such ERISA Event and the action that Swiss Holdings
has taken and proposes to take with respect thereto, (y) a copy of any notice
with respect to such ERISA Event that may be required to be filed with the PBGC
and (z) a copy of any notice delivered by the PBGC to Swiss Holdings or such
ERISA Affiliate with respect to such ERISA Event;

 

(v)                                 that any contribution required to be made
with respect to a Foreign Pension Plan has not been timely made, except such
contributions that could not reasonably be expected to have a Material Adverse
Effect, or that Swiss Holdings or any Subsidiary of Swiss Holdings may incur any
liability pursuant to any Foreign Pension Plan as to which there is a reasonable
possibility of liability which could reasonably be expected to have Material
Adverse Effect;

 

(vi)                              any material change in the accounting policies
or reporting practices of Swiss Holdings or any of its Subsidiaries;

 

(vii)                           any announcement by A.M. Best of any change in
the Financial Strength Rating of any Material Insurance Subsidiary;

 

66

--------------------------------------------------------------------------------


 

(viii)                        the occurrence of any actual changes in any
insurance statute or regulation governing the investment or dividend practices
of any Insurance Subsidiary that could reasonably be expected to have a Material
Adverse Effect; and

 

(ix)                              any other matter or event that has, or could
reasonably be expected to have, a Material Adverse Effect, together with a
written statement of a Responsible Officer of Swiss Holdings setting forth the
nature and period of existence thereof and the action that Swiss Holdings has
taken and proposes to take with respect thereto;

 

(e)                                  Promptly, notice of the receipt by Swiss
Holdings or any of its Subsidiaries of any written notice of any denial of
coverage or claim, litigation or arbitration with respect to any Reinsurance
Agreement to which it is a ceding party, involving unreserved claims in excess
of 10% of Consolidated Tangible Net Worth; and

 

(f)                                   Promptly upon the request thereof, such
other information and documentation required by bank regulatory authorities
under applicable Anti-Money Laundering Laws (including, without limitation, any
applicable “know your customer” rules and regulations and the PATRIOT Act), as
from time to time reasonably requested by the Administrative Agent or any
Lender; and

 

(g)                                  As promptly as reasonably practicable, such
other information about the business, condition (financial or otherwise),
operations or properties of Swiss Holdings or any of its Material Subsidiaries
(including any Plan or Foreign Pension Plan and any information required to be
filed under ERISA) as the Administrative Agent or the Required Lenders may from
time to time reasonably request.

 

Section 5.4                                    Corporate Existence; Franchises;
Maintenance of Properties.  Such Credit Party will, and will cause its
Subsidiaries to, (i) except as expressly permitted otherwise by Section 7.1,
maintain and preserve in full force and effect its legal existence, (ii) obtain,
maintain and preserve in full force and effect all other rights, franchises,
licenses, permits, certifications, approvals and authorizations required by
Governmental Authorities and necessary to the ownership, occupation or use of
its properties or the conduct of its business, except to the extent the failure
to do so could not reasonably be expected to have a Material Adverse Effect,
(iii) continue to conduct and operate its businesses substantially as conducted
and operated during the present and preceding fiscal years except to the extent
the failure to do so could not reasonably be expected to have a Material Adverse
Effect and (iv) keep all properties in good working order and condition (normal
wear and tear excepted) and from time to time make all necessary repairs to and
renewals and replacements of such properties, except to the extent that any of
such properties are obsolete or are being replaced and except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.5                                    Compliance with Laws.  Such
Credit Party will, and will cause each of its Subsidiaries to, comply in all
respects with all Requirements of Law (including all Environmental Laws)
applicable in respect of the conduct of its business and the ownership and
operation of its properties, except to the extent the failure so to comply could
not have, or reasonably be expected to have, a Material Adverse Effect.

 

67

--------------------------------------------------------------------------------


 

Section 5.6                                    Payment of Obligations.  Such
Credit Party will, and will cause each of its Subsidiaries to, (i) pay all
liabilities and obligations as and when due (subject to any applicable
subordination provisions), except to the extent failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (ii) pay and
discharge all Taxes, assessments and governmental charges or levies imposed upon
it, upon its income or profits or upon any of its properties, prior to the date
on which penalties would attach thereto, and all lawful claims that, if unpaid,
might become a Lien upon any of the properties of any Credit Party or any of
their respective Subsidiaries; provided, however, that no Credit Party or any of
its Subsidiaries shall be required to pay any such liability, obligation, Tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings and as to which such Credit Party or such Subsidiary is
maintaining adequate reserves with respect thereto in accordance with and to the
extent required by GAAP.

 

Section 5.7                                    Insurance.  Such Credit Party
will, and will cause each of its Material Subsidiaries to, maintain with
financially sound and reputable insurance companies insurance with respect to
its assets, properties and business, against such hazards and liabilities, of
such types and in such amounts, as is customarily maintained by companies in the
same or similar businesses similarly situated.

 

Section 5.8                                    Maintenance of Books and Records;
Inspection.  Such Credit Party will, and will cause each of its Subsidiaries to,
(i) maintain adequate books, accounts and records, in which full, true and
correct entries shall be made of all financial transactions in relation to its
business and properties in all material respects, and prepare all financial
statements required under this Agreement, in each case in accordance with GAAP
or SAP, as applicable, and in compliance with the requirements of any
Governmental Authority having jurisdiction over it, and (ii) permit employees or
agents of the Administrative Agent or any Lender to visit and inspect its
properties and examine or audit its books, records, working papers and accounts
and make copies and memoranda of them, and to discuss its affairs, finances and
accounts with its officers and employees and, upon notice to Swiss Holdings, the
independent public accountants of Swiss Holdings and its Subsidiaries (and by
this provision the Credit Parties authorize such accountants to discuss the
finances and affairs of Swiss Holdings and its Subsidiaries), provided that, so
long as no Default or Event of Default has occurred and is continuing, (i) such
visits, inspections and discussions shall be made upon reasonable notice and
during normal business hours and shall be of a reasonable scope and length,
(ii) such visits, inspections and discussions shall not unduly interfere with
the business of any Credit Party, (iii) there shall be no more than two such
visits or inspections in any period of 12 consecutive calendar months and
(iv) the costs to the Credit Parties of such visits or inspections shall be
limited and shall not exceed, in any period of 12 consecutive calendar months
(x) $20,000 for the aggregate out-of-pocket expenses of the Administrative Agent
and any Lenders plus (y) $50,000 for the fees and expenses of any third parties
retained by the Administrative Agent, which are not Affiliates of the
Administrative Agent, for purposes of such visits or inspections.

 

Section 5.9                                    Dividends.  Such Credit Party
will take all action necessary to cause its Subsidiaries to make such dividends,
distributions or other payments to it as shall be permitted under all applicable
laws and regulations and as shall be necessary for such Credit Party to make
payments of the Obligations in accordance with the terms of this Agreement.  In
the event the approval of any Governmental Authority or other Person is required
in order for any such

 

68

--------------------------------------------------------------------------------


 

Subsidiary to make any such dividends, distributions or other payments to such
Credit Party, or for such Credit Party to make any such principal or interest
payments, such Credit Party will forthwith exercise its commercially reasonable
efforts and take all actions permitted by law and necessary to obtain such
approval.

 

Section 5.10                             Compliance with Anti-Corruption Laws
and Sanctions.  Such Credit Party will maintain in effect and enforce policies
and procedures designed to ensure compliance by such Credit Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and any applicable Sanctions.

 

Section 5.11                             Further Assurances.  Such Credit Party
will, and will cause each of its Material Subsidiaries to, make, execute,
endorse, acknowledge and deliver any amendments, modifications or supplements
hereto and restatements hereof and any other agreements, instruments or
documents, and take any and all such other actions, as may from time to time be
reasonably requested by the Administrative Agent or the Required Lenders to
effect, confirm or further assure or protect and preserve the interests, rights
and remedies of the Administrative Agent and the Lenders under this Agreement
and the other Credit Documents.

 

Section 5.12                             Use of Proceeds.  With respect to each
Borrower, such Borrower will use the proceeds of the Loans not in contravention
of any Requirement of Law or of any Credit Document.  Without limiting the
generality of the foregoing, each Borrower will not request any Loan, and such
Borrower shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loans, directly or, to the knowledge of such Borrower, indirectly, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or involving any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

Until the termination of the Commitments and the payment in full in cash of all
principal and interest with respect to the Loans, together with all fees,
expenses and other amounts then due and owing hereunder, each of the Credit
Parties (solely as to itself and its Subsidiaries) covenants and agrees that:

 

Section 6.1                                    Maximum Consolidated Indebtedness
to Total Capitalization.  The ratio of Consolidated Indebtedness to Total
Capitalization as of the last day of any fiscal quarter or fiscal year shall not
be greater than 0.35 to 1.0.

 

Section 6.2                                    Minimum Consolidated Net Worth. 
Consolidated Net Worth shall be as of the last day of any fiscal quarter or
fiscal year (beginning with the fiscal quarter ending June 30, 2016) an amount
not less than (i) the sum of (x) $2,479,120,000, plus (y) 25% of Consolidated
Net Income for each fiscal quarter (beginning with the fiscal quarter ending
June

 

69

--------------------------------------------------------------------------------


 

30, 2016) for which Consolidated Net Income is a positive amount (measured at
the end of each such fiscal quarter) plus (z) 25% of the net cash proceeds
received by Swiss Holdings or any Subsidiary of Swiss Holdings after March 31,
2016 by reason of the issuance or sale of Capital Stock of Swiss Holdings or any
Subsidiary of Swiss Holdings or any other capital contribution to Swiss
Holdings, in each case from a Person other than Swiss Holdings or a Subsidiary
thereof, minus (ii) the amount of any extraordinary dividend payment or
repurchase of Capital Stock of Swiss Holdings that is made after March 31, 2016,
so long as and immediately after giving effect to such payment or repurchase,
(a) Consolidated Net Worth is not less than $2,479,120,000, (b) no Default or
Event of Default has occurred and is continuing, (c) all consents, approvals,
authorizations and other actions required by applicable Requirements of Law in
order to make such payment or repurchase shall have been obtained and (d) each
such payment or repurchase has been approved by the board of directors of Swiss
Holdings.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the termination of the Commitments and the payment in full in cash of all
principal and interest with respect to the Loans, together with all fees,
expenses and other amounts then due and owing hereunder, each of the Credit
Parties (solely as to itself and its Subsidiaries) covenants and agrees that:

 

Section 7.1                                    Fundamental Changes.  Except as
permitted under Section 7.4, such Credit Party will not, and will not permit or
cause any of its Subsidiaries to, liquidate, wind up or dissolve, or enter into
any consolidation, merger or other combination, or agree to do any of the
foregoing; provided, however, (i) that any such Credit Party or any Subsidiary
may merge into or consolidate with any other Person so long as (y) the surviving
corporation is a Credit Party or a Wholly Owned Subsidiary of any Credit Party
(and in any event, if any Credit Party is a party to such merger or
consolidation, the surviving corporation shall be a Person that was already a
Credit Party prior to the transaction, it being understood and agreed that in
the case of a merger or consolidation between a Subsidiary of Swiss Holdings
with Swiss Holdings, the survivor corporation of such merger or consolidation
shall be Swiss Holdings), and (z) immediately after giving effect thereto, no
Default or Event of Default would occur or exist and (ii) any Subsidiary may
liquidate, wind up or dissolve if (x) such Subsidiary owns no more than a
nominal amount of assets, has no more than a nominal amount of liabilities and
does not actively conduct, transact or otherwise engage in any business or
operations and (y) such liquidation, winding up or dissolution is not materially
disadvantageous to the Lenders.

 

Section 7.2                                    Indebtedness.  Such Credit Party
will not permit or cause any of the Subsidiaries of Swiss Holdings (other than
Holdings or any other Subsidiary that has joined this Agreement as a Guarantor
and guaranteed the Obligations pursuant to ARTICLE XI) to create, incur, assume
or permit to exist any Indebtedness, except for:

 

(i)                                     the Obligations;

 

(ii)                                  Indebtedness of Subsidiaries of Swiss
Holdings owing to Swiss Holdings or to other Subsidiaries of Swiss Holdings,
provided that if such Indebtedness is owed by

 

70

--------------------------------------------------------------------------------


 

a Credit Party, such Indebtedness (including any guarantees of such
Indebtedness), if any, is subordinate to the Obligations on terms satisfactory
to the Administrative Agent;

 

(iii)                               Indebtedness consisting of current
liabilities not for borrowed money incurred in the ordinary course of business;

 

(iv)                              Indebtedness incurred by (A) any Insurance
Subsidiary in respect of standby letters of credit issued in connection with
Primary Policies or Reinsurance Agreements entered into in the ordinary course
of business, (B) any Insurance Subsidiary in respect of standby letters of
credit issued to provide funds at Lloyd’s to support Lloyd’s syndicated
commitments of such Insurance Subsidiary, (C) any Insurance Subsidiary in
respect of standby letters of credit issued to any Governmental Authority as
required to conduct its business in the jurisdiction of such Governmental
Authority, (D) any Insurance Subsidiary in respect of guarantees issued to
support obligations of any other Subsidiary of Swiss Holdings incurred in the
ordinary course of business and (E) any Subsidiary in respect of standby letters
of credit issued to secure obligations of the type set forth in the definition
of “Permitted Liens”;

 

(v)                                 obligations (contingent or otherwise)
existing or arising under any swap or futures contract or Hedge Agreement
entered into by such Person in the ordinary course of business for the purpose
of hedging currency, commodity, credit, inflation or interest rate risk or other
similar hedging arrangements;

 

(vi)                              Indebtedness of any Person existing at the
time such Person is merged into or consolidated with Swiss Holdings or any of
its Subsidiaries by Acquisition and any extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (x) no Default or Event of Default exists or arises after
giving effect to such Acquisition, (y) such Indebtedness was not incurred in
contemplation of such Acquisition and (z) no Subsidiary (other than the existing
obligor at the time such Person was acquired) shall incur or have any direct or
indirect liability for such Indebtedness;

 

(vii)                           Indebtedness in connection with securities
lending arrangements with financial institutions in the ordinary course of
business;

 

(viii)                        Indebtedness which is incurred in connection with
any Lien permitted under Section 7.3(iv);

 

(ix)                              Indebtedness incurred by any Subsidiary that
does not at any time own, directly or indirectly, any Capital Stock of any
Insurance Subsidiary; provided, that such Indebtedness shall be non-recourse to
any Insurance Subsidiary and any other Subsidiary (other than Holdings or any
other Guarantor) that at any time owns, directly or indirectly, any Capital
Stock of any Insurance Subsidiary;

 

(x)                                 Indebtedness arising under Guaranty
Obligations of any Subsidiary of Indebtedness owed by any other Subsidiaries of
the type described in the foregoing clauses (i) through (v) and (vii) through
(ix) above; provided that only Subsidiaries that

 

71

--------------------------------------------------------------------------------


 

do not at any time own, directly or indirectly, any Capital Stock of any
Insurance Subsidiary are permitted to guarantee Indebtedness of the type
described in the foregoing clause (ix); and

 

(xi)                              Indebtedness not otherwise permitted by the
foregoing clauses (i) through (x) above, provided that the aggregate amount of
all such Indebtedness at any one time outstanding does not exceed 5% of
Consolidated Net Worth at such time.

 

Section 7.3                                    Liens.  Such Credit Party will
not, and will not permit or cause any of its Subsidiaries to, directly or
indirectly, make, create, incur, assume or suffer to exist, any Lien upon or
with respect to any part of its property or assets, whether now owned or
hereafter acquired, other than the following:

 

(i)                                     Liens in favor of the Administrative
Agent, the Swingline Lender, and the Lenders created by or otherwise existing
under or in connection with this Agreement;

 

(ii)                                  Permitted Liens;

 

(iii)                               Liens on Invested Assets of any Subsidiary
securing obligations permitted under Section 7.2(iv);

 

(iv)                              Liens in respect of Capital Leases, synthetic
lease obligations and purchase money obligations for fixed or capital assets
used by Swiss Holdings or any of its Subsidiaries in the ordinary course of its
business, securing Indebtedness in an aggregate outstanding principal amount not
at any one time exceeding $250,000,000 and incurred solely to pay all or a
portion of the purchase price thereof; provided that any such Lien (A) shall
attach to such property concurrently with or within ninety (90) days after the
acquisition thereof by Swiss Holdings or such Subsidiary, (B) shall not exceed
the lesser of (y) the fair market value of such property or (z) the cost thereof
to Swiss Holdings or such Subsidiary and (C) shall not encumber any other
property of Swiss Holdings or any of its Subsidiaries;

 

(v)                                 Liens on Invested Assets of Swiss Holdings
or any of its Subsidiaries not at any time exceeding $300,000,000 securing
Indebtedness of the type permitted under Section 7.2(v);

 

(vi)                              Liens arising in connection with securities
lending arrangements with financial institutions in the ordinary course of
business; and

 

(vii)                           Liens not otherwise permitted by the foregoing
clauses of this Section 7.3 securing Indebtedness in an aggregate outstanding
principal amount not at any one time exceeding $350,000,000.

 

provided, that no Lien (other than Liens pursuant to Section 7.3(i) or clause
(i) of the definition of Permitted Liens) shall be permitted to exist on the
Capital Stock of any Insurance Subsidiaries.

 

72

--------------------------------------------------------------------------------


 

Section 7.4                                    Disposition of Assets.  Such
Credit Party will not, and will not permit or cause any of its Material
Subsidiaries to, sell, assign, lease, convey, transfer or otherwise dispose of
(whether in one or a series of transactions) all or any portion of its assets,
business or properties (including any Capital Stock of any Subsidiary), or enter
into any arrangement with any Person providing for the lease by such Credit
Party or any Subsidiary as lessee of any asset that has been sold or transferred
by such Credit Party or such Subsidiary to such Person, or agree to do any of
the foregoing, except for:

 

(i)                                     sales of assets in the ordinary course
of business for fair market value;

 

(ii)                                  the sale, lease or other disposition of
assets by a Subsidiary of any Credit Party to such Credit Party or to another
Wholly Owned Subsidiary, to the extent permitted by applicable Requirements of
Law and each relevant Insurance Regulatory Authority; provided that
(x) immediately after giving effect thereto, no Default or Event of Default
would occur or exist, (y) unless permitted by Section 7.4(iii), in no event
shall Swiss Holdings contribute, sell or otherwise transfer, or permit any
Insurance Subsidiary to issue or sell, any of the Capital Stock of such
Insurance Subsidiary to any Person other than a Credit Party, and (z) such sale
or disposition would not adversely affect the ability of any Insurance
Subsidiary party thereto to pay dividends or otherwise make distributions in
respect of its Capital Stock; and

 

(iii)                               the sale or disposition of assets outside
the ordinary course of business, provided that such sales or dispositions shall
not individually, or in the aggregate, exceed in any fiscal year 25% of
Consolidated Net Worth determined as of the most recently ended fiscal quarter
for which financial statements are available; provided further that immediately
after giving effect thereto, no Default or Event of Default would occur or
exist.

 

Section 7.5                                    Transactions with Affiliates. 
Such Credit Party will not, and will not permit or cause any of its Subsidiaries
to, enter into any transaction (including any purchase, sale, lease or exchange
of property or the rendering of any service) with any officer, director,
stockholder or other Affiliate of such Credit Party or such Subsidiary other
than:

 

(i)                                     transactions between or among any of the
Credit Parties and their Wholly-Owned Subsidiaries, between or among any of such
Wholly-Owned Subsidiaries, or between or among any of the Credit Parties;

 

(ii)                                  transactions with any officer, director,
stockholder or other Affiliate in good faith in the ordinary course of such
Credit Party’s business and on terms materially no less favorable to such Credit
Party or any Subsidiary than those that could have been obtained in a comparable
transaction on an arm’s length basis from a Person that is not an Affiliate;

 

(iii)                               any transaction permitted under Section 7.6;

 

(iv)                              Permitted Transactions;

 

73

--------------------------------------------------------------------------------


 

(v)                                 reasonable and customary fees paid to
members of the board of directors (or similar governing body) of each of the
Credit Parties and its respective Subsidiaries and reimbursement of reasonable
expenses of directors of each of the Credit Parties and its respective
Subsidiaries;

 

(vi)                              compensation arrangement for officers and
other employees of each of the Credit Parties and its respective Subsidiaries
entered in the ordinary course of business; and

 

(vii)                           the provision of director’s, officer’s and
employee’s indemnification and insurance in the ordinary course of business.

 

Section 7.6                                    Restricted Payments.  Such Credit
Party will not, and will not permit or cause any of its Subsidiaries to,
directly or indirectly, declare or make any dividend payment, or make any other
distribution of cash, property or assets, in respect of any of its Capital Stock
or any warrants, rights or options to acquire its Capital Stock, or purchase,
redeem, retire or otherwise acquire for value any shares of its Capital Stock or
any warrants, rights or options to acquire its Capital Stock (other than
pursuant to and in accordance with stock option plans and other benefit plans
for directors, officers or employees of Swiss Holdings and its Subsidiaries), or
set aside funds for any of the foregoing, except (i) that any Subsidiary may
declare and pay dividends on or make distributions to any Credit Party or to a
Wholly Owned Subsidiary or set aside funds for the foregoing, (ii) Swiss
Holdings may declare and pay dividends on, make distributions in respect of or
repurchase, redeem, retire or otherwise acquire its Capital Stock or set aside
funds for the foregoing so long as no Default or Event of Default has occurred
and is continuing before or after giving effect to the declaration or payment of
such dividends, distributions, repurchases or other acquisitions, and
(iii) Swiss Holdings and its Subsidiaries may declare and pay dividends in
respect of any Hybrid Equity Securities or preferred stock if, at the time of
and after giving effect to any such payment, no Default or Event of Default
under Section 8.1(a), clause (i) of Section 8.1(e), Section 8.1(f) or
Section 8.1(g)) shall have occurred and be continuing.

 

Section 7.7                                    Accounting Changes.  Such Credit
Party will not, and will not permit or cause any of its Subsidiaries to, make or
permit any material change in its accounting policies or reporting practices,
except as may be required or permitted by GAAP or SAP, as applicable.

 

Section 7.8                                    Private Act.  No Borrower will
become subject to a Private Act, except such Private Acts which could not
reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1                                    Events of Default.  The
occurrence of any one or more of the following events shall constitute an “Event
of Default”:

 

(a)                                 A Credit Party shall fail to pay (i) any
principal of any Loan when due or (ii) any interest on any Loan, any fee or any
other Obligation under this Agreement or under the other

 

74

--------------------------------------------------------------------------------


 

Credit Documents within five (5) days after such interest, fee or other amount
becomes due in accordance with the terms hereof or thereof; or

 

(b)                                 Any Credit Party shall fail to, or fail to
cause its Subsidiaries that are subject thereto to, observe, perform or comply
with any condition, covenant or agreement applicable to it contained in any of
Section 2.13, Section 5.3(d)(i) or Section 5.4(i), ARTICLE VI and ARTICLE VII;
or

 

(c)                                  Any Credit Party shall fail to observe,
perform or comply with any condition, covenant or agreement contained in this
Agreement or any of the other Credit Documents other than those enumerated in
Section 8.1(a) or (b), and such failure shall continue unremedied for a period
of thirty (30) days after the earlier of (y) the date on which a Responsible
Officer of such Credit Party acquires knowledge thereof and (z) the date on
which written notice thereof is delivered by the Administrative Agent or any
Lender to such Credit Party; or

 

(d)                                 Any representation or warranty made or
deemed made by or on behalf of any Credit Party in this Agreement, any of the
other Credit Documents or in any certificate, instrument, report or other
document furnished at any time in connection herewith or therewith shall prove
to have been incorrect, false or misleading in any material respect as of the
time made, deemed made or furnished; or

 

(e)                                  Swiss Holdings or any of its Subsidiaries
shall (i) fail to pay when due (whether by scheduled maturity, acceleration or
otherwise and after giving effect to any applicable grace period or notice
provision) (y) any principal of or interest on any Indebtedness (other than the
Indebtedness incurred pursuant to this Agreement or a Hedge Agreement) having an
aggregate principal amount of at least $25,000,000 or (z) any termination or
other payment under any Hedge Agreement having a Net Termination Obligation of
at least $25,000,000 or (ii) fail to observe, perform or comply with any
condition, covenant or agreement contained in any agreement or instrument
evidencing or relating to any such Indebtedness or such Hedge Agreement, or any
other event shall occur or condition exist in respect thereof, and the effect of
such failure, event or condition is to cause, or permit the holder or holders of
such Indebtedness or Hedge Agreement (or a trustee or agent on its or their
behalf) to cause (with or without the giving of notice, lapse of time, or both),
without regard to any subordination terms with respect thereto, such
Indebtedness or Hedge Agreement to become due, or to be prepaid, redeemed,
purchased or defeased, prior to its stated maturity; or

 

(f)                                   Swiss Holdings or any of its Material
Subsidiaries shall (i) file a voluntary petition or commence a voluntary case
seeking liquidation, winding-up, reorganization, dissolution, arrangement,
readjustment of debts or any other relief under the Bankruptcy Code or under any
other Debtor Relief Law now or hereafter in effect, (ii) consent to the
institution of, or fail to controvert in a timely and appropriate manner, any
petition or case of the type described in Section 8.1(g) below, (iii) apply for
or consent to the appointment of or taking possession by a custodian, trustee,
receiver or similar official for or of itself or all or a substantial part of
its properties or assets, (iv) fail generally, or admit in writing its
inability, to pay its debts generally as they become due, (v) make a general
assignment for the benefit of creditors or (vi) take any corporate action to
authorize or approve any of the foregoing; or

 

75

--------------------------------------------------------------------------------


 

(g)                                  Any involuntary petition or case shall be
filed or commenced against Swiss Holdings or any of its Material Subsidiaries
seeking liquidation, winding up, reorganization, dissolution, arrangement,
readjustment of debts, the appointment of a custodian, trustee, receiver or
similar official for it or all or a substantial part of its properties or any
other relief under the Bankruptcy Code or under any other Debtor Relief Law now
or hereafter in effect, and such petition or case shall continue undismissed and
unstayed for a period of sixty (60) days; or an order, judgment or decree
approving or ordering any of the foregoing shall be entered in any such
proceeding; or

 

(h)                                 Any one or more money judgments, writs or
warrants of attachment, executions or similar processes involving an aggregate
amount (to the extent not paid or fully bonded or covered by independent third
party insurance as to which the surety or insurer, as the case may be, has the
financial ability to perform and either (i) has become substantially involved in
the defense of such claim and has not denied coverage of such claim in writing
or (ii) has acknowledged liability for such claim in writing) in excess of
$25,000,000 shall be entered or filed against any Credit Party or any Material
Subsidiary or any of their respective properties and the same shall not be paid,
dismissed, bonded, vacated, stayed or discharged within a period of thirty (30)
days or in any event later than five (5) days prior to the date of any proposed
sale of such property thereunder; or

 

(i)                                     (i) Any ERISA Event shall occur or exist
with respect to any Plan or Multiemployer Plan and, as a result thereof,
together with all other ERISA Events then existing, there shall exist a
reasonable likelihood that Swiss Holdings or any ERISA Affiliate would incur
liability to any one or more Plans or Multiemployer Plans or to the PBGC (or to
any combination thereof) in excess of $25,000,000, (ii) institution of any steps
by any Credit Party or any other Person to terminate a Foreign Benefit Plan if
as a result of such termination, any Credit Party or any of its respective
Subsidiaries could be required to make a contribution to such Foreign Benefit
Plan, or could incur a liability or obligation to such Foreign Benefit Plan in
excess of $25,000,000 or (iii) a contribution failure with respect to any
Foreign Benefit Plan sufficient to give rise to a Lien under applicable law in
excess of $25,000,000 occurs; or

 

(j)                                    Any Insurance Regulatory Authority or
other Governmental Authority having jurisdiction shall issue any order of
conservation, supervision, rehabilitation or liquidation or any other order of
similar effect in respect of any Credit Party, Material Insurance Subsidiary or
Material Subsidiary; or

 

(k)                                 Any Insurance Regulatory Authority or other
Governmental Authority revokes or fails to renew any insurance license, permit,
or franchise of any Material Insurance Subsidiary, or imposes any restriction or
condition on any insurance license, permit, or franchise of any Material
Insurance Subsidiary, if such revocation, non-renewal, condition, or restriction
is reasonably likely to have a Material Adverse Effect; or

 

(l)                                     Any material provision of any Credit
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Credit Party
contests in any manner the validity or enforceability of any Credit Document; or
any Credit Party denies that it has any or further liability or obligation under
any Credit Document, or purports to

 

76

--------------------------------------------------------------------------------


 

revoke, terminate, or rescind any Credit Document, in any case other than as
expressly permitted hereunder or thereunder; or

 

(m)                             At any time, Holdings or Allied World or any
other Material Insurance Subsidiary shall cease to be a Wholly Owned Subsidiary
of Swiss Holdings; or

 

(n)                                 Any of the following shall occur: (i) any
Person or group of Persons acting in concert as a partnership or other group,
shall, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, have become, after the date hereof,
the “beneficial owner” (within the meaning of such term under Rule 13d-3 under
the Exchange Act) of securities of Swiss Holdings representing 40% or more of
the Total Voting Power of the then outstanding securities of Swiss Holdings
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote in the election of directors; or (ii) the Board of Directors
of Swiss Holdings shall cease to consist of a majority of individuals (A) who
were members of the Board of Directors on the Closing Date, (B) whose election
or nomination to the Board of Directors was approved by individuals referred to
in clause (A) above constituting at the time of such election or nomination at
least a majority of the Board of Directors or (C) whose election or nomination
to the Board of Directors was approved by individuals referred to in clauses
(A) and (B) above constituting at the time of such election or nomination at
least a majority of the Board of Directors.

 

Section 8.2                                    Remedies; Termination of
Commitments, Acceleration, Etc.  Upon and at any time after the occurrence and
during the continuance of any Event of Default, the Administrative Agent shall
at the direction, or may with the consent, of the Required Lenders, take any or
all of the following actions at the same or different times:

 

(a)                                 Declare the Commitments to be terminated,
whereupon the same shall terminate; provided that, upon the occurrence of a
Bankruptcy Event, the Commitments shall automatically be terminated;

 

(b)                                 Declare all or any part of the outstanding
principal amount of the Loans to be immediately due and payable, whereupon the
principal amount so declared to be immediately due and payable, together with
all interest accrued thereon and all other amounts payable under this Agreement,
the Revolving Notes, the Swingline Note and the other Credit Documents, shall
become immediately due and payable without presentment, demand, protest, notice
of intent to accelerate or other notice or legal process of any kind, all of
which are hereby knowingly and expressly waived by the Credit Parties; provided
that, upon the occurrence of a Bankruptcy Event or an Event of Default pursuant
to Section 8.1(j), all of the outstanding principal amount of the Loans and all
other amounts described in this subsection (b) shall automatically become
immediately due and payable without presentment, demand, protest, notice of
intent to accelerate or other notice or legal process of any kind, all of which
are hereby knowingly and expressly waived by the Credit Parties; and

 

(c)                                  Exercise all rights and remedies available
to it under this Agreement, the other Credit Documents and applicable law.

 

77

--------------------------------------------------------------------------------


 

Section 8.3                                    Remedies; Set Off.  In addition
to all other rights and remedies available under the Credit Documents or
applicable law or otherwise, upon and at any time after the occurrence and
during the continuance of any Event of Default, each Lender, the Swingline
Lender, and each of their respective Affiliates may, and each is hereby
authorized at any such time and from time to time, to the fullest extent
permitted by applicable law, without presentment, demand, protest or other
notice of any kind, all of which are hereby knowingly and expressly waived by
the Credit Parties, to set off and to apply any and all deposits (general or
special, time or demand, provisional or final) and any other property at any
time held (including at any branches or agencies, wherever located), and any
other indebtedness at any time owing, by such Lender, the Swingline Lender or
any such Affiliate to or for the credit or the account of any Credit Party
against any or all of the Obligations of such Credit Party now or hereafter
existing under this Agreement or any other Credit Documents to such Lender or
the Swingline Lender, whether or not such Obligations may be contingent or
unmatured or are owed to a branch or office of such Lender, the Swingline Lender
or such Affiliate different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.20(a)(ii) and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Swingline Lender, and the Lenders, and (y) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, the Swingline Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the
Swingline Lender or their respective Affiliates may have.  Each Lender and the
Swingline Lender agree to notify Swiss Holdings and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1                                    Appointment and Authority.  Each
of the Lenders (for the avoidance of doubt, for purposes of this Article,
references to the Lenders also includes the Swingline Lender) hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Credit Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  Except as expressly
set forth in Section 9.6, the provisions of this Article are solely for the
benefit of the Administrative Agent, the Swingline Lender, and the Lenders, and
no Credit Party shall have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

78

--------------------------------------------------------------------------------


 

Section 9.2                                    Rights as a Lender.  The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with any Credit Party or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

Section 9.3                                    Exculpatory Provisions.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to any
Credit Party or any Affiliate thereof that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.2 and Section 10.5) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent in writing by Swiss Holdings or a
Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this

 

79

--------------------------------------------------------------------------------


 

Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ARTICLE III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 9.4                                    Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for one or more Credit Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 9.5                                    Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facility provided for herein as well as activities as
Administrative Agent.The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 9.6                                    Resignation of Administrative
Agent.  The Administrative Agent may at any time give notice of its resignation
to the Lenders and Swiss Holdings.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the approval of
Swiss Holdings (such approval not to be unreasonably withheld or delayed) unless
a Default or Event of Default has occurred and is continuing; provided, that
Swiss Holdings shall be deemed to have approved any such appointment unless it
shall object thereto by written notice to the Required Lenders within 10
Business Days after having received notice thereof, and in consultation with
Swiss Holdings if a Default or Event of Default has occurred and is continuing,
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such

 

80

--------------------------------------------------------------------------------


 

bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above (including the approval of Swiss Holdings to the extent required);
provided that if the Administrative Agent shall notify Swiss Holdings and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents and (2) except
for any indemnity payments owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Credit Parties to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed in writing between
Swiss Holdings and such successor.  After the retiring Administrative Agent’s
resignation hereunder and under the other Credit Documents, the provisions of
this Article and Section 10.1 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.  Any
resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swingline Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender and (b) the
retiring Swingline Lender shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents.

 

Section 9.7                                    Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

 

Section 9.8                                    No Other Duties, Etc.  Anything
herein to the contrary notwithstanding, none of the Joint Arrangers, syndication
agent or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Swingline Lender or a Lender hereunder.

 

81

--------------------------------------------------------------------------------


 

Section 9.9                                    Administrative Agent May File
Proofs of Claim.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or other
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on such Credit Party) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.1) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.1.

 

Notwithstanding anything in this Section 9.9 to the contrary, nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan or
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender, or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1                             Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit facility
provided for herein, the preparation, negotiation, execution, delivery and
administration of the Commitment Letter, this Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), it being agreed that the

 

82

--------------------------------------------------------------------------------


 

expenses incurred in connection with the preparation, negotiation, execution and
delivery of the Commitment Letter, this Agreement and the other Credit Documents
on or before the Closing Date shall be subject to the limitations set forth in
Section 6 of the Commitment Letter, (ii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent or
any Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Credit Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans, and
(iii) any civil penalty or fine assessed by any Governmental Authority against,
and all reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Administrative Agent or any
Lender as a result of conduct of any Credit Party or any Subsidiary of any
Credit Party that violates a Sanction.

 

(b)                                 The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing persons (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of one U.S., one Bermuda and one
Swiss counsel for any Indemnitee)(collectively, “Losses”), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of the Commitment Letter, this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Substances on or
from any property owned or operated by any Credit Party, or any Environmental
Claim related in any way to any Credit Party to the extent such Losses arise out
of or result from a Loan by an Indemnitee under this Agreement, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
whether brought by a third party or by any Credit Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by any Credit Party against such Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Credit
Document, if such Credit Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(z) result from any dispute between or among one or more Indemnitees (other than
any claims against the Administrative Agent or the Arrangers in their capacity
as such, subject to the limitations set forth in the foregoing clause (x)), not
involving any act, failure to act or omission of any Credit Party.  This
Section 10.1(b) shall not apply with respect to Taxes other than any Taxes that
represent Losses arising from any non-Tax claim.

 

(c)                                  To the extent that the Credit Parties for
any reason fail indefeasibly to pay any amount required under Section 10.1(a) or
Section 10.1(b) to be paid by them to the

 

83

--------------------------------------------------------------------------------


 

Administrative Agent (or any sub-agent thereof), the Swingline Lender, or any
Related Party thereof, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Swingline Lender, or such Related Party, as
the case may be, such Lender’s proportion (based on the percentages as used in
determining the Required Lenders as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, the
Swingline Lender, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this Section 10.1(c) are subject
to the provisions of Section 2.3(d).

 

(d)                                 To the fullest extent permitted by
applicable law, each party to this Agreement or any Credit Document shall not
assert, and hereby waives, any claim against any Indemnitee or any other party
to this Agreement or any Credit Document, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof, provided that nothing contained in this sentence shall
limit any Credit Party’s indemnity and reimbursement obligations to the extent
such special, indirect, consequential or punitive damages are included in any
third party claim in connection with which such Indemnitee is entitled to
indemnification under Section 10.1(c).

 

(e)                                  All amounts due under this Section shall be
payable by the applicable Credit Party upon demand therefor.

 

Section 10.2                             Governing Law; Submission to
Jurisdiction; Waiver of Venue; Service of Process.

 

(a)                                 THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS SHALL (EXCEPT AS MAY BE EXPRESSLY OTHERWISE PROVIDED IN ANY CREDIT
DOCUMENT) BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW
RULES).  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR

 

84

--------------------------------------------------------------------------------


 

PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE SWINGLINE LENDER, OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AGAINST ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(b)                                 EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 10.2(A).  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(c)                                  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.4.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(d)                                 ON OR PRIOR TO THE CLOSING DATE, EACH OF THE
CREDIT PARTIES SHALL APPOINT ALLIED WORLD ASSURANCE COMPANY (U.S.) INC. (THE
“PROCESS AGENT”), WITH AN OFFICE ON THE DATE HEREOF AT 199 WATER STREET,
16TH FLOOR, NEW YORK, NY 10038, UNITED STATES OF AMERICA, AS ITS AGENT TO
RECEIVE ON ITS BEHALF AND ITS PROPERTY SERVICE OF THE SUMMONS AND COMPLAINT AND
ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING, PROVIDED
THAT A COPY OF SUCH PROCESS IS ALSO MAILED IN THE MANNER SET FORTH IN
SECTION 10.4.  SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH
PROCESS TO THE CREDIT PARTIES IN CARE OF THE PROCESS AGENT AT THE PROCESS
AGENT’S ABOVE ADDRESS, AND THE CREDIT PARTIES HEREBY IRREVOCABLY AUTHORIZE AND
DIRECT THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON THEIR BEHALF.  THE CREDIT
PARTIES ALSO IRREVOCABLY CONSENT TO SERVICE OF PROCESS IN THE MANNER PROVIDE FOR
NOTICES IN SECTION 10.4.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.3                             Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT

 

85

--------------------------------------------------------------------------------


 

OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.4                             Notices; Effectiveness; Electronic
Communication.

 

(a)                                 Except in the cases of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.4(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or nationally
recognized overnight courier service, mailed by certified or registered mail,
first class postage prepaid and return receipt requested, or sent by facsimile
as follows:

 

(i)                                     if to any Credit Party, the
Administrative Agent, or the Swingline Lender, to it at the address (or
facsimile number) specified for such person on Schedule 1.1(a); and

 

(ii)                                  if to any Lender, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to ARTICLE II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or any
Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communication pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the

 

86

--------------------------------------------------------------------------------


 

intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                                  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto (except that each Lender need not give notice of any such
change to the other Lenders in their capacities as such).

 

(d)                                 Each Credit Party hereby acknowledges that
(a) the Administrative Agent and/or the Joint Arrangers will make available to
the Lenders materials and/or information provided by or on behalf of the Credit
Parties hereunder (collectively, “Credit Party Materials”) by posting the Credit
Party Materials on IntraLinks, SyndTrak or another similar electronic system
(the “Platform”).  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE CREDIT PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE CREDIT PARTY MATERIALS.
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE CREDIT PARTY MATERIALS OR THE PLATFORM.  In no
event shall the Administrative Agent, the Joint Arrangers or any of their
respective Related Parties (collectively, the “Agent Parties”) have any
liability to any Credit Party, any Lender, or any other Person for losses,
claims, damages, liabilities, or expenses of any kind (whether in tort,
contract, or otherwise) arising out of any Credit Party’s or the Administrative
Agent’s transmission of Credit Party Materials through the Internet, except to
the extent that such losses, claims, damages, liabilities, or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Credit Party, any Lender, or any other Person for indirect,
special, incidental, consequential, or punitive damages (as opposed to direct or
actual damages).

 

Section 10.5                             Amendments, Waivers, etc.  No
amendment, modification, waiver or discharge or termination of, or consent to
any departure by any Credit Party from, any provision of this Agreement or any
other Credit Document shall be effective unless in a writing signed by the
Required Lenders (or by the Administrative Agent at the direction or with the
consent of the Required Lenders), and then the same shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment or modification shall be effective without the
written consent of the Credit Parties and no such amendment, modification,
waiver, discharge, termination or consent shall:

 

(a)                                 increase the Commitment of any Lender
without the written consent of such Lender;

 

(b)                                 reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees or other amounts payable
hereunder, without the written consent of each Lender directly affected thereby;

 

87

--------------------------------------------------------------------------------


 

(c)                                  postpone the scheduled date of payment of
the principal amount of any Loan or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone or extend the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby;

 

(d)                                 change or waive any provision of
Section 2.14, any other provision of this Agreement or any other Credit Document
requiring pro rata treatment of any Lenders, in each case in a manner that would
alter the pro rata sharing of payments required thereby, or this Section 10.5
without the consent of each Lender;

 

(e)                                  release any Guarantor from its guarantee
obligations under ARTICLE XI without the written consent of each Lender;

 

(f)                                   change the percentage in the definition of
the term “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender; and provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent;

 

(g)                                  amend, modify or waive any condition
precedent to any Borrowing set forth in Section 3.2 (including in connection
with any waiver of an existing Default or Event of Default) without the consent
of the Required Lenders;

 

(h)                                 unless agreed to by the Administrative Agent
or the Swingline Lender, as applicable, in addition to the Lenders required as
provided hereinabove to take such action, affect the respective rights or
obligations of the Administrative Agent or Swingline Lender, as applicable,
hereunder or under any of the other Credit Documents.

 

and provided further that the Fee Letters may only be amended or modified, and
any rights thereunder waived, in a writing signed by the parties thereto.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender and (ii) if the Administrative Agent and Swiss
Holdings shall have jointly identified (each in its sole discretion) an obvious
error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents, then the Administrative Agent and the
applicable Credit Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Credit Document if the same is not objected to in writing by
the Required Lenders within five Business Days following the posting of such
amendment to the Lenders.

 

88

--------------------------------------------------------------------------------


 

Section 10.6                             Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Credit Party may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent, the Swingline Lender, and
each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.6(b), (ii) by way of participation in accordance with
the provisions of Section 10.6(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.6(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.6(d) and, to the extent expressly set forth herein, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Any Lender may, and, if demanded by Swiss
Holdings pursuant to Section 2.18, shall at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and Loans at the time
owing to it); provided that:

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
Swiss Holdings otherwise consents (each such consent not to be unreasonably
withheld or delayed);

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and its Commitment so
assigned (except that this clause (ii) shall not apply to rights in respect of
Swingline Loans);

 

(iii)                               no such assignment shall be made unless any
approval required under the definition of “Eligible Assignee” shall have been
obtained; and

 

(iv)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

89

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.15(a), Section 2.15(b),
Section 2.16, Section 2.17 and Section 10.1 (and subject to the obligations
thereof) with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided however, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.  If
requested by or on behalf of the Eligible Assignee, each Borrower, at its own
expense, will execute and deliver to the Administrative Agent a new Revolving
Note or Notes to the order of the Eligible Assignee (and, if the assigning
Lender has retained any portion of its rights and obligations hereunder, to the
order of the assigning Lender), as necessary to reflect, after giving effect to
the assignment, the Commitments and/or outstanding Loans, as the case may be, of
the Eligible Assignee and (to the extent of any retained interests) the
assigning Lender.  Any assigning Lender who has requested a Revolving Note will
return cancelled Revolving Notes to the applicable Borrower upon such
assignment.  At the time of each assignment pursuant to this Section 10.6 to a
Lender not already a Lender hereunder, such Lender shall provide to the
applicable Borrowers and the Administrative Agent such documentation required
pursuant to Section 2.16(f) hereof.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.6(d).

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Credit Parties, shall maintain at its address
for notices referred to in Schedule 1.1(a) a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Credit Parties, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by each
of the Credit Parties at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, any Credit Party or the Administrative Agent, sell
participations to any Person (other than a natural person or a Credit Party or
any Affiliates or Subsidiaries of a Credit Party) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Credit Parties, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with

 

90

--------------------------------------------------------------------------------


 

such Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 2.16(d) with respect to any payments made by such Lender
to its Participant(s).Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
Section 10.5(a), Section 10.5(b), Section 10.5(c) or Section 10.5(d), that
affects such Participant.

 

(e)                                  The Credit Parties agree that each
Participant shall be entitled to the benefits of Section 2.15 and Section 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16(f) ) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that a Participant shall not be entitled to receive any greater payment
under Section 2.15(a), Section 2.15(b) or Section 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless in the case of Section 2.15(a) or
Section 2.15(b), the sale of the participation to such Participant is made with
the prior written consent of Swiss Holdings; provided, however, that such
consent shall be deemed withheld if, in connection with seeking the consent of
Swiss Holdings, such Participant fails to provide Swiss Holdings with a
calculation of the amount of any such greater payment under Section 2.15(a) or
Section 2.15(b) it would be entitled to receive as of the date of the sale of
such participation.  The Credit Parties agree that each Participant shall be
entitled to the benefits of Section 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that Swiss Holdings is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the Credit
Parties, to comply with Section 2.16(f) as though it were a Lender, and
Section 2.16(f) shall be read accordingly.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Swiss Holdings, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Commitments and/or Loans under any Credit Document
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as such) shall have no
responsibility for maintaining a Participant Register.

 

(f)                                   Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Notes, if any) to secure obligations

 

91

--------------------------------------------------------------------------------


 

of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act or any state laws based on the Uniform Electronic
Transactions Act.

 

(h)                                 Any Lender or Participant may, in connection
with any assignment, participation, pledge or proposed assignment, participation
or pledge pursuant to this Section 10.6, disclose to the Eligible Assignee,
Participant or pledgee or proposed Eligible Assignee, Participant or pledgee any
information relating to Swiss Holdings and its Subsidiaries furnished to it by
or on behalf of any other party hereto, provided that such Eligible Assignee,
Participant or pledgee or proposed Eligible Assignee, Participant or pledgee
agrees in writing to keep such information confidential to the same extent
required of the Lenders under Section 10.11.

 

(i)                                     Notwithstanding the foregoing provisions
of this Section 10.6 or any other provision of this Agreement:

 

(i)                                     No Lender may assign, participate,
sub-participate or otherwise transfer any ownership interest in (any of the
foregoing, a “Transfer”) all or any portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment or any Loans owing
to it) to any Person other than a bank or financial institution that is a
Qualifying Lender, and any such Transfer by a Lender to a Non-Qualifying Lender
shall be void.  Prior to the effectiveness of any proposed Transfer, the
proposed assignee, participant, sub-participant or other transferee (any of the
foregoing, a “Transferee”) shall deliver to such Lender, the Administrative
Agent and Swiss Holdings (x) a certificate confirming that it is a Qualifying
Lender and (y) if requested by Swiss Holdings, a copy of a ruling from the Swiss
Federal Tax Administration to the effect that the Transferee will be treated as
a Qualifying Lender for purposes of Swiss Withholding Tax matters.

 

(ii)                                  Except for Transfers permitted pursuant to
clause (i) above, no Lender shall make any Transfer, unless under and throughout
the life of such Transfer:

 

(A)                               the relationship between the Lender and the
Transferee is that of a debtor and creditor (including in the bankruptcy or
similar event of the Lender or a Borrower);

 

(B)                               the Transferee will have no proprietary
interest in the benefit of this Agreement or in any monies received by the
Lender under or in relation to this Agreement;

 

92

--------------------------------------------------------------------------------


 

(C)                               the Transferee will under no circumstances:

 

(1)                                 be subrogated to, or substituted in respect
of, the Lender’s claims under this Agreement; and

 

(2)                                 otherwise have any contractual relationship
with, or rights against, any Borrower under or in relation to this Agreement;
and

 

(D)                               in each case, such Transfer does not result in
negative tax consequences with respect to Swiss Withholding Tax, as a result of
a change of the Non-Bank Rules.

 

(iii)                               If any Lender makes a Transfer in violation
of this Section 10.6(i), then (1) such Lender shall reimburse and indemnify the
Credit Parties for all losses, liabilities, taxes, costs and expenses incurred
by the Borrowers as a result thereof, including with respect to any amount paid
by any Borrower to any other Lender as a result of such violation, and (2) the
Credit Parties shall not be required to make any increased payment to such
Lender or any assignee or participant of such Lender pursuant to Section 2.15 or
Section 2.16 with respect to any Swiss Withholding Taxes. The provisions of this
Section 10.6(i) shall terminate and be of no further force or effect if the
Loans, all interest thereon and all other amounts payable under this Agreement
and the other Credit Documents have become forthwith due and payable (at
maturity, by acceleration or otherwise).

 

Section 10.7                             No Waiver.  The rights and remedies of
the Administrative Agent and the Lenders expressly set forth in this Agreement
and the other Credit Documents are cumulative and in addition to, and not
exclusive of, all other rights and remedies available at law, in equity or
otherwise.  No failure or delay on the part of the Administrative Agent or any
Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default.  No course of dealing between any Credit Party, the
Administrative Agent or the Lenders or their agents or employees shall be
effective to amend, modify or discharge any provision of this Agreement or any
other Credit Document or to constitute a waiver of any Default or Event of
Default.  No notice to or demand upon any Credit Party in any case shall entitle
any Credit Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of the Administrative Agent or
any Lender to exercise any right or remedy or take any other or further action
in any circumstances without notice or demand.

 

Section 10.8                             Survival.  All representations,
warranties and agreements made by or on behalf of any Credit Party in this
Agreement and in the other Credit Documents shall survive the execution and
delivery hereof or thereof and the making and repayment of the Loans.  In
addition, notwithstanding anything herein to the contrary, the provisions of
this Agreement and the other Credit Documents relating to indemnification or
payment of costs and expenses, including the provisions of Section 2.15(a),
Section 2.15(b), Section 2.16, Section 2.17 and

 

93

--------------------------------------------------------------------------------


 

Section 10.1, shall survive the payment in full of all Loans, the termination of
the Commitments, and any termination of this Agreement or any of the other
Credit Documents.

 

Section 10.9                             Severability.  To the extent any
provision of this Agreement is prohibited by or invalid under the applicable law
of any jurisdiction, such provision shall be ineffective only to the extent of
such prohibition or invalidity and only in such jurisdiction, without
prohibiting or invalidating such provision in any other jurisdiction or the
remaining provisions of this Agreement in any jurisdiction.

 

Section 10.10                      Construction.  The headings of the various
articles, sections and subsections of this Agreement and the table of contents
have been inserted for convenience only and shall not in any way affect the
meaning or construction of any of the provisions hereof.  Except as otherwise
expressly provided herein and in the other Credit Documents, in the event of any
inconsistency or conflict between any provision of this Agreement and any
provision of any of the other Credit Documents, the provision of this Agreement
shall control.

 

Section 10.11                      Confidentiality.

 

(a)                                 Each of the Administrative Agent, the
Swingline Lender, and the Lenders acknowledges that the Credit Parties consider
the Information (as defined below) to include confidential, sensitive and
proprietary information and agrees that it shall use reasonable precautions in
accordance with its established procedures to keep the Information confidential;
provided, however that (i) it may make any disclosure of such Information to
which any Credit Party gives its prior written consent, (ii) it may make any
disclosure of such Information to any other party hereto, (iii) it may make any
disclosure of such Information in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (iv) any of such Information may be disclosed to
it, its affiliates and their respective partners, directors, officers,
employees, agents, advisors and other representatives (collectively,
“Representatives”) (it being understood that such Representatives shall be
informed by it of the confidential nature of such Information and shall be
directed to treat such information in accordance with the terms hereof) and
(v) subject to an agreement containing provisions substantially the same as
those of this Section, it may make any disclosure of such Information (x) to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (y) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Credit Party and its respective obligations.  Each of the
Administrative Agent, the Swingline Lender and the Lenders agrees to be
responsible for any breach of this Section 10.11(a) that results from the
actions or omissions of its Representatives.

 

(b)                                 Each of the Administrative Agent, the
Swingline Lender and the Lenders shall be permitted to disclose any Information
in the event that it is required by law or regulation or requested by any
Governmental Authority or other Insurance Regulatory Authority (including any
self-regulatory organization) or in connection with any legal proceedings;
provided that (i) it agrees that it will promptly notify Swiss Holdings as soon
as practical in the event of any such disclosure request (other than at the
request of a regulatory authority), unless such notification shall be prohibited
by applicable law or legal process and (ii) it agrees to provide reasonable

 

94

--------------------------------------------------------------------------------

 


 

assistance to any Credit Party should such Credit Party seek a protective order
or other relief to prevent or limit such disclosure or to obtain confidential
treatment for any Information so disclosed.

 

(c)                                  Each of the Administrative Agent, the
Swingline Lender and the Lenders shall have no obligation hereunder with respect
to any Information to the extent that such information (i) is or becomes
generally available to the public other than as a result of a disclosure by the
Administrative Agent, the Swingline Lender or the Lenders or a Representative
thereof in violation of this Agreement, or (ii) was within its possession prior
to its being furnished to it by or on behalf of the Credit Parties in connection
with this Agreement or becomes available to it on a non-confidential basis from
a source other than a Credit Party or its agents, provided that the source of
such information was not known by it to be bound by a confidentiality agreement
with or other contractual, legal or fiduciary obligation of confidentiality to
any Credit Party or any other party with respect to such Information.

 

For purposes of this Section, “Information” means all non-public information
received from the Credit Parties relating to any Credit Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party.

 

Section 10.12                      Judgment Currency.  If, for the purposes of
obtaining judgment in any court or in respect of any tender made by any Credit
Party, it is necessary to convert a sum due hereunder or under any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given or such tender is made.  The
obligation of any Credit Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Credit Documents
shall, notwithstanding any tender or judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender of any sum received or adjudged to be so due
in the Judgment Currency, the Administrative Agent or such Lender may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent or such Lender in
the Agreement Currency, such Credit Party agrees, as a separate obligation and
notwithstanding any such judgment or tender, to indemnify the Administrative
Agent or such Lender or the Person to whom such obligation was owing against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or such Lender in such
currency, the Administrative Agent or such Lender agrees to return the amount of
any excess to such Credit Party (or to any other Person who may be entitled
thereto under applicable law).

 

Section 10.13                      Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Credit Documents constitute the entire contract among

 

95

--------------------------------------------------------------------------------


 

the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof (except for the Fee Letters).  Except as provided in Section 3.1,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement electronically shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 10.14                      Disclosure of Information.  The Credit
Parties agree and consent to the Administrative Agent’s and the Joint Arrangers’
disclosure of information relating to this transaction to Gold Sheets and other
similar bank trade publications.  Such information will consist of deal terms
and other information customarily found in such publications.

 

Section 10.15                      USA PATRIOT Act; Anti-Money Laundering Laws. 
The Administrative Agent and each Lender hereby notifies the Credit Parties that
pursuant to the requirements of the PATRIOT Act or any other Anti-Money
Laundering Laws, each of them is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Credit Party
in accordance with the PATRIOT Act or such Anti-Money Laundering Law.

 

Section 10.16                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Credit
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

(iii)                               the variation of the terms of such
liability  in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

96

--------------------------------------------------------------------------------


 

Section 10.17                      Certain Swiss Holding Tax Matters.

 

(a)                                 If the Ten Non-Bank Rule, the Twenty
Non-Bank Rule or any other law, rule or guideline regarding Swiss Withholding
Tax is amended in any material respect after the date of this Agreement, then
Swiss Holdings or the Administrative Agent may (and, upon request of the
Required Lenders, the Administrative Agent shall), by written notice to the
other, request that this Agreement be amended to reflect such change. Promptly
after any such request, Swiss Holdings and the Administrative Agent shall enter
into discussions regarding an amendment hereto that will place the parties
hereto in substantially the same position (or in a different position acceptable
to Swiss Holdings and the Required Lenders) from a Swiss Withholding Tax
perspective as they would have been in if the change had not happened.  Without
limiting the foregoing, (i) Swiss Holdings agrees that it will promptly agree to
any amendment reasonably requested by the Administrative Agent or the Required
Lenders that would ease the restrictions set forth in Section 10.6(i) if such
amendment would not result in any greater risk that Swiss Withholding Tax would
be applicable to any payment under this Agreement; and (ii) the Lenders and the
Administrative Agent agree that they will promptly agree to any amendment
reasonably requested by Swiss Holdings that would change the restrictions set
forth in Section 10.6(i) if such amendment is necessary to avoid the risk that
Swiss Withholding Tax would be applicable to any payment under this Agreement
and is not unduly burdensome to the Lenders.

 

(b)                                 Each Lender agrees that it will, and will
cause any Person to which it sells any participation to, promptly notify Swiss
Holdings and the Administrative Agent if for any reason it ceases to be a
Qualifying Lender. Without limiting the foregoing, if at any time Swiss Holdings
reasonably believes that any Lender’s status for Swiss Withholding Tax purposes
has changed, then Swiss Holdings may request that such Lender (and each Lender
agrees that under such circumstances it will) promptly confirm whether it is a
Qualifying Lender or a Non-Qualifying Lender.

 

Section 10.18                      Representations by Lenders.  Each Lender
represents that, as of the date of this Agreement (or, if later, the date such
Lender becomes a party to this Agreement), it is a Qualifying Lender.

 

ARTICLE XI

 

THE GUARANTY

 

Section 11.1                             The Guaranty.In order to induce the
Lenders to enter into this Agreement and to extend credit hereunder and in
recognition of the direct benefits to be received by the Guarantors from the
proceeds of the Loans, each Guarantor hereby unconditionally, absolutely and
irrevocably, and jointly and severally guarantees, as primary obligor and not
merely as surety, the full and punctual payment (whether at stated maturity,
upon acceleration or otherwise) of all Obligations of each Borrower under the
Credit Documents including the principal of and interest on the Loans owing by
each Borrower pursuant to this Agreement.  This Guaranty is a guaranty of
payment and not of collection.

 

Section 11.2                             Guaranty Unconditional.  The
obligations of each Guarantor under this ARTICLE XI shall be unconditional,
absolute and irrevocable and, without limiting the generality of the foregoing,
shall not be released, discharged or otherwise affected by:

 

97

--------------------------------------------------------------------------------


 

(i)                                     any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of any other obligor
under any of the Credit Documents, by operation of law or otherwise;

 

(ii)                                  any modification or amendment of or
supplement to any of the Credit Documents;

 

(iii)                               any release, non-perfection or invalidity of
any direct or indirect security for any obligation of any other obligor under
any of the Credit Documents;

 

(iv)                              any change in the corporate existence,
structure or ownership of any obligor, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any other obligor or its
assets or any resulting release or discharge of any obligation of any other
obligor contained in any of the Credit Documents;

 

(v)                                 the existence of any claim, set-off or other
rights which any obligor may have at any time against any other obligor, the
Administrative Agent, any Lender or any other corporation or person, whether in
connection with any of the Credit Documents or any unrelated transactions,
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

 

(vi)                              any invalidity or unenforceability relating to
or against any other obligor for any reason of any of the Credit Documents, or
any provision of applicable law or regulation purporting to prohibit the payment
by any other obligor of principal, interest or any other amount payable under
any of the Credit Documents;

 

(vii)                           any law, regulation or order of any
jurisdiction, or any other event, affecting any term of any obligation of the
Lenders’ rights with respect thereto;

 

(viii)                        the addition or release of any Guarantor hereunder
or the taking, acceptance or release of other guarantees of the Obligations; or

 

(ix)                              any other act or omission to act or delay of
any kind by any obligor, the Administrative Agent, any Lender or any other
corporation or person or any other circumstance whatsoever (other than the
defense of payment) which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of or defense to such Guarantor’s
obligations under this ARTICLE XI.

 

Section 11.3                             Discharge Only upon Payment in Full;
Reinstatement in Certain Circumstances.  Each Guarantor’s obligations under this
ARTICLE XI shall remain in full force and effect until the Commitments of the
Lenders hereunder shall have terminated and all Obligations payable by the
Borrowers under the Credit Documents shall have been paid in full.  If at any
time any payment of the principal of or interest on any Loan or any other
Obligation payable by any Borrower under the Credit Documents is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Borrower or otherwise, such Guarantor’s obligations under
this ARTICLE XI with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.

 

98

--------------------------------------------------------------------------------


 

Section 11.4                             Waiver by the Guarantors.  Each
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest and
any notice not provided for herein, as well as any requirement that at any time
any action be taken by any corporation or person against any other obligor or
any other corporation or person.  Each Guarantor warrants and agrees that each
waiver set forth in this Section 11.4 is made with full knowledge of its
significance and consequences, and such waivers shall be effective to the
maximum extent permitted by law.

 

Section 11.5                             Subrogation.  Each Guarantor hereby
unconditionally and irrevocably agrees not to exercise any rights that it may
now have or hereafter acquire against any Borrower, or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under or in respect of this ARTICLE XI or any other
Credit Document, including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Lender against any Borrower or any other guarantor, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including the right to take or receive from any Borrower or any
other guarantor, directly or indirectly, in cash or other property or by set-off
or in any other manner, payment or security on account of such claim, remedy or
right, unless and until all Obligations payable under this Agreement shall have
been paid in full in cash and the Commitments of the Lenders hereunder shall
have expired or been terminated.  If any amount shall be paid to any Guarantor
in violation of the immediately preceding sentence at any time prior to the
latest of (a) the payment in full in cash of all amounts payable under this
ARTICLE XI, and (b) the Commitment Termination Date, such amount shall be
received and held in trust for the benefit of the Lenders, shall be segregated
from other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to all amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Credit Documents, or to be held as collateral for any amounts
payable under this ARTICLE XI thereafter arising.  If (i) any Guarantor shall
make payment to any Lender of all or any amounts payable under this ARTICLE XI,
(ii) all amounts payable under this ARTICLE XI shall have been paid in full in
cash, and (iii) the Commitment Termination Date shall have occurred, the Lenders
will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the obligations resulting from such payment made by such
Guarantor pursuant to this ARTICLE XI.

 

Section 11.6                             Stay of Acceleration.  If acceleration
of the time for payment of any amount payable by any Borrower under any of the
Credit Documents is stayed upon the insolvency, bankruptcy or reorganization of
such Borrower, all such amounts otherwise subject to acceleration under the
terms of this Agreement shall nonetheless be payable by the Guarantors under
this ARTICLE XI forthwith on demand by the Administrative Agent made at the
request of the Required Lenders.

 

Section 11.7                             Continuing Guaranty; Assignments.  This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the later of (i) the payment in full in cash of all Obligations payable
under this Agreement and (ii) the Commitment Termination Date, (b) be binding
upon each Guarantor, its successors and assigns and (c) inure to the benefit

 

99

--------------------------------------------------------------------------------


 

of and be enforceable by the Lenders and their successors, transferees and
assigns.  Without limiting the generality of clause (c) of the immediately
preceding sentence, any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise, in each case as and
to the extent provided in Section 10.6(b).

 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

 

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG,

 

 

 

 

 

By:

/s/ Thomas A. Bradley

 

Name:

Thomas A. Bradley

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Sarah C. Doran

 

Name:

Sarah C. Doran

 

Title:

Senior Vice President, Investor Relations &

 

 

Treasurer

 

 

 

 

 

 

 

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD

 

 

 

 

 

By:

/s/ Michael McCrimmon

 

Name:

Michael McCrimmon

 

Title:

President, North American Property &

 

 

Bermuda Branch Manager

 

 

 

 

 

 

 

By:

/s/ Jonathan Lee

 

Name:

Jonathan Lee

 

Title:

Senior Vice President, Finance

 

 

 

 

 

 

 

ALLIED WORLD ASSURANCE COMPANY, LTD

 

 

 

 

 

By:

/s/ Michael McCrimmon

 

Name:

Michael McCrimmon

 

Title:

President, North American Property &

 

 

Bermuda Branch Manager

 

 

 

 

 

 

 

By:

/s/ Jonathan Lee

 

Name:

Jonathan Lee

 

Title:

Senior Vice President, Finance

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent, the Swingline Lender and a Lender

 

 

 

 

 

By:

/s/ Jason Hafener

 

Name:

Jason Hafener

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ John Modin

 

Name:

John Modin

 

Title:

Vice President and Managing Director

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG

 

 

 

 

 

 

 

By:

/s/ Erich Keller

 

Name:

Erich Keller

 

Title:

Vice President

 

 

 

 

By:

/s/ Peter Zimmerli

 

Name:

Peter Zimmerli

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

 

 

 

By:

/s/ Michael Pensari

 

Name:

Michael Pensari

 

Title:

Managing Director

 

--------------------------------------------------------------------------------